


OFFICE LEASE
KEY CENTER








KILROY REALTY, L.P.,
a Delaware limited partnership,
as Landlord,
and
CONCUR TECHNOLOGIES, INC.,
a Delaware corporation,
as Tenant.



692500.09/WLA
371593-00023/6-13-12/ao/ao
-1-


KEY CENTER
[Kilroy Realty, L.P.]
[Concur Technologies, Inc.]




--------------------------------------------------------------------------------




KEY CENTER
OFFICE LEASE
This Office Lease (the "Lease"), dated as of the date set forth in Section 1 of
the Summary of Basic Lease Information (the "Summary"), below, is made by and
between KILROY REALTY, L.P., a Delaware limited partnership ("Landlord"), and
CONCUR TECHNOLOGIES, INC., a Delaware corporation ("Tenant").
SUMMARY OF BASIC LEASE INFORMATION
TERMS OF LEASE
DESCRIPTION
1. Date:
June 13, 2012
2. Premises:
 
2.1 Building:
That certain twenty-two (22) story office building (the "Building") located at
601 108th Avenue NE, Bellevue, Washington 98004. The Building is located on the
real property more particularly described on Exhibit A‑1, attached hereto, and
contains approximately 488,470 rentable square feet of space.
2.2 Premises:
A total of approximately 122,742 rentable square feet of space in the Building
as follows:
Approximately 11,779 rentable square feet on the seventh (7th) floor of the
Building commonly known as Suite 710 (the “Seventh Floor Premises”);
Approximately 22,229 rentable square feet on the eighth (8th) floor of the
Building (the “Eighth Floor Premises”);
Approximately 22,210 rentable square feet on the ninth (9th) floor of the
Building (the “Ninth Floor Premises”);
Approximately 22,192 rentable square feet on the tenth (10th) floor of the
Building (the “Tenth Floor Premises”);
Approximately 22,175 rentable square feet on the eleventh (11th) floor of the
Building (the “Eleventh Floor Premises”); and
Approximately 22,157 rentable square feet on the twelfth (12th) floor of the
Building (the “Twelfth Floor Premises”);
All as further depicted on Exhibit A to the Lease.
2.3 Project:
The Building is the principal component of the office project known as "Key
Center," as further set forth in Section 1.1.2 of this Lease.


692500.09/WLA
371593-00023/6-13-12/ao/ao
-2-


KEY CENTER
[Kilroy Realty, L.P.]
[Concur Technologies, Inc.]




--------------------------------------------------------------------------------




3. Lease Term
 
(Article 2):
 
3.1 Length of Term:
Ten (10) years, commencing on the Lease Commencement Date and ending on the
Lease Expiration Date, subject to the Option Term.
3.2 Lease Commencement Date:
The later to occur of (i) June 1, 2013, and (ii) the date upon which the "Final
Completion Date" (as that term is set forth in Section 2.1.2.2 of the Lease)
occurs.
3.3 Lease Expiration Date:
The day prior to the tenth (10th) anniversary of the Lease Commencement Date
(for example, if the actual Lease Commencement Date is June 1, 2013, the Lease
Expiration Date will be May 31, 2023).
3.4 Option Term(s):
One (1) five (5)-year option to renew, as more particularly set forth in
Section 2.2 of this Lease.
4. Base Rent (Article 3):
 


 

Lease Year During 
Lease Term


 

 Annual
Base Rent


 
Monthly
Installment
 of Base Rent
Approximate Annual
Rental Rate
 per Rentable
 Square Foot
1*
$3,559,518.00*
$296,626.50*
$29.00
2
$3,666,303.54
$305,525.30
$29.87
3
$3,776,292.65
$314,691.05
$30.77
4
$3,889,581.43
$324,131.79
$31.69
5
$4,006,268.87
$333,855.74
$32.64
6
$4,126,456.93
$343,871.41
$33.62
7
$4,250,250.64
$354,187.55
$34.63
8
$4,377,758.16
$364,813.18
$35.67
9
$4,509,090.91
$375,757.58
$36.74
10
$4,644,363.63
$387,030.30
$37.84


692500.09/WLA
371593-00023/6-13-12/ao/ao
-3-


KEY CENTER
[Kilroy Realty, L.P.]
[Concur Technologies, Inc.]




--------------------------------------------------------------------------------




* Subject to the terms set forth in Section 3.2 of this Lease, the Base Rent
applicable to the Eleventh Floor Premises and the Twelfth Floor Premises during
the four (4) month period commencing on the Lease Commencement Date and ending
on the day immediately prior to the fourth (4th) “monthly” anniversary of the
Lease Commencement Date, shall be abated. Such abatement shall not apply with
respect to any Additional Monthly Base Rent applicable to the Eleventh Floor
Premises and the Twelfth Floor Premises.
In addition, the monthly Base Rent amounts identified herein shall be subject to
increase by the amount of the “Additional Monthly Base Rent” in the event that
Tenant utilizes any portion of the Additional Improvement Allowance, as more
particularly set forth in Section 2.1.2 of the Work Letter attached hereto as
Exhibit B.
5. Operating Expenses and Tax Expenses
(Article 4):


This is a “TRIPLE NET” lease and as such, the provisions contained in this Lease
are intended to pass on to Tenant and reimburse Landlord for the costs and
expenses reasonably associated with this Lease and the Project, and Tenant’s
operation therefrom. To the extent such costs and expenses payable by Tenant
cannot be charged directly to, and paid by, Tenant, such costs and expenses
shall be paid by Landlord but reimbursed by Tenant as Additional Rent.
6. Tenant's Share
(Article 4):
Approximately 25.1278%.  
7. Permitted Use
(Article 5):
Tenant shall use the Premises solely for general office use, software
development, and uses incidental thereto (the "Permitted Use"); provided,
however, that notwithstanding anything to the contrary set forth hereinabove,
and as more particularly set forth in the Lease, Tenant shall be responsible for
operating and maintaining the Premises pursuant to, and in no event may Tenant's
Permitted Use violate, (A) Landlord's "Rules and Regulations," as that term is
set forth in Section 5.2 of this Lease, (B) all "Applicable Laws," as that term
is set forth in Article 24 of this Lease, and (C) all applicable zoning,
building codes and the "CC&Rs," as that term is set forth in Section 5.3 of this
Lease.
8. Security Deposit
(Article 21):
None.
9. Parking Pass Ratio
(Article 28):
Up to two and one-half (2½) unreserved parking passes for every 1,000 rentable
square feet of the Premises, of which, subject to the terms of Article 28 of the
Lease, up to five (5) passes may be for the use of a parking pass for parking on
level “A” of the Project parking facility (“Executive Level Parking Passes”).  


692500.09/WLA
371593-00023/6-13-12/ao/ao
-4-


KEY CENTER
[Kilroy Realty, L.P.]
[Concur Technologies, Inc.]




--------------------------------------------------------------------------------




10.    Address of Tenant
(Section 29.18):


Concur Technologies, Inc.
18400 N.E. Union Hill Rd, Building C
Redmond, WA 98052
Attention: Kyle Sugamele, Chief Legal Officer
 
with a copy to:
Concur Technologies, Inc.
18400 N.E. Union Hill Rd, Building C
Redmond, WA 98052
Attention: Scott Torrey, EVP Operations


and to:


Perkins Coie LLP
1201 Third Avenue, Suite 4900
Seattle, WA 98101
 Attention: William Green
(Prior to Lease Commencement Date)
and
Concur Technologies, Inc.
601 108th Avenue NE, Suite 1000
Bellevue, Washington 98004
Attention: Kyle Sugamele, Chief Legal Officer
with a copy to:


 
Concur Technologies, Inc.
601 108th Avenue NE, Suite 1000
Bellevue, Washington 98004
Attention: Scott Torrey, EVP Operations


and to:


Perkins Coie LLP
1201 Third Avenue, Suite 4900
Seattle, WA 98101
 Attention: William Green
(After Lease Commencement Date)
11. Address of Landlord
(Section 29.18):


 

 
See Section 29.18 of the Lease.
12. Broker(s)
(Section 29.24):
 


692500.09/WLA
371593-00023/6-13-12/ao/ao
-5-


KEY CENTER
[Kilroy Realty, L.P.]
[Concur Technologies, Inc.]




--------------------------------------------------------------------------------




Representing Tenant:


Washington Partners
601 108th Avenue NE, Suite 1510
Bellevue, Washington 98004


Representing Landlord:


Broderick Group, Inc.
10500 NE 8th Street, Suite 900
Bellevue, Washington 98004
13. Improvement Allowance
(Section 2 of Exhibit B):
$50.00 per rentable square foot of the Premises for a total of $6,137,100.00.
14. Letter of Credit
(Article 30):
$1,949,379.56.  


692500.09/WLA
371593-00023/6-13-12/ao/ao
-6-


KEY CENTER
[Kilroy Realty, L.P.]
[Concur Technologies, Inc.]




--------------------------------------------------------------------------------




ARTICLE 1

PREMISES, BUILDING, PROJECT, AND COMMON AREAS
1.1    Premises, Building, Project and Common Areas.
1.1.1    The Premises. Landlord hereby leases to Tenant and Tenant hereby leases
from Landlord the premises set forth in Section 2.2 of the Summary (the
"Premises"). The outline of the Premises is set forth in Exhibit A attached
hereto and each floor or floors of the Premises has the number of rentable
square feet as set forth in Section 2.2 of the Summary. The parties hereto agree
that the lease of the Premises is upon and subject to the terms, covenants and
conditions (the "TCCs") herein set forth, and Tenant covenants as a material
part of the consideration for this Lease to keep and perform each and all of
such TCCs by it to be kept and performed and that this Lease is made upon the
condition of such performance. The parties hereto hereby acknowledge that the
purpose of Exhibit A is to show the approximate location of the Premises in the
"Building," as that term is defined in Section 1.1.2, below, only, and such
Exhibit is not meant to constitute an agreement, representation or warranty as
to the construction of the Premises, the precise area thereof or the specific
location of the "Common Areas," as that term is defined in Section 1.1.3, below,
or the elements thereof or of the accessways to the Premises or the "Project,"
as that term is defined in Section 1.1.2, below. Except as specifically set
forth in this Lease and in the Work Letter attached hereto as Exhibit B (the "
Work Letter"), Tenant shall accept the Premises in its existing "as-is"
condition and Landlord shall not be obligated to provide or pay for any
improvement work or services related to the improvement of the Premises. Tenant
also acknowledges that neither Landlord nor any agent of Landlord has made any
representation or warranty regarding the condition of the Premises, the Building
or the Project or with respect to the suitability of any of the foregoing for
the conduct of Tenant's business, except as specifically set forth in this Lease
and the Work Letter. Except as specifically set forth in this Lease and in the
Work Letter attached hereto as Exhibit B, the taking of possession of the
Premises by Tenant shall conclusively establish that the Premises and the
Building were at such time in good and sanitary order, condition and repair.
1.1.2    The Building and the Project. The Premises is a part of the building
set forth in Section 2.1 of the Summary (the "Building"). The Building is the
principal component of the office project known as "Key Center." The term
"Project," as used in this Lease, shall mean (i) the Building and the Common
Areas, and (ii) the land (which is improved with landscaping, parking structures
and/or facilities and other improvements) upon which the Building and the Common
Areas are located.
1.1.3    Common Areas. Tenant shall have the non-exclusive right to use in
common with other tenants in the Project, and subject to the rules and
regulations referred to in Article 5 of this Lease, those portions of the
Project which are provided, from time to time, for use in common by Landlord,
Tenant and any other tenants of the Project (such areas, together with such
other portions of the Project designated by Landlord, in its commercially
reasonable discretion, including certain areas designated for the exclusive use
of certain tenants, or to be shared by Landlord and certain tenants, are
collectively referred to herein as the "Common Areas"). The Common Areas shall
consist of the "Project Common Areas" and the "Building Common Areas" (as both
of

692500.09/WLA
371593-00023/6-13-12/ao/ao
-7-


KEY CENTER
[Kilroy Realty, L.P.]
[Concur Technologies, Inc.]




--------------------------------------------------------------------------------




those terms are defined below). The term "Project Common Areas," as used in this
Lease, shall mean the portion of the Project reasonably designated as such by
Landlord The term "Building Common Areas," as used in this Lease, shall mean the
portions of the Common Areas located within the Building reasonably designated
as such by Landlord The manner in which the Common Areas are maintained and
operated shall be at the sole discretion of Landlord, provided that Landlord
shall maintain and operate the Project in a manner materially consistent with
that of the “Comparable Buildings” (as that term is defined in Section 4 of
Exhibit H), and the use thereof shall be subject to such rules, regulations and
restrictions as Landlord may make from time to time, provided that such rules,
regulations and restrictions do not unreasonably interfere with the rights
granted to Tenant under this Lease and the permitted use granted under
Section 5.1, below. Landlord reserves the right to close temporarily, make
alterations or additions to, or change the location of elements of the Project
and the Common Areas; provided that no such changes shall be permitted which
materially reduce Tenant's rights or access hereunder. Except when and where
Tenant's right of access is specifically excluded in this Lease, Tenant shall
have the right of access to the Premises, the Building, and the Project parking
facility twenty-four (24) hours per day, seven (7) days per week during the
"Lease Term," as that term is defined in Section 2.1, below.
1.2    Stipulation of Rentable Square Feet of Premises and Building. For
purposes of this Lease, "rentable square feet" and "usable square feet" of the
Premises shall be deemed as set forth in Section 2.2 of the Summary and the
rentable square feet of the Building shall be deemed as set forth in Section 2.1
of the Summary.
1.3    Expansion Option. Tenant shall have the option, as provided in this
Section 1.3 to expand the Premises to include the 22,269 rentable square feet of
space on the sixth (6th) floor of the Building (the “Sixth Floor Space”), or
alternatively as determined by Landlord, the 22,152 rentable square feet of
space on the fourteenth (14th) floor of the Building (the “Fourteenth Floor
Space”) (the applicable space leased by Tenant under the terms of this
Section 1.3 shall be the "Expansion Space"), upon and subject to the terms of
this Section 1.3 and this Lease.
1.3.1    Election to Lease the Expansion Space. If Tenant desires to lease
Expansion Space, then Tenant shall, on or before the Lease Commencement Date (as
used herein, the "Expansion Space Exercise Date"), deliver a notice to Landlord
(the "Expansion Space Exercise Notice") exercising its right under this Section
1.3. In the event that Tenant fails to timely deliver such written notice to
Landlord, then Tenant’s rights under the terms of this Section 1.3 shall
terminate and be of no further force or effect. If Tenant timely delivers such
written notice to Landlord, then Tenant shall lease the Expansion Space as set
forth in this Section 1.3.
1.3.2    Expansion Space. Each of the Sixth Floor Space and the Fourteenth Floor
Space is occupied by a third party tenant, with the anticipated expiration date
of the third-party tenant’s lease for the Sixth Floor Space being July 31, 2015,
and the anticipated expiration date of the third-party tenant’s lease for the
Fourteenth Floor Space being September 30, 2015. Provided that Tenant has timely
exercised its right under this Section 1.3 as set forth above, then no later
than one hundred twenty (120) days prior to the date on which the applicable
Expansion Space shall be delivered by Landlord to Tenant, Landlord shall deliver
written notice to Tenant designating whether the Sixth Floor Space or the
Fourteenth Floor Space shall be the Expansion

692500.09/WLA
371593-00023/6-13-12/ao/ao
-8-


KEY CENTER
[Kilroy Realty, L.P.]
[Concur Technologies, Inc.]




--------------------------------------------------------------------------------




Space. Because the applicable Expansion Space is currently occupied by a third
party tenant, Landlord's ability to deliver possession of the Expansion Space to
Tenant is dependent upon the vacation and surrender of the Expansion Space by
such third party tenant to Landlord. Landlord shall have no liability whatsoever
to Tenant relating to or arising from Landlord's delay in delivering the
Expansion Space to Tenant. In addition, Tenant’s right to lease any Expansion
Space is subject and subordinate to the expiration or earlier termination of the
existing lease(s) for such Expansion Space (including the exercise of any
renewal right currently in effect as of the date of this Lease, and Landlord
represents to Tenant that the only renewal rights currently in effect for the
Sixth Floor Space and the Fourteenth Floor Space are as follows: the occupant of
the Sixth Floor Space (or its successors and assigns) has three (3), five (5)
year options to extend the term of its lease, and the occupant of the Fourteenth
Floor Space (or its successors and assigns) has one (1), five (5) year option to
extend the term of its lease. Accordingly, in the event that Landlord is unable
to deliver either the Sixth Floor Space or the Fourteenth Floor Space to Tenant
as Expansion Space due to the existing tenants’ extension of the terms of their
respective leases, then the terms of this Section 1.3 shall terminate and be of
no force of effect.
1.3.3    Rent for Expansion Space. The Base Rent for the Expansion Space shall
be at the same rate, per rentable square foot, that is then applicable to the
Premises as provided in Section 4 of the Summary, and which rate shall
(notwithstanding the actual commencement date with respect to the Expansion
Space) be subject to the same increases, at the same time, as are applicable to
the Premises. Tenant shall pay Tenant's Share of Direct Expenses for the
Expansion Space in accordance with the terms of this Lease; provided, however,
that Tenant's Share with respect to the Expansion Space shall be calculated by
dividing the rentable square footage of the Expansion Space by the rentable
square footage of the Building (which shall be deemed to be as set forth in
Section 2.1 of the Summary).
1.3.4    Improvement of Expansion Space. The Expansion Space shall be improved
by Landlord pursuant to the terms of the Work Letter attached hereto as
Exhibit B; provided, however, the amount of the Improvement Allowance applicable
to the Expansion Space shall be reduced on a pro-rata basis (based on the number
of months remaining in the initial Lease Term) to account for the shorter Lease
Term applicable to the Expansion Space.
1.3.5    Amendment to Lease. If Tenant timely exercises Tenant's right to lease
the Expansion Space as set forth herein, Landlord and Tenant shall within thirty
(30) days after the Expansion Space has been designated by Landlord, execute an
amendment to this Lease (the “Expansion Space Amendment”) to document Tenant’s
lease of the Expansion Space upon the terms and conditions set forth in this
Section 1.3 (provided, however, an otherwise valid exercise of Tenant’s right of
Expansion Space shall be of full force and effect irrespective of whether the
Expansion Space Amendment is timely signed by Landlord and Tenant). The term of
the Expansion Space (the "Expansion Space Term") shall commence upon the date
(the "Expansion Space Commencement Date") which is the later to occur of (i) the
date which is three (3) months after the delivery of Expansion Space for the
commencement of Improvements therein, and (ii) the date of the Substantial
Completion of such Improvements, and the Expansion Space Term shall terminate
coterminously with the Lease Term of this Lease (as the same may be extended
pursuant to the terms of Section 2.2, below).

692500.09/WLA
371593-00023/6-13-12/ao/ao
-9-


KEY CENTER
[Kilroy Realty, L.P.]
[Concur Technologies, Inc.]




--------------------------------------------------------------------------------




1.3.6    Termination of Right to Expansion Space. The rights contained in this
Section 1.3 shall be personal to the Tenant originally named in this Lease (the
“Original Tenant”) and any Permitted Transferee Assignee (as that term is
defined in Section 14.8, below). Tenant shall not have the right to lease
Expansion Space, as provided in this Section 1.3, if, as of the date of Tenant’s
delivery of the Expansion Space Exercise Notice, or as of the scheduled date of
delivery of such Expansion Space to Tenant, Tenant is in monetary default under
this Lease (beyond the applicable notice and cure period set forth in this
Lease) or Tenant has previously been in monetary default under this Lease
(beyond the applicable notice and cure period set forth in this Lease) more than
twice in the immediately preceding twelve (12) month period.
1.3.7    Other Terms. Except as specifically set forth in this Section 1.3, upon
the delivery of the Expansion Space to Tenant, all terms of this Lease shall
apply to the Expansion Space as though the Expansion Space were originally part
of the Premises.
1.3.8    Early Expiration of Existing Third-Party Tenant’s Lease of Expansion
Space. In the event that the currently existing third party lease for either the
Sixth Floor Space or the Fourteenth Floor Space shall be terminated prior to the
Lease Commencement Date of this Lease and prior to Tenant’s delivery of the
Expansion Exercise Notice to Landlord, then such Sixth Floor Space or Fourteenth
Floor Space (as applicable) shall be deemed to be “First Offer Space” (as that
term is defined in Section 1.4, below) and offered to Tenant under the terms set
forth in Section 1.4, below.
1.4    Right of First Offer.
1.4.1    Right of First Offer. Landlord hereby grants to the Original Tenant and
any Permitted Transferee Assignee a one-time right of first offer (the "Right of
First Offer") with respect to each of the following full floor spaces (other
than Suite 700 noted below, which together with the existing portion of the
Premises on the seventh (7th) floor of the Building, will constitute the entire
seventh (7th) floor of the Building):
(i) 
the second (2nd) floor consisting of approximately 31,404 rentable square feet
of space;

(ii)
the third (3rd) floor, consisting of approximately 22,474 rentable square feet
of space;

(iii)
the fourth (4th) floor consisting of approximately 22,319 rentable square feet
of space;

(iv)
the fifth (5th) floor consisting of approximately 22,297 rentable square feet of
space;

(v)
the sixth (6th) floor consisting of approximately 22,269 rentable square feet of
space;

(vi)
Suite 700, consisting of approximately 10,474 rentable square feet of space;


692500.09/WLA
371593-00023/6-13-12/ao/ao
-10-


KEY CENTER
[Kilroy Realty, L.P.]
[Concur Technologies, Inc.]




--------------------------------------------------------------------------------




and
(vii) the fourteenth (14th) floor consisting of approximately 22,152 rentable
square feet of space.
The spaces identified above (as well as the Sixth Floor Space or Fourteenth
Floor Space under the terms and conditions of Section 1.3.8, above) shall, as
applicable, be referred to as the "First Offer Space". Such right of first offer
shall (except with respect to Suite 700) apply with respect to full floors only,
and shall not apply in the event that only a portion of space (as opposed to the
entire floor) become available to lease to third parties on a multi-tenant
floor. Notwithstanding the foregoing, because the First Offer Space on the fifth
(5th) floor of the Building is currently un‑occupied, such Right of First Offer
for the fifth (5th) floor shall be subject and subordinate to the expiration or
earlier termination of the initial lease(s) for such space to third-parties
following the date of this Lease (such leases, the “Initial Leases”) (including
any renewal, and regardless of whether such renewal is expressly set forth in
such existing lease, or whether such renewal is effectuated by a lease amendment
or a new lease). In addition, Tenant’s Right of First Offer is subject and
subordinate to (A) the expiration or earlier termination of the existing
lease(s) for such space (including any renewal, and regardless of whether such
renewal is expressly set forth in such existing lease, or whether such renewal
is effectuated by a lease amendment or a new lease), and (B) all rights of
third-parties existing as of the date hereof relating to the First Offer Space,
each including any renewal, extension, expansion, first offer, first negotiation
and other similar rights, regardless of whether such rights are executed
strictly in accordance with their respective terms or pursuant to lease
amendments or new leases (each, a "Superior Right Holder"). A list of Superior
Right Holders is attached hereto as Exhibit K. Tenant's Right of First Offer
shall be on the terms and conditions set forth in this Section 1.4.
1.4.2    Procedure for Offer. Subject to the terms hereof, Landlord shall notify
Tenant (the "First Offer Notice") when the First Offer Space becomes available
for lease to third parties as reasonably determined by Landlord, provided that
no Superior Right Holder wishes to lease such space pursuant to such Superior
Right Holder’s superior right. The First Offer Notice shall describe the space
so offered to Tenant and shall set forth the "First Offer Rent," as that term is
defined in Section 1.4.4 below, and the other economic terms upon which Landlord
is willing to lease such space to Tenant.
1.4.3    Procedure for Acceptance. If Tenant wishes to exercise the Right of
First Offer with respect to the space described in the First Offer Notice, then
within ten (10) business days of delivery of the First Offer Notice to Tenant,
Tenant shall deliver notice (“First Offer Exercise Notice”) to Landlord of
Tenant's exercise of the Right of First Offer with respect to the entire space
described in the First Offer Notice on the terms contained in such notice. If
Tenant does not so notify Landlord within the foregoing ten (10) business day
period, then Landlord shall be free to lease the space described in the First
Offer Notice to anyone to whom Landlord desires on any terms Landlord desires;
provided, however, if during the six (6) months following the end of the
foregoing ten (10) business day period Landlord intends to lease such First
Offer Space to a third-party (A) with a rentable square footage less than ninety
percent (90%) of that set forth in the First Offer Notice, or (B) at a rent and
other fundamental economic terms and conditions

692500.09/WLA
371593-00023/6-13-12/ao/ao
-11-


KEY CENTER
[Kilroy Realty, L.P.]
[Concur Technologies, Inc.]




--------------------------------------------------------------------------------




which together, on an average annual "net effective" basis, as that term is
defined below, are more than ten percent (10%) more favorable to such tenant
than the economic terms and conditions set forth in the First Offer Notice, then
Landlord shall first again offer such First Offer Space to Tenant on such more
favorable terms (the "Second Notice"). The Second Notice shall be subject to the
same terms and conditions as the First Offer Notice, provided that if Tenant
wishes to exercise the Right of First Offer with respect to the space described
in the Second Notice, Tenant shall have a period of five (5) business days
following delivery of the Second Notice to deliver a First Offer Exercise Notice
to Landlord of Tenant's exercise of the Right of First Offer with respect to the
entire space described in the Second Notice on the terms contained in such
notice. As used in this Section 1.4.3, for purposes of determining the "net
effective" value of the rent, the determined face (or gross) rent to be paid
under the terms of a particular lease shall be adjusted based upon the value of
all monetary concessions (specifically including, without limitation, any
improvement allowance and/or free rental/construction period), with the value of
such concessions evenly spread over the entire lease term on a straight-line
basis, without interest. Notwithstanding anything to the contrary contained
herein, Tenant must elect to exercise the Right of First Offer, if at all, with
respect to all of the space offered by Landlord to Tenant at any particular
time, and Tenant may not elect to lease only a portion thereof.
1.4.4    First Offer Space Rent. The "Rent," as that term is defined in
Section 4.1 of this Lease, payable by Tenant for the First Offer Space (the
"First Offer Rent") shall be equal to the "Market Rent," as that term is defined
in Section 2.2.2 of this Lease, for the First Offer Space.
1.4.5    Construction In First Offer Space; Delay. Tenant shall take the First
Offer Space in its then “as is” condition (subject to any tenant improvement
allowance granted as a component of the First Offer Rent), and the construction
of improvements in the First Offer Space shall comply with the terms of a Work
Letter substantially in the form of the Work Letter attached to this Lease, with
appropriate adjustments to account for the First Offer Space and terms of this
Section 1.4. The Improvement Allowance, if any, for the First Offer Space, shall
be determined as a component of the First Offer Rent.
1.4.6    Amendment to Lease. If Tenant timely exercises Tenant's right to lease
the First Offer Space as set forth herein, Landlord and Tenant shall within
sixty (60) days thereafter execute an amendment to this Lease (the “First Offer
Amendment”) for such First Offer Space upon the terms and conditions as set
forth in the First Offer Notice and this Section 1.4 (provided, however, an
otherwise valid exercise of Tenant’s right of first offer shall be of full force
and effect irrespective of whether the First Offer Amendment is timely signed by
Landlord and Tenant). The term of the First Offer Space (the "First Offer Term")
shall commence upon the date described as the commencement date for such space
in the First Offer Notice (the "First Offer Commencement Date"), or as may
otherwise be agreed to by Landlord and Tenant, and terminate coterminously with
the Lease Term of this Lease (as the same may be extended pursuant to the terms
of Section 2.2, below).
1.4.7    Termination of Right of First Offer. The rights contained in this
Section 1.4 shall be personal to the Original Tenant and any Permitted
Transferee Assignee, and

692500.09/WLA
371593-00023/6-13-12/ao/ao
-12-


KEY CENTER
[Kilroy Realty, L.P.]
[Concur Technologies, Inc.]




--------------------------------------------------------------------------------




may only be exercised by the Original Tenant and any Permitted Transferee
Assignee (and not any other assignee, sublessee or other transferee of Tenant's
interest in this Lease) if the Original Tenant or such Permitted Transferee
Assignee occupies the entire Premises (or, if the First Offer Notice is
delivered prior to the Lease Commencement Date, if the Original Tenant or
Permitted Transferee Assignee has not subleased any portion of the Premises).
The right of first offer granted herein shall terminate as to particular First
Offer Space upon the failure by Tenant to exercise its right of first offer with
respect to such First Offer Space as offered by Landlord. Tenant shall not have
the right to lease First Offer Space, as provided in this Section 1.4, if, as of
the date of the attempted exercise of any right of first offer by Tenant, or as
of the scheduled date of delivery of such First Offer Space to Tenant, Tenant is
in monetary default under this Lease (beyond the applicable notice and cure
period set forth in this Lease) or Tenant has previously been in monetary
default under this Lease (beyond the applicable notice and cure period set forth
in this Lease) more than twice in the immediately preceding twelve (12) month
period.
1.4.8    Extension of Lease Term in Connection with Exercise of Right of First
Offer. While Landlord shall continue to be obligated to deliver a First Offer
Notice to Tenant on the terms and conditions set forth in this Section 1.4, if
there are less than five (5) years remaining in the initial Lease Term as of the
anticipated First Offer Commencement Date for the First Offer Space, Tenant
shall not be entitled to exercise the Right of First Offer with respect to the
First Offer Space unless, concurrently with Tenant’s exercise of its Right of
First Offer, Tenant also expressly exercises the Extension Option by delivering
to Landlord an Option Exercise Notice (as that term is defined in Section 2.2.3,
below), and Landlord agrees that in such event Tenant shall be entitled to
exercise the Extension Option early and therefore not strictly in accordance
with the time period described in Section 2.2.3. In the event that Tenant
exercises the Right of First Offer during the Option Term, Landlord and Tenant
hereby agree that (i) the First Offer Term shall be for a period of five (5)
years commencing on the First Offer Commencement Date, and (ii) such exercise of
the Right of First Offer shall also automatically and concurrently further
extend the then-existing Lease Term of this Lease with respect to the entirety
of the balance of the then-existing Premises for a period that will expire
coterminously with the First Offer Term. The Rent payable by Tenant with respect
to the balance of the Premises during such additional extension of the Lease
Term shall be equal to the Market Rent determined under the terms set forth in
Section 2.2.2, below for such period, as if such additional extension of the
Lease Term was the “Option Term” identified in Section 2.2.1.
1.4.9    Increase in L-C Amount. In connection with Tenant’s lease of any First
Offer Space, the L-C Amount (as that term is defined in Article 30, below) shall
be increased, on or before the applicable First Offer Commencement Date, by an
amount equal to four (4) months of the Base Rent applicable to the First Offer
Space during the last month of the First Offer Term plus an amount equal to four
(4) months of the then-estimated monthly Direct Expenses payable by Tenant under
this Lease. Accordingly concurrently with Tenant’s execution of the First Offer
Amendment, Tenant shall deliver to Landlord (x) an amendment to the existing L-C
(in form and content reasonably acceptable to Landlord) increasing the L-C
Amount to the amount then required under this Section 1.4.9, (y) an additional
L-C (in form and content reasonably acceptable to Landlord) which, when combined
with the L-C then being held by Landlord totals the full L-C Amount then
required under this Section 1.4.9, or (z) an entirely new L-C (in form and
content

692500.09/WLA
371593-00023/6-13-12/ao/ao
-13-


KEY CENTER
[Kilroy Realty, L.P.]
[Concur Technologies, Inc.]




--------------------------------------------------------------------------------




reasonably acceptable to Landlord) in the total L‑C Amount then required under
this Section 1.4.9.
ARTICLE 2    

LEASE TERM; OPTION TERM
2.1    Initial Lease Term.
2.1.1    In General; Early Occupancy. The TCCs and provisions of this Lease
shall be effective as of the date of this Lease. The term of this Lease (the
"Lease Term") shall be as set forth in Section 3.1 of the Summary, shall
commence on the date set forth in Section 3.2 of the Summary (the "Lease
Commencement Date"), and shall terminate on the date set forth in Section 3.3 of
the Summary (the "Lease Expiration Date") unless this Lease is sooner terminated
as hereinafter provided. For purposes of this Lease, the term "Lease Year" shall
mean each consecutive twelve (12) month period during the Lease Term; provided,
however, that the first Lease Year shall commence on the Lease Commencement Date
and end on the last day of the month in which the first anniversary of the Lease
Commencement Date occurs and the second and each succeeding Lease Year shall
commence on the first day of the next calendar month; and further provided that
the last Lease Year shall end on the Lease Expiration Date. At any time during
the Lease Term, Landlord may deliver to Tenant a notice in the form as set forth
in Exhibit C, attached hereto, as a confirmation only of the information set
forth therein, which Tenant shall execute and return to Landlord within five (5)
business days of receipt thereof. Following the Substantial Completion of the
Tenant Improvements on any particular floor of the Building, and provided that a
temporary certificate of occupancy (or its legal equivalent) shall have been
issued by the appropriate governmental authorities for such portion of the
Premises, Tenant shall have the right to deliver written notice to Landlord (not
less than ten (10) days’ prior to any such occupancy) of Tenant’s desire to
occupy such portion of the Premises, and thereafter occupy such portion of the
Premises for the Permitted Use even though the Lease Commencement Date may not
have yet occurred as of the date such notice is delivered to Landlord, provided
that all of the terms and conditions of the Lease shall apply, other than
Tenant's obligation to pay "Base Rent," as that term is defined in Article 3
below, and "Tenant's Share" of the annual "Direct Expenses," as those terms are
defined in Article 4, below, as though the Lease Commencement Date had occurred.
2.1.2    Landlord's Delivery of Premises to Tenant.
2.1.2.1    Generally. Tenant hereby acknowledges that portions of the Premises
are currently occupied by two (2) other tenants of the Building. The Seventh
Floor Premises is currently vacant, and Landlord currently anticipates
delivering the Seventh Floor Premises to Tenant for the commencement of
Improvements therein within seven (7) days following the full execution and
delivery of this Lease by Landlord and Tenant. Landlord currently anticipates
that the vacation and surrender of the Premises to Landlord by the current
occupants of the Premises will be January 1, 2013 with respect to the Eighth
Floor Premises, February 1, 2013 with respect to the Ninth Floor Premises and
the Tenth Floor Premises, and March 1, 2013 with respect to the Eleventh Floor
Premise and the Twelfth Floor Premises. Accordingly, Landlord's ability to
deliver possession of the Premises to Tenant for the commencement of
Improvements therein is dependent

692500.09/WLA
371593-00023/6-13-12/ao/ao
-14-


KEY CENTER
[Kilroy Realty, L.P.]
[Concur Technologies, Inc.]




--------------------------------------------------------------------------------




upon such tenants’ vacation and surrender of the Premises. If Landlord is unable
for any reason to deliver possession of the Premises to Tenant on any specific
date, then except as expressly set forth below in Sections 2.1.2.2, 2.1.2.3 and
2.1.2.4, Landlord shall not be subject to any liability for its failure to do
so, and such failure shall not affect the validity of this Lease or the
obligations of Tenant hereunder. In any event, Landlord agrees to use diligent
and continuous efforts to cause any tenants of the Premises to timely vacate the
Premises, which diligent efforts shall include the filing and diligent
prosecution of a suit for unlawful detainer (or any similar action) against such
tenants in the event that any such tenant hold over in its premises for more
than thirty (30) days following the expiration of such tenant’s lease.
2.1.2.2    Delay In Substantial Completion; Lease Commencement Date. Landlord
shall use commercially reasonable efforts to cause Substantial Completion of the
Improvements to be achieved on a phased basis (two floors per phase) by the
following dates (the “Target Dates”): (i) Seventh Floor Premises and Eighth
Floor Premises: April 18, 2013; (ii) Ninth Floor Premises and Tenth Floor
Premises: May 2, 2013, and (iii) Eleventh Floor Premises and Twelfth Floor
Premises: May 16, 2013. In the event that Landlord is unable to cause the
Substantial Completion of the Improvements to occur by each of the respective
Target Dates, then:
(a)    In the event that Landlord is unable to cause the Substantial Completion
of Improvements to occur in the Seventh Floor Premises and Eighth Floor Premises
by April 18, 2013 (which date shall be extended on a day-for-day basis for each
day of Tenant Delay, as defined in Section 5.2 of the Work Letter), then for
each day during the period ("7/8 Abatement Period") commencing the day
thereafter and ending upon the date which is fourteen (14) days after the date
on which Landlord does cause the Substantial Completion of the Improvements to
occur in the Seventh Floor Premises and Eighth Floor Premises (the period
between Substantial Completion and the end of such fourteen (14) days is the
"7/8 Completion Period"), Tenant shall be entitled to receive, on a day-for-day
basis, an abatement of the Base Rent (as that term is defined in Section 3.1,
below) otherwise attributable to the Seventh Floor Premises and Eighth Floor
Premises during the 7/8 Abatement Period, commencing on the Lease Commencement
Date;
(b)    in the event that Landlord is unable to cause the Substantial Completion
of Improvements to occur in the Ninth Floor Premises and Tenth Floor Premises by
May 2, 2013 (which date shall be extended on a day-for-day basis for each day of
Tenant Delay), then for each day during the period ("9/10 Abatement Period")
commencing the day thereafter and ending upon the date which is fourteen (14)
days after the date on which Landlord does cause the Substantial Completion of
the Improvements to occur in the Ninth Floor Premises and Tenth Floor Premises
(the period between Substantial Completion and the end of such fourteen (14)
days is the "9/10 Completion Period"), Tenant shall be entitled to receive, on a
day-for-day basis, an abatement of the Base Rent otherwise attributable to the
Ninth Floor Premises and Tenth Floor Premises during the 9/10 Abatement Period,
commencing on the Lease Commencement Date; and
(c)    in the event that Landlord is unable to cause the Substantial Completion
of Improvements to occur in the Eleventh Floor Premises and Twelfth Floor

692500.09/WLA
371593-00023/6-13-12/ao/ao
-15-


KEY CENTER
[Kilroy Realty, L.P.]
[Concur Technologies, Inc.]




--------------------------------------------------------------------------------




Premises by May 16, 2013 (which date shall be extended on a day-for-day basis
for each day of Tenant Delay), then for each day during the period ("11/12
Abatement Period;" and, together with the 7/8 Abatement Period and the 9/10
Abatement Period, the "Abatement Periods") commencing the day thereafter and
ending upon the date which is fourteen (14) days after the date on which
Landlord does cause the Substantial Completion of the Improvements to occur in
the Eleventh Floor Premises and Twelfth Floor Premises (the period between
Substantial Completion and the end of such fourteen (14) days is the "11/12
Completion Period;" and, together with the 7/8 Completion Period and the 9/10
Completion Period, the "Floor Completion Periods"), Tenant shall be entitled to
receive, on a day-for-day basis, an abatement of the Base Rent otherwise
attributable to the Eleventh Floor Premises and Twelfth Floor Premises during
the 11/12 Abatement Period, commencing on the Lease Commencement Date.
As used in this Lease, the "Final Completion Date" shall be the date of
Substantial Completion of all of the two-floor phases described in this
Section 2.1.2.2 plus the additional time provided by the Floor Completion
Periods. In the event that the date of the Substantial Completion of two (2) or
more of such two-floor phases is such that their respective Floor Completion
Periods shall overlap, the parties agree that such Floor Completion Periods
shall run concurrently provided that in the event that two (2) Floor Completion
Periods overlap, the combined time period for such overlapping Floor Completion
Periods shall not be less than twenty (20) days, and in the event that three (3)
Floor Completion Periods overlap, the combined time period for such overlapping
Floor Completion Periods shall not be less than thirty (30) days.
The abatement of Base Rent provided above with respect to the Abatement Periods
shall be in addition to the Base Rent Abatement provided in Section 3.2, below.
2.1.2.3    Payment of Holdover Rent for Tenant’s Existing Premises. In the event
that the Final Completion Date occurs after June 1, 2013 (which date shall be
extended on a day-for-day basis for each day of Tenant Delay, as defined in
Section 5.2 of the Work Letter), Tenant shall use commercially reasonable
efforts to cause Tenant's currently existing landlord under the terms of that
certain Office Lease Agreement between BTC U.S. L.L.C. (the "Existing Landlord")
and Tenant dated September 17, 2004 (the "Existing Lease"), for premises located
at Millennium Corporate Park, 18400 N.E. Union Hill Road, Redmond, Washington
(the “Existing Premises”), to give its express written consent for Tenant to
occupy such premises beyond the expiration of the term of the Existing Lease
such that Tenant’s obligation to pay holdover rent under the Existing Lease
shall be only 125% of the Basic Rent last due under the Existing Lease, as
opposed to any greater amount, as provided in the last sentence of Section 14.1
of the Existing Lease, but Tenant does not warrant that any such efforts will be
successful. To the extent that (i) the Final Completion Date does not occur by
June 1, 2013 (which date shall be extended on a day-for-day basis for each day
of Tenant Delay, as defined in Section 5.2 of the Work Letter), and (ii) as a
result of Tenant’s holding over under the Existing Lease, Tenant is required to
pay, and actually pays, an increase in the Basic Rent (the amount of Basic Rent
which is in excess of Tenant’s existing $108,273.75 monthly Basic Rent
obligation under the Existing Lease shall be referred to herein as the “Holdover
Rent”) to the Existing Landlord, then in addition to Tenant’s rights under
Section 2.1.2.2, above, for the period commencing as of June 1, 2013, and ending
on the last day of the calendar month in which the Final Completion Date occurs,
Tenant shall be entitled to receive

692500.09/WLA
371593-00023/6-13-12/ao/ao
-16-


KEY CENTER
[Kilroy Realty, L.P.]
[Concur Technologies, Inc.]




--------------------------------------------------------------------------------




an additional abatement of, or credit towards, the “Base Rent” (as that term is
defined in Section 3.1, below) otherwise attributable to the Premises under this
Lease in an amount equal to: the lesser of (A) the actual Holdover Rent paid by
Tenant to the Existing Landlord, and (B) the applicable amount of the Holdover
Rent determined in accordance with the terms set forth in Section 14.1 of the
Existing Lease. If, after the date of mutual execution of this Lease, Tenant
negotiates with the Existing Landlord and obtains an extension of the Existing
Lease ("Existing Lease Extension Agreement"), any increase in Basic Rent (up to
$54,136.88) arising under the Existing Lease Extension Agreement over and above
Tenant's existing Basic Rent of $108,273.75 per month shall also be considered
as Holdover Rent, and Tenant will keep Landlord informed as to the status of any
Existing Lease Extension Agreement negotiations, and will promptly deliver a
copy to Landlord if and when it is obtained by Tenant.
2.1.2.4    Payment of Other Rent Under Existing Lease. In addition, (i) if
Landlord is required to provide Tenant with an abatement of the Base Rent
payable under this Lease under the terms and conditions set forth in
Section 2.1.2.3, above, and (ii) if the Lease Commencement Date under this Lease
occurs, and Tenant commences to pay the Base Rent due under this Lease and at
the same time is required to pay (and actually pays) Holdover Rent to the
Existing Landlord under the Existing Lease for the balance of the calendar month
in which the Lease Commencement Date occurs, then (and only then) the terms of
this Section 2.1.2.4 shall apply. In addition to the abatement of Base Rent in
the amount of the Holdover Rent that Landlord is obligated to provided to Tenant
under the terms of Section 2.1.2.3, above, Landlord shall provide Tenant with an
additional abatement of the Base Rent due under this Lease in an amount equal to
the Basic Rent, Additional Rent and parking charges that Tenant is required to
pay (and actually pays) to the Existing Landlord under the Existing Lease for
such period, Except as expressly set forth in Sections 2.1.2.2, and 2.1.2.3,
above, and this Section 2.1.2.4, Landlord shall have no liability whatsoever to
Tenant relating to or arising from Landlord's delay in tendering possession of
the Premises to Tenant.
2.2    Option Term.
2.2.1    Option Right. Landlord hereby grants the tenant originally named herein
(the "Original Tenant") and its "Permitted Transferee Assignee," as that term is
set forth in Section 14.8 of this Lease, one (1) option to extend the Lease Term
for the entire Premises by a period of five (5) years (the "Option Term"). Such
option shall be exercisable only by "Notice" (as that term is defined in
Section 29.18 of this Lease) delivered by Tenant to Landlord as provided below,
provided that, as of the date of delivery of such Notice, (i) Tenant is not then
in monetary default under this Lease (beyond the applicable notice and cure
period set forth in this Lease), and (ii) Tenant has not been in monetary
default under this Lease (beyond the applicable notice and cure period set forth
in this Lease) more than twice during the immediately preceding twelve (12)
month period. Upon the proper exercise of such option to extend (and provided
that, at Landlord's election, as of the end of the initial Lease Term,
(A) Tenant is not in monetary default under this Lease (beyond the applicable
notice and cure period set forth in this Lease), (B) Tenant has not been in
monetary default under this Lease (beyond the applicable notice and cure period
set forth in this Lease) more than twice during the immediately preceding twelve
(12) month period, then the Lease Term, as it applies to the entire Premises,
shall be extended for a period of five (5) years. The rights contained

692500.09/WLA
371593-00023/6-13-12/ao/ao
-17-


KEY CENTER
[Kilroy Realty, L.P.]
[Concur Technologies, Inc.]




--------------------------------------------------------------------------------




in this Section 2.2 shall only be exercised by the Original Tenant or its
Permitted Transferee Assignee (and not any other assignee, sublessee or other
transferee of the Original Tenant's interest in this Lease) if Original Tenant
and/or its Permitted Transferee Assignee is in occupancy of the entire
then-existing Premises.
2.2.2    Option Rent. The Rent payable by Tenant during the Option Term (the
"Option Rent") shall be equal to the "Market Rent," as that term is defined in,
and determined pursuant to, Exhibit H attached hereto; provided, however, that
the Base Rent component of the Market Rent for the first year of the Option Term
(calculated on a per rentable square foot basis) shall in no event be less than
the Base Rent applicable to the Premises during the last year of the initial
Lease Term (calculated on a per rentable square foot basis). The calculation of
the Market Rent shall be derived from a review of, and comparison to, the "Net
Equivalent Lease Rates" of the "Comparable Transactions," as provided for in
Exhibit H.
2.2.3    Exercise of Option. The option contained in this Section 2.2 shall be
exercised by Tenant, if at all, only in the manner set forth in this Section
2.2. Tenant shall deliver notice (the "Exercise Notice") to Landlord not more
than eighteen (18) months nor less than fifteen (15) months prior to the
expiration of the initial Lease Term, stating that Tenant is exercising its
option; provided, however, that Tenant may also deliver an Exercise Notice prior
to such time in the circumstances described in Section 1.4.8. Concurrently with
such Exercise Notice, Tenant shall deliver to Landlord Tenant's calculation of
the Market Rent (the "Tenant's Option Rent Calculation"). Landlord shall deliver
notice (the "Landlord Response Notice") to Tenant on or before the date which is
thirty (30) days after Landlord's receipt of the Exercise Notice and Tenant's
Option Rent Calculation (the "Landlord Response Date"), stating that
(A) Landlord is accepting Tenant's Option Rent Calculation as the Market Rent,
or (B) rejecting Tenant's Option Rent Calculation and setting forth Landlord's
calculation of the Market Rent (the "Landlord's Option Rent Calculation"), and
if Landlord does not respond within such thirty (30) day period, Landlord shall
be deemed to have accepted option (A) above. Within ten (10) business days of
its receipt of the Landlord Response Notice, Tenant may, at its option, accept
the Market Rent contained in the Landlord's Option Rent Calculation. If Tenant
does not affirmatively accept or Tenant rejects the Market Rent specified in the
Landlord's Option Rent Calculation, the parties shall follow the procedure set
forth in Section 2.2.4 below, and the Market Rent shall be determined in
accordance with the terms of Section 2.2.4 below.
2.2.4    Determination of Market Rent. In the event Tenant timely and
appropriately exercises its option to extend the Lease but rejects the Option
Rent set forth in the Option Rent Notice pursuant to Section 2.2.3, above, then
Landlord and Tenant shall attempt to agree upon the Option Rent using their best
good-faith efforts. If Landlord and Tenant fail to reach agreement upon the
Option Rent applicable to the Option Term on or before the date that is
ninety (90) days prior to the expiration of the initial Lease Term (the "Outside
Agreement Date"), then the Option Rent shall be determined by arbitration
pursuant to the terms of this Section 2.2.4. Each party shall make a separate
determination of the Option Rent, within five (5) days following the Outside
Agreement Date, and such determinations shall be submitted to arbitration in
accordance with Sections 2.2.4.1 through 2.2.4.4, below.

692500.09/WLA
371593-00023/6-13-12/ao/ao
-18-


KEY CENTER
[Kilroy Realty, L.P.]
[Concur Technologies, Inc.]




--------------------------------------------------------------------------------




2.2.4.1    Landlord and Tenant shall each appoint one arbitrator who shall by
profession be a MAI appraiser or real estate broker who shall have been active
over the five (5) year period ending on the date of such appointment in the
appraising and/or leasing of first class office properties in the vicinity of
the Building. The determination of the arbitrators shall be limited solely to
the issue area of whether Landlord’s or Tenant’s submitted Option Rent is the
closest to the actual Option Rent as determined by the arbitrators, taking into
account the requirements of Section 2.2.2 of this Lease. Each such arbitrator
shall be appointed within fifteen (15) days after the Outside Agreement Date,
and if only one party appoints an arbitrator during such time, that arbitrator
shall serve as the Neutral Arbitrator below. Landlord and Tenant may consult
with their selected arbitrators prior to appointment and may select an
arbitrator who is favorable to their respective positions (including an
arbitrator who has previously represented Landlord and/or Tenant, as
applicable). The arbitrators so selected by Landlord and Tenant shall be deemed
“Advocate Arbitrators.”
2.2.4.2    The two Advocate Arbitrators so appointed shall be specifically
required pursuant to an engagement letter within ten (10) days of the date of
the appointment of the last appointed Advocate Arbitrator to agree upon and
appoint a third arbitrator (“Neutral Arbitrator”) who shall be qualified under
the same criteria set forth hereinabove for qualification of the two Advocate
Arbitrators except that (i) neither the Landlord or Tenant or either parties'
Advocate Arbitrator may, directly or indirectly, consult with the Neutral
Arbitrator prior or subsequent to his or her appearance, and (ii) the Neutral
Arbitrator cannot be someone who has represented Landlord and/or Tenant during
the five (5) year period prior to such appointment. The Neutral Arbitrator shall
be retained via an engagement letter jointly prepared by Landlord’s counsel and
Tenant’s counsel.
2.2.4.3    Within ten (10) days following the appointment of the Neutral
Arbitrator, Landlord and Tenant shall enter into an arbitration agreement (the
"Arbitration Agreement") which shall set forth the following:
2.2.4.3.1    Each of Landlord's and Tenant's best and final and binding
determination of the Option Rent exchanged by the parties pursuant to Section
2.2.4, above;
2.2.4.3.2    An agreement to be signed by the Neutral Arbitrator, the form of
which agreement shall be attached as an exhibit to the Arbitration Agreement,
whereby the Neutral Arbitrator shall agree to undertake the arbitration and
render a decision in accordance with the terms of this Lease, as modified by the
Arbitration Agreement, and shall require the Neutral Arbitrator to demonstrate
to the reasonable satisfaction of the parties that the Neutral Arbitrator has no
conflicts of interest with either Landlord or Tenant;
2.2.4.3.3    Instructions to be followed by the Neutral Arbitrator when
conducting such arbitration;
2.2.4.3.4    That Landlord and Tenant shall each have the right to submit to the
Neutral Arbitrator (with a copy to the other party), on or before the date that
occurs fifteen (15) days following the appointment of the Neutral Arbitrator, an
advocate statement (and any other information such party deems relevant)
prepared by or on behalf of Landlord or Tenant,

692500.09/WLA
371593-00023/6-13-12/ao/ao
-19-


KEY CENTER
[Kilroy Realty, L.P.]
[Concur Technologies, Inc.]




--------------------------------------------------------------------------------




as the case may be, in support of Landlord's or Tenant's respective
determination of Option Rent (the "Briefs");
2.2.4.3.5    That within five (5) business days following the exchange of
Briefs, Landlord and Tenant shall each have the right to provide the Neutral
Arbitrator (with a copy to the other party) with a written rebuttal to the other
party's Brief (the "First Rebuttals"); provided, however, such First Rebuttals
shall be limited to the facts and arguments raised in the other party's Brief
and shall identify clearly which argument or fact of the other party's Brief is
intended to be rebutted;
2.2.4.3.6    That within five (5) business days following the parties' receipt
of each other's First Rebuttal, Landlord and Tenant, as applicable, shall each
have the right to provide the Neutral Arbitrator (with a copy to the other
party) with a written rebuttal to the other party's First Rebuttal (the "Second
Rebuttals"); provided, however, such Second Rebuttals shall be limited to the
facts and arguments raised in the other party's First Rebuttal and shall
identify clearly which argument or fact of the other party's First Rebuttal is
intended to be rebutted;
2.2.4.3.7    The date, time and location of the arbitration, which shall be
mutually and reasonably agreed upon by Landlord and Tenant, taking into
consideration the schedules of the Neutral Arbitrator, the Advocate Arbitrators,
Landlord and Tenant, and each party's applicable consultants, which date shall
in any event be within forty-five (45) days following the appointment of the
Neutral Arbitrator;
2.2.4.3.8    That no discovery shall take place in connection with the
arbitration, other than to verify the factual information that is presented by
Landlord or Tenant;
2.2.4.3.9    That the Neutral Arbitrator shall not be allowed to undertake an
independent investigation or consider any factual information other than
presented by Landlord or Tenant, except that the Neutral Arbitrator shall be
permitted to visit the Project and the buildings containing the Comparable
Transactions;
2.2.4.3.10    The specific persons that shall be allowed to attend the
arbitration;
2.2.4.3.11    Tenant shall have the right to present oral arguments to the
Neutral Arbitrator at the arbitration for a period of time not to exceed three
(3) hours ("Tenant's Initial Statement");
2.2.4.3.12    Following Tenant's Initial Statement, Landlord shall have the
right to present oral arguments to the Neutral Arbitrator at the arbitration for
a period of time not to exceed three (3) hours ("Landlord's Initial Statement");
2.2.4.3.13    Following Landlord's Initial Statement, Tenant shall have up to
two (2) additional hours to present additional arguments and/or to rebut the
arguments of Landlord ("Tenant's Rebuttal Statement");

692500.09/WLA
371593-00023/6-13-12/ao/ao
-20-


KEY CENTER
[Kilroy Realty, L.P.]
[Concur Technologies, Inc.]




--------------------------------------------------------------------------------




2.2.4.3.14    Following Tenant's Rebuttal Statement, Landlord shall have up to
two (2) additional hours to present additional arguments and/or to rebut the
arguments of Tenant ("Landlord's Rebuttal Statement");
2.2.4.3.15    That, not later than ten (10) days after the date of the
arbitration, the Neutral Arbitrator shall render a decision (the "Ruling")
indicating whether Landlord's or Tenant's submitted Option Rent is closer to the
Option Rent;
2.2.4.3.16    That following notification of the Ruling, Landlord's or Tenant's
submitted Option Rent determination, whichever is selected by the Neutral
Arbitrator as being closer to the Option Rent shall become the then applicable
Option Rent; and
2.2.4.3.17    That the decision of the Neutral Arbitrator shall be binding on
Landlord and Tenant.
If a date by which an event described in Section 2.2.4.3, above, is to occur
falls on a weekend or a holiday, the date shall be deemed to be the next
business day.
2.2.4.4    In the event that the Option Rent shall not have been determined
pursuant to the terms hereof prior to the commencement of the Option Term,
Tenant shall be required to pay the Option Rent, initially provided by Landlord
to Tenant, and upon the final determination of the Option Rent, the payments
made by Tenant shall be reconciled with the actual amounts due, and the
appropriate party shall make any corresponding payment to the other party.
ARTICLE 3    

BASE RENT
3.1    In General. Tenant shall pay, without prior notice or demand, to Landlord
or Landlord's agent at the management office of the Project, or, at Landlord's
option, at such other place as Landlord may from time to time designate in
writing, by a check for currency which, at the time of payment, is legal tender
for private or public debts in the United States of America, base rent ("Base
Rent") as set forth in Section 4 of the Summary, payable in equal monthly
installments as set forth in Section 4 of the Summary in advance on or before
the first day of each and every calendar month during the Lease Term, without
any setoff or deduction whatsoever. The Base Rent for the first full month of
the Lease Term which occurs after the expiration of any free rent period shall
be paid within three (3) business days after the mutual execution of this Lease.
If any payment of Rent is for a period which is shorter than one month, the Rent
for any such fractional month shall accrue on a daily basis during such
fractional month and shall total an amount equal to the product of (i) a
fraction, the numerator of which is the number of days in such fractional month
and the denominator of which is the actual number of days occurring in such
calendar month, and (ii) the then-applicable Monthly Installment of Base Rent.
All other payments or adjustments required to be made under the TCCs of this
Lease that require proration on a time basis shall be prorated on the same
basis.
3.2    Abated Base Rent. Provided that no event of default (beyond the
applicable

692500.09/WLA
371593-00023/6-13-12/ao/ao
-21-


KEY CENTER
[Kilroy Realty, L.P.]
[Concur Technologies, Inc.]




--------------------------------------------------------------------------------




notice and cure period set forth in this Lease) is then occurring, the Base Rent
applicable to the Eleventh Floor Premises and the Twelfth Floor Premises during
the four (4) month period commencing on the Lease Commencement Date and ending
on the day immediately prior to the fourth (4th) “monthly” anniversary of the
Lease Commencement Date (the "Base Rent Abatement Period") shall be abated (the
"Base Rent Abatement"). Landlord and Tenant acknowledge that the aggregate
amount of the Base Rent Abatement equals $428,542.64 (i.e., $107,135.66 per
month). Tenant acknowledges and agrees that during such Base Rent Abatement
Period, such abatement of Base Rent for the Eleventh Floor Premises and the
Twelfth Floor Premises shall have no effect on the calculation of the Base Rent
for any other portion of the Premises, or on any future increases in Base Rent
or Direct Expenses payable by Tenant pursuant to the terms of this Lease, which
increases shall be calculated without regard to such Base Rent Abatement.
Additionally, Tenant shall be obligated to pay all "Additional Rent" (as that
term is defined in Section 4.1 of this Lease) during the Base Rent Abatement
Period. Tenant acknowledges and agrees that the foregoing Base Rent Abatement
has been granted to Tenant as additional consideration for entering into this
Lease, and for agreeing to pay the Base Rent and perform the terms and
conditions otherwise required under this Lease. If Tenant shall be in default
under this Lease and shall fail to cure such default within the notice and cure
period, if any, permitted for cure pursuant to this Lease, and if this Lease is
then terminated by reason of such default, then the dollar amount of the
unapplied portion of the Base Rent Abatement as of the date of such termination
shall be converted to a credit to be applied to the Base Rent applicable at the
end of the Lease Term and Tenant shall immediately be obligated to begin paying
Base Rent for the Premises in full. The foregoing Base Rent abatement right set
forth in this Section 3.2 shall be personal to the Original Tenant and any
Permitted Transferee Assignee and shall only apply to the extent that the
Original Tenant or a Permitted Transferee Assignee (and not any other assignee,
or any sublessee or other transferee of the Original Tenant’s interest in this
Lease) is the Tenant under this Lease during such Base Rent Abatement Period.
ARTICLE 4    

ADDITIONAL RENT
4.1    General Terms. In addition to paying the Base Rent specified in Article 3
of this Lease, Tenant shall pay "Tenant's Share" of the annual "Direct
Expenses," as those terms are defined in Sections 4.2.6 and 4.2.2, respectively,
of this Lease. Such payments by Tenant, together with any and all other amounts
payable by Tenant to Landlord pursuant to the TCCs of this Lease, are
hereinafter collectively referred to as the "Additional Rent," and the Base Rent
and the Additional Rent are herein collectively referred to as "Rent." All
amounts due under this Article 4 as Additional Rent shall be payable for the
same periods and in the same manner as the Base Rent. Without limitation on
other obligations of Tenant which survive the expiration of the Lease Term, the
obligations of Tenant to pay the Additional Rent provided for in this Article 4
shall survive the expiration of the Lease Term.
4.2    Definitions of Key Terms Relating to Additional Rent. As used in this
Article 4, the following terms shall have the meanings hereinafter set forth:
4.2.1    Intentionally Omitted.

692500.09/WLA
371593-00023/6-13-12/ao/ao
-22-


KEY CENTER
[Kilroy Realty, L.P.]
[Concur Technologies, Inc.]




--------------------------------------------------------------------------------




4.2.2    "Direct Expenses" shall mean "Operating Expenses" and "Tax Expenses."
4.2.3    "Expense Year" shall mean each calendar year in which any portion of
the Lease Term falls, through and including the calendar year in which the Lease
Term expires, provided that Landlord, upon notice to Tenant, may change the
Expense Year from time to time to any other twelve (12) consecutive month
period, and, in the event of any such change, Tenant's Share of Direct Expenses
shall be equitably adjusted for any Expense Year involved in any such change.
4.2.4    "Operating Expenses" shall mean all expenses, costs and amounts of
every kind and nature which Landlord pays or accrues during any Expense Year
because of or in connection with the ownership, management, maintenance,
security, repair, replacement, restoration or operation of the Project, or any
portion thereof, in accordance with sound real estate management and accounting
practices, consistently applied. Without limiting the generality of the
foregoing, Operating Expenses shall specifically include any and all of the
following: (i) the cost of supplying all utilities, the cost of operating,
repairing, maintaining, replacing (subject to 4.2.4(b), below), and renovating
the utility, telephone, mechanical, sanitary, storm drainage, and elevator
systems, and the cost of maintenance and service contracts in connection
therewith; (ii) the cost of licenses, certificates, permits and inspections and
the cost of contesting any governmental enactments which may affect Operating
Expenses, and the costs incurred in connection with a governmentally mandated
transportation system management program or similar program; (iii) the cost of
all insurance carried by Landlord in connection with the Project; (iv) the cost
of landscaping, relamping, and all supplies, tools, equipment and materials used
in the operation, repair and maintenance of the Project, or any portion thereof;
(v) costs incurred in connection with the parking areas servicing the Project;
(vi) fees and other costs, including management fees, consulting fees, legal
fees and accounting fees, of all contractors and consultants in connection with
the management, operation, maintenance, replacement (subject to 4.2.4(b),
below), renovation and repair of the Project; (vii) payments under any equipment
rental agreements and the fair rental value of any management office space;
(viii) wages, salaries and other compensation and benefits, including taxes
levied thereon, of all persons (other than persons generally considered to be
higher in rank than the position of "Senior Asset Manager") engaged in the
operation, maintenance and security of the Project; (ix) (intentionally
omitted); (x) operation, repair, maintenance, renovation and replacement
(subject to 4.2.4(b), below), of all systems and equipment and components
thereof of the Project; (xi) the cost of janitorial, alarm, security and other
services, replacement of wall and floor coverings, ceiling tiles and fixtures in
common areas, maintenance and replacement of curbs and walkways, and repair to
roofs and re-roofing; (xii) amortization of the cost of acquiring or the rental
expense of personal property used in the maintenance, operation and repair of
the Project, or any portion thereof (which amortization calculation shall
include interest at the "Bank Prime Loan Rate," as that term is set forth in
Article 25 of this Lease); (xiii) the cost of capital improvements or other
costs incurred in connection with the Project (A) which are intended to effect
economies in the operation or maintenance of the Project, or any portion
thereof, ((B) that are required under any governmental law or regulation enacted
(or first enforced) after the date of this Lease by a federal, state or local
governmental agency, (C) which are required in order to for the Project, or any
portion thereof, to obtain or maintain a certification under the U.S. Green
Building Council’s

692500.09/WLA
371593-00023/6-13-12/ao/ao
-23-


KEY CENTER
[Kilroy Realty, L.P.]
[Concur Technologies, Inc.]




--------------------------------------------------------------------------------




Leadership in Energy and Environmental Design ("LEED"), or other applicable
certification agency in connection with Landlord’s sustainability practices for
the Project (as such sustainability practices are to be determined by Landlord,
in its sole and absolute discretion, from time to time), or (D) that relate to
the safety or security of the Project; provided, however, that any capital
expenditure shall be shall be amortized with interest at the Interest Rate over
the shorter of (X) seven (7) years, (Y) its useful life as Landlord shall
reasonably determine in accordance with sound real estate management and
accounting practices, or (Z) with respect to those items included under item (A)
above, their recovery/payback period as Landlord shall reasonably determine in
accordance with sound real estate management and accounting practices;
(xiv) costs, fees, charges or assessments imposed by, or resulting from any
mandate imposed on Landlord by, any federal, state or local government for fire
and police protection, trash removal, community services, or other services
which do not constitute "Tax Expenses" as that term is defined in Section 4.2.5,
below; (xv) payments under any easement, license, operating agreement,
declaration, restrictive covenant, or instrument pertaining to the sharing of
costs by the Project, and (xvi) costs of any additional services not provided to
the Project as of the Lease Commencement Date but which are thereafter provided
by Landlord in connection with its prudent management of the Project.
Notwithstanding the foregoing, for purposes of this Lease, Operating Expenses
shall not, however, include:
(a)    costs, including marketing costs, legal fees, space planners' fees,
advertising and promotional expenses, and brokerage fees incurred in connection
with the original construction or development, or original or future leasing of
the Project, and costs, including permit, license and inspection costs, incurred
with respect to the installation of improvements made for new tenants initially
occupying space in the Project after the Lease Commencement Date or incurred in
renovating or otherwise improving, decorating, painting or redecorating vacant
space for tenants or other occupants of the Project (excluding, however, such
costs relating to any common areas of the Project or parking facilities);
(b)    except as set forth in items (xii), (xiii), and (xiv) above,
depreciation, interest and principal payments on mortgages and other debt costs,
if any, penalties and interest, and costs of capital repairs and alterations,
capital improvements and capital equipment, except as set forth in items (xii)
and (xiii), above;
(c)    costs for which the Landlord is reimbursed by any tenant or occupant of
the Project or by insurance by its carrier or any tenant's carrier or by anyone
else (except to the extent of deductibles), and electric power costs for which
any tenant directly contracts with the local public service company;
(d)    any bad debt loss, rent loss, or reserves for bad debts or rent loss;
(e)    costs associated with the operation of the business of the partnership or
entity which constitutes the Landlord, as the same are distinguished from the
costs of operation of the Project (which shall specifically include, but not be
limited to, accounting costs associated with the operation of the Project).
Costs associated with the operation of the business of the partnership or entity
which constitutes the Landlord include costs of partnership accounting and legal
matters, costs of defending any lawsuits with any mortgagee (except as the
actions of the Tenant may be in issue), costs of selling, syndicating,
financing, mortgaging or hypothecating any

692500.09/WLA
371593-00023/6-13-12/ao/ao
-24-


KEY CENTER
[Kilroy Realty, L.P.]
[Concur Technologies, Inc.]




--------------------------------------------------------------------------------




of the Landlord's interest in the Project, and costs incurred in connection with
any disputes between Landlord and its employees, between Landlord and Project
management, or between Landlord and other tenants or occupants, and Landlord's
general corporate overhead and general and administrative expenses;
(f)    the wages and benefits of any employee who does not devote substantially
all of his or her employed time to the Project unless such wages and benefits
are prorated to reflect time spent on operating and managing the Project
vis-à-vis time spent on matters unrelated to operating and managing the Project;
provided, that in no event shall Operating Expenses for purposes of this Lease
include wages and/or benefits attributable to personnel above the level of
Senior Asset Manager;
(g)    amount paid as ground rental for the Project by the Landlord;
(h)    overhead and profit increment paid to the Landlord or to subsidiaries or
affiliates of the Landlord for services in the Project to the extent the same
exceeds the costs of such services rendered by qualified, first-class
unaffiliated third parties on a competitive basis;
(i)    any compensation paid to clerks, attendants or other persons in
commercial concessions operated by the Landlord, provided that any compensation
paid to any concierge or parking attendants at the Project shall be includable
as an Operating Expense;
(j)    rentals and other related expenses incurred in leasing air conditioning
systems, elevators or other equipment which if purchased the cost of which would
be excluded from Operating Expenses as a capital cost, except equipment not
affixed to the Project which is used in providing janitorial or similar services
and, further excepting from this exclusion such equipment rented or leased to
remedy or ameliorate an emergency condition in the Project;
(k)    all items and services for which Tenant or any other tenant in the
Project reimburses Landlord or which Landlord provides selectively to one or
more tenants (other than Tenant) without reimbursement;
(l)    costs, other than those incurred in ordinary maintenance and repair, for
sculpture, paintings, fountains or other objects of art;
(m)    any costs expressly excluded from Operating Expenses elsewhere in this
Lease;
(n)    rent for any office space occupied by Project management personnel to the
extent the size or rental rate of such office space exceeds the size or fair
market rental value of office space occupied by management personnel of the
Comparable Buildings in the vicinity of the Building, with adjustment where
appropriate for the size of the applicable project;
(o)    costs to the extent arising from the gross negligence or willful
misconduct of Landlord or its agents, employees, vendors, contractors, or
providers of materials or services; and

692500.09/WLA
371593-00023/6-13-12/ao/ao
-25-


KEY CENTER
[Kilroy Realty, L.P.]
[Concur Technologies, Inc.]




--------------------------------------------------------------------------------




(p)    costs incurred to comply with laws relating to the removal of hazardous
material (as defined under applicable law) which was in existence in the
Building or on the Project prior to the Lease Commencement Date, and was of such
a nature that a federal, State or municipal governmental authority, if it had
then had knowledge of the presence of such hazardous material, in the state, and
under the conditions that it then existed in the Building or on the Project,
would have then required the removal of such hazardous material or other
remedial or containment action with respect thereto; and costs incurred to
remove, remedy, contain, or treat hazardous material, which hazardous material
is brought into the Building or onto the Project after the date hereof by
Landlord or any other tenant of the Project and is of such a nature, at that
time, that a federal, State or municipal governmental authority, if it had then
had knowledge of the presence of such hazardous material, in the state, and
under the conditions, that it then exists in the Building or on the Project,
would have then required the removal of such hazardous material or other
remedial or containment action with respect thereto.
If Landlord is not furnishing any particular work or service (the cost of which,
if performed by Landlord, would be included in Operating Expenses) to a tenant
who has undertaken to perform such work or service in lieu of the performance
thereof by Landlord, Operating Expenses shall be deemed to be increased by an
amount equal to the additional Operating Expenses which would reasonably have
been incurred during such period by Landlord if it had at its own expense
furnished such work or service to such tenant. If the Project is not at least
ninety-five percent (95%) occupied during all or a portion of any Expense Year,
Landlord shall, on a consistent basis, make an appropriate adjustment to the
components of Operating Expenses for such year to determine the amount of
Operating Expenses that would have been incurred had the Project been
ninety-five percent (95%) occupied; and the amount so determined shall be deemed
to have been the amount of Operating Expenses for such year.
4.2.5    Taxes.
4.2.5.1    "Tax Expenses" shall mean all federal, state, county, or local
governmental or municipal taxes, fees, charges or other impositions of every
kind and nature, whether general, special, ordinary or extraordinary,
(including, without limitation, real estate taxes, general and special
assessments, transit taxes, leasehold taxes or taxes based upon the receipt of
rent, including gross receipts or sales taxes applicable to the receipt of rent,
unless required to be paid by Tenant, personal property taxes imposed upon the
fixtures, machinery, equipment, apparatus, systems and equipment, appurtenances,
furniture and other personal property used in connection with the Project, or
any portion thereof), which shall be paid or accrued during any Expense Year
(without regard to any different fiscal year used by such governmental or
municipal authority) because of or in connection with the ownership, leasing and
operation of the Project, or any portion thereof (including, without limitation,
the land upon which the Building and the parking structure adjacent to the
Building are located).
4.2.5.2    Tax Expenses shall include, without limitation: (i) Any tax on the
rent, right to rent or other income from the Project, or any portion thereof, or
as against the business of leasing the Project, or any portion thereof; (ii) Any
assessment, tax, fee, levy or charge in addition to, or in substitution,
partially or totally, of any assessment, tax, fee, levy or charge

692500.09/WLA
371593-00023/6-13-12/ao/ao
-26-


KEY CENTER
[Kilroy Realty, L.P.]
[Concur Technologies, Inc.]




--------------------------------------------------------------------------------




previously included within the definition of real property tax, it being
acknowledged by Tenant and Landlord that assessments, taxes, fees, levies and
charges may be imposed by governmental agencies for such services as fire
protection, street, sidewalk and road maintenance, refuse removal and for other
governmental services formerly provided without charge to property owners or
occupants; (iii) Any assessment, tax, fee, levy, or charge allocable to or
measured by the area of the Premises or the Rent payable hereunder, including,
without limitation, any business or gross income tax or excise tax with respect
to the receipt of such rent, or upon or with respect to the possession, leasing,
operating, management, maintenance, alteration, repair, use or occupancy by
Tenant of the Premises, or any portion thereof; (iv) Any assessment, tax, fee,
levy or charge, upon this transaction or any document to which Tenant is a
party, creating or transferring an interest or an estate in the Premises; and
(v) all of the real estate taxes and assessments imposed upon or with respect to
the Building and all of the real estate taxes and assessments imposed on the
land and improvements comprising the Project.
4.2.5.3    Any costs and expenses (including, without limitation, reasonable
attorneys' fees) incurred in attempting to protest, reduce or minimize Tax
Expenses shall be included in Tax Expenses in the Expense Year such expenses are
paid. Except as set forth in Section 4.2.5.4, below, refunds of Tax Expenses
shall be credited against Tax Expenses and refunded to Tenant regardless of when
received, based on the Expense Year to which the refund is applicable, provided
that in no event shall the amount to be refunded to Tenant for any such Expense
Year exceed the total amount paid by Tenant for Tax Expenses under this
Article 4 for such Expense Year. If Tax Expenses for any period during the Lease
Term or any extension thereof are increased after payment thereof for any
reason, including, without limitation, error or reassessment by applicable
governmental or municipal authorities, Tenant shall pay Landlord upon demand
Tenant's Share of any such increased Tax Expenses included by Landlord as
Building Tax Expenses pursuant to the TCCs of this Lease. Notwithstanding
anything to the contrary contained in this Section 4.2.5 (except as set forth in
Section 4.2.5.1, above), there shall be excluded from Tax Expenses (i) all
excess profits taxes, franchise taxes, gift taxes, capital stock taxes,
inheritance and succession taxes, estate taxes, federal and state income taxes,
and other taxes to the extent applicable to Landlord's general or net income (as
opposed to rents, receipts or income attributable to operations at the Project),
(ii) any items included as Operating Expenses, and (iii) any items paid by
Tenant under Section 4.5 of this Lease.
4.2.6    "Tenant's Share" shall mean the percentage set forth in Section 6 of
the Summary.
4.3    Allocation of Direct Expenses/Cost Pools. Landlord shall have the right,
from time to time, to equitably allocate some or all of the Direct Expenses for
the Project among different portions or occupants of the Project (the "Cost
Pools"), in Landlord's discretion. Such Cost Pools may include, but shall not be
limited to, the office space tenants of a building of the Project or of the
Project, and the retail space tenants of a building of the Project or of the
Project. The Direct Expenses within each such Cost Pool shall be allocated and
charged to the tenants within such Cost Pool in an equitable manner.
4.4    Calculation and Payment of Additional Rent. Tenant shall pay to Landlord,
in

692500.09/WLA
371593-00023/6-13-12/ao/ao
-27-


KEY CENTER
[Kilroy Realty, L.P.]
[Concur Technologies, Inc.]




--------------------------------------------------------------------------------




the manner set forth in Section 4.4.1, below, and as Additional Rent, Tenant's
Share of Direct Expenses for each Expense Year.
4.4.1    Statement of Actual Direct Expenses and Payment by Tenant. Landlord
shall give to Tenant following the end of each Expense Year, a statement (the
"Statement") which shall state in general major categories the Direct Expenses
incurred or accrued for such preceding Expense Year, and which shall indicate
the amount of Tenant's Share of Direct Expenses. Landlord shall use commercially
reasonable efforts to deliver such Statement to Tenant on or before May 1
following the end of the Expense Year to which such Statement relates. Upon
receipt of the Statement for each Expense Year commencing or ending during the
Lease Term, Tenant shall pay, within thirty (30) days after receipt of the
Statement, the full amount of Tenant's Share of Direct Expenses for such Expense
Year, less the amounts, if any, paid during such Expense Year as "Estimated
Direct Expenses," as that term is defined in Section 4.4.2, below, and if Tenant
paid more as Estimated Direct Expenses than the actual Tenant's Share of Direct
Expenses (an "Excess"), Tenant shall receive a credit in the amount of such
Excess against Rent next due under this Lease. The failure of Landlord to timely
furnish the Statement for any Expense Year shall not prejudice Landlord or
Tenant from enforcing its rights under this Article 4. Even though the Lease
Term has expired and Tenant has vacated the Premises, when the final
determination is made of Tenant's Share of Direct Expenses for the Expense Year
in which this Lease terminates, if Tenant's Share of Direct Expenses is greater
than the amount of Estimated Direct Expenses previously paid by Tenant to
Landlord, Tenant shall, within thirty (30) days after receipt of the Statement,
pay to Landlord such amount, and if Tenant paid more as Estimated Direct
Expenses than the actual Tenant's Share of Direct Expenses (again, an Excess),
Landlord shall, within thirty (30) days, deliver a check payable to Tenant in
the amount of such Excess. The provisions of this Section 4.4.1 shall survive
the expiration or earlier termination of the Lease Term. Notwithstanding the
immediately preceding sentence, Tenant shall not be responsible for Tenant's
Share of any Direct Expenses attributable to any Expense Year which are first
billed to Tenant more than eighteen (18) months after the Lease Expiration Date,
provided that in any event Tenant shall be responsible for Tenant's Share of
Direct Expenses levied by any governmental authority or by any public utility
companies at any time following the Lease Expiration Date which are attributable
to any Expense Year.
4.4.2    Statement of Estimated Direct Expenses. In addition, Landlord shall
give Tenant a yearly expense estimate statement (the "Estimate Statement") which
shall set forth in general major categories Landlord's reasonable estimate (the
"Estimate") of what the total amount of Direct Expenses for the then-current
Expense Year shall be and the estimated Tenant's Share of Direct Expenses (the
"Estimated Direct Expenses"). Landlord shall use commercially reasonable efforts
to deliver such Estimate Statement to Tenant on or before February 28 following
the end of the Expense Year to which such Estimate Statement relates. The
failure of Landlord to timely furnish the Estimate Statement for any Expense
Year shall not preclude Landlord from enforcing its rights to collect any
Estimated Direct Expenses under this Article 4, nor shall Landlord be prohibited
from revising any Estimate Statement or Estimated Direct Expenses theretofore
delivered to the extent necessary. Thereafter, Tenant shall pay, within thirty
(30) days after receipt of the Estimate Statement, a fraction of the Estimated
Direct Expenses for the then-current Expense Year (reduced by any amounts paid
pursuant to the second to last sentence of this Section 4.4.2). Such fraction
shall have as its numerator the number of months which have elapsed in such
current

692500.09/WLA
371593-00023/6-13-12/ao/ao
-28-


KEY CENTER
[Kilroy Realty, L.P.]
[Concur Technologies, Inc.]




--------------------------------------------------------------------------------




Expense Year, including the month of such payment, and twelve (12) as its
denominator. Until a new Estimate Statement is furnished (which Landlord shall
have the right to deliver to Tenant at any time), Tenant shall pay monthly, with
the monthly Base Rent installments, an amount equal to one-twelfth (1/12) of the
total Estimated Direct Expenses set forth in the previous Estimate Statement
delivered by Landlord to Tenant. Throughout the Lease Term Landlord shall
maintain books and records with respect to Direct Expenses in accordance with
generally accepted real estate accounting and management practices, consistently
applied.
4.5    Taxes and Other Charges for Which Tenant Is Directly Responsible.
4.5.1    Tenant shall be liable for and shall pay ten (10) days before
delinquency, taxes levied against Tenant's equipment, furniture, fixtures and
any other personal property located in or about the Premises. If any such taxes
on Tenant's equipment, furniture, fixtures and any other personal property are
levied against Landlord or Landlord's property or if the assessed value of
Landlord's property is increased by the inclusion therein of a value placed upon
such equipment, furniture, fixtures or any other personal property and if
Landlord pays the taxes based upon such increased assessment, which Landlord
shall have the right to do regardless of the validity thereof but only under
proper protest if requested by Tenant, Tenant shall upon demand repay to
Landlord the taxes so levied against Landlord or the proportion of such taxes
resulting from such increase in the assessment, as the case may be.
4.5.2    If the improvements in the Premises, whether installed and/or paid for
by Landlord or Tenant and whether or not affixed to the real property so as to
become a part thereof, are assessed for real property tax purposes at a
valuation higher than the valuation at which improvements conforming to
Landlord's "building standard" in other space in the Building are assessed, then
the Tax Expenses levied against Landlord or the property by reason of such
excess assessed valuation shall be deemed to be taxes levied against personal
property of Tenant and shall be governed by the provisions of Section 4.5.1,
above.
4.5.3    Notwithstanding any contrary provision herein, Tenant shall pay prior
to delinquency any (i) rent tax or sales tax, service tax, transfer tax or value
added tax, or any other applicable tax on the rent or services herein or
otherwise respecting this Lease, (ii) taxes assessed upon or with respect to the
possession, leasing, operation, management, maintenance, alteration, repair, use
or occupancy by Tenant of the Premises or any portion of the Project, including
the Project parking facility; or (iii) taxes assessed upon this transaction or
any document to which Tenant is a party creating or transferring an interest or
an estate in the Premises.
4.6    Landlord's Books and Records. Upon Tenant's written request given not
more than one hundred eighty (180) days after Tenant's receipt of a Statement
for a particular Expense Year, and provided that Tenant is not then in default
under this Lease beyond the applicable notice and cure period provided in this
Lease, specifically including, but not limited to, the timely payment of
Additional Rent (whether or not the same is the subject of the audit
contemplated herein), Landlord shall furnish Tenant with such reasonable
supporting documentation in connection with said Direct Expenses as Tenant may
reasonably request. Landlord shall provide said information to Tenant within
sixty (60) days after Tenant's written request therefor. Within two hundred
forty (240) days after receipt of a Statement by Tenant (the "Review Period"),
if Tenant disputes the amount of

692500.09/WLA
371593-00023/6-13-12/ao/ao
-29-


KEY CENTER
[Kilroy Realty, L.P.]
[Concur Technologies, Inc.]




--------------------------------------------------------------------------------




Direct Expenses set forth in the Statement, an independent certified public
accountant (which accountant (A) is a member of a nationally or regionally
recognized accounting firm which has previous experience in auditing financial
operating records of landlords of office buildings, (B) is not working on a
contingency fee basis [i.e., Tenant must be billed based on the actual time and
materials that are incurred by the accounting firm in the performance of the
audit], and (C) shall not currently be providing accounting and/or lease
administration services to another tenant in the Building and/or the Project in
connection with a review or audit by such other tenant of Direct Expenses),
designated and paid for by Tenant, may, after reasonable notice to Landlord and
at reasonable times, audit Landlord's records with respect to the Statement at
Landlord's corporate offices, provided that (i) Tenant is not then in default
under this Lease (beyond the applicable notice and cure periods provided under
this Lease), (ii) Tenant has paid all amounts required to be paid under the
applicable Estimate Statement and Statement, and (iii) a copy of the audit
agreement between Tenant and its particular auditor has been delivered to
Landlord prior to the commencement of the audit. In connection with such audit,
Tenant and Tenant's agents must agree in advance to follow Landlord's reasonable
rules and procedures regarding an audit of the aforementioned Landlord records,
and shall execute a commercially reasonable confidentiality agreement regarding
such audit. Any audit report prepared by Tenant's auditors shall be delivered to
Landlord and Tenant within the Review Period. Tenant's failure to audit the
amount of Direct Expenses set forth in any Statement within the Review Period
shall be deemed to be Tenant's approval of such Statement and Tenant,
thereafter, waives the right or ability to audit the amounts set forth in such
Statement. If after such audit, Tenant still disputes such Direct Expenses, an
audit to determine the proper amount shall be made, at Tenant's expense, by an
independent certified public accountant (the "Accountant") selected by Landlord
and subject to Tenant's reasonable approval; provided that if such audit by the
Accountant proves that Direct Expenses set forth in the particular Statement
were overstated by more than five percent (5%), then the cost of the Accountant
and the cost of such audit shall be paid for by Landlord. Tenant hereby
acknowledges that, except with respect to acts of fraud, Tenant's sole right to
audit Landlord's books and records and to contest the amount of Direct Expenses
payable by Tenant shall be as set forth in this Section 4.6, and Tenant hereby
waives any and all other rights pursuant to applicable law to audit such books
and records and/or to contest the amount of Direct Expenses payable by Tenant.
ARTICLE 5    

USE OF PREMISES
5.1    Permitted Use. Tenant shall use the Premises solely for the Permitted Use
set forth in Section 7 of the Summary and Tenant shall not use or permit the
Premises or the Project to be used for any other purpose or purposes whatsoever
without the prior written consent of Landlord, which may be withheld in
Landlord's sole discretion.
5.2    Prohibited Uses. The uses prohibited under this Lease shall include,
without limitation, use of the Premises or a portion thereof for (i) offices of
any agency or bureau of the United States or any state or political subdivision
thereof; (ii) offices or agencies of any foreign governmental or political
subdivision thereof; (iii) offices of any health care professionals or related
medical service organization; (iv) schools or other training facilities which
are not ancillary to the

692500.09/WLA
371593-00023/6-13-12/ao/ao
-30-


KEY CENTER
[Kilroy Realty, L.P.]
[Concur Technologies, Inc.]




--------------------------------------------------------------------------------




Permitted Use set forth in Section 7 of the Summary or any corporate, executive
or professional office use; (v) retail or restaurant uses; or
(vi) communications firms such as radio and/or television stations. Tenant's use
shall not result in an occupancy density for the Premises which is greater than
seven (7) persons per each one thousand (1,000) rentable square feet of the
Premises. Tenant further covenants and agrees that it shall not use, or suffer
or permit any person or persons to use, the Premises or any part thereof for any
use or purpose contrary to the rules and regulations promulgated by Landlord
from time to time ("Rules and Regulations"), the current set of which (as of the
date of this Lease) is attached to this Lease as Exhibit D; or in violation of
the laws of the United States of America, the State of Washington, or the
ordinances, regulations or requirements of the local municipal or county
governing body or other lawful authorities having jurisdiction over the Project)
including, without limitation, any such laws, ordinances, regulations or
requirements relating to hazardous materials or substances, as those terms are
defined by applicable laws now or hereafter in effect; provided, however,
Landlord shall not enforce, change or modify the Rules and Regulations in a
discriminatory manner and Landlord agrees that the Rules and Regulations shall
not be unreasonably modified or enforced in a manner which will unreasonably
interfere with the normal and customary conduct of Tenant's business. Tenant
shall not do or permit anything to be done in or about the Premises which will
in any way damage the reputation of the Project or obstruct or interfere with
the rights of other tenants or occupants of the Building, or injure or annoy
them or use or allow the Premises to be used for any unlawful purpose, nor shall
Tenant cause, maintain or permit any nuisance in, on or about the Premises.
5.3    CC&Rs. Tenant acknowledges that the Project may be subject to future
covenants, conditions, and restrictions (the "CC&Rs") which Landlord, in
Landlord's discretion, deems reasonably necessary or desirable, and Tenant
agrees that this Lease shall be subject and subordinate to such CC&Rs so long as
any future CC&Rs do not materially adversely affect Tenant's rights and access,
or increase Tenant's financial obligations, hereunder. Landlord represents and
warrants to Tenant that there are no CC&R's currently encumbering the Project.
Landlord shall have the right to require Tenant to execute and acknowledge,
within fifteen (15) business days of a request by Landlord, a "Recognition of
Covenants, Conditions, and Restriction," in a form substantially similar to that
attached hereto as Exhibit F, agreeing to and acknowledging the CC&Rs.
ARTICLE 6    

SERVICES AND UTILITIES
6.1    Standard Tenant Services. Landlord shall provide the following services
on all days (unless otherwise stated below) during the Lease Term.
6.1.1    Subject to the TCC's of this Lease and all governmental rules,
regulations and guidelines applicable thereto, Landlord shall provide heating
and air conditioning ("HVAC") when necessary for normal comfort for normal
office use in the Premises from 6:00 A.M. to 6:00 P.M. Monday through Friday
(collectively, the "Building Hours"), except for the date of observation of New
Year's Day, Martin Luther King Day, Memorial Day, Independence Day, Labor Day,
Thanksgiving Day, the Friday immediately following Thanksgiving Day, Christmas
Day and, at Landlord's discretion, other locally or nationally recognized
holidays (collectively, the

692500.09/WLA
371593-00023/6-13-12/ao/ao
-31-


KEY CENTER
[Kilroy Realty, L.P.]
[Concur Technologies, Inc.]




--------------------------------------------------------------------------------




"Holidays"). The daily time periods identified hereinabove are sometimes
referred to as the "Business Hours."
6.1.2    Landlord shall provide adequate electrical wiring and facilities and
power for normal general office use as determined by Landlord. Tenant will
design Tenant's electrical system serving any equipment producing nonlinear
electrical loads to accommodate such nonlinear electrical loads, including, but
not limited to, oversizing neutral conductors, derating transformers and/or
providing power-line filters. Engineering plans shall include a calculation of
Tenant's fully connected electrical design load with and without demand factors
and shall indicate the number of watts of unmetered and submetered loads.
Landlord shall designate the utility provider from time to time.
6.1.3    As part of Operating Expenses, Landlord shall replace lamps, starters
and ballasts for Building standard lighting fixtures within the Premises. In
addition, Tenant shall bear the cost of replacement of lamps, starters and
ballasts for non-Building standard lighting fixtures within the Premises.
6.1.4    Landlord shall provide city water from the regular Building outlets for
drinking, office kitchen, lavatory and toilet purposes.
6.1.5    Landlord shall provide janitorial services to the Premises, except the
date of observation of the Holidays, in and about the Premises five (5) days per
week in a manner consistent with Comparable Buildings, and window washing
services in a manner consistent with other comparable buildings in the vicinity
of the Building.
6.1.6    Landlord shall provide nonexclusive, non-attended automatic passenger
elevator service during the Building Hours, and shall have at least one elevator
available at all other times. Landlord shall provide nonexclusive freight
elevator service subject to scheduling by Landlord.
6.1.7    Subject to applicable laws and the other provisions of this Lease
(including, without limitation, the Rules and Regulations and the normal
operation of the Building during the "Building Hours" identified in
Section 6.1.1, below), and except in the event of an emergency, Tenant shall
have access to the Common Areas of the Building, the Premises, and the Common
Areas of the Project parking facility, twenty-four (24) hours per day, seven (7)
days per week, every day of the year; provided, however, that Tenant shall only
be permitted to have access to and use of the freight elevator, loading dock,
mailroom and other limited-access areas of the Building during the normal
operating hours of such portions of the Building.
Tenant shall cooperate fully with Landlord at all times and abide by all
regulations and requirements that Landlord may reasonably prescribe for the
proper functioning and protection of the HVAC, electrical, mechanical and
plumbing systems.
6.2    Overstandard Tenant Use. Tenant shall not, without Landlord's prior
written consent, use heat-generating machines, machines other than normal
fractional horsepower office machines, or equipment or lighting other than
Building standard lights in the Premises, which may

692500.09/WLA
371593-00023/6-13-12/ao/ao
-32-


KEY CENTER
[Kilroy Realty, L.P.]
[Concur Technologies, Inc.]




--------------------------------------------------------------------------------




affect the temperature otherwise maintained by the air conditioning system or
increase the water normally furnished for the Premises by Landlord pursuant to
the terms of Section 6.1 of this Lease; provided, however, that Landlord’s prior
consent shall not be required for Tenant’s use of office machines, equipment and
lighting required for the normal and customary operation of the Permitted Use
within the Premises. If such consent is given, Landlord shall have the right to
require the installation of supplementary air conditioning units or other
facilities in the Premises, including supplementary or additional metering
devices, and the cost thereof, including the cost of installation, operation and
maintenance, increased wear and tear on existing equipment and other similar
charges, shall be paid by Tenant to Landlord upon billing by Landlord. If Tenant
uses water, electricity, heat or air conditioning in excess of that supplied by
Landlord pursuant to Section 6.1 of this Lease, Tenant shall pay to Landlord,
upon billing, the cost of such excess consumption, the cost of the installation,
operation, and maintenance of equipment which is installed in order to supply
such excess consumption, and the cost of the increased wear and tear on existing
equipment caused by such excess consumption; and Landlord may install devices to
separately meter any increased use and in such event Tenant shall pay the
increased cost directly to Landlord, including the cost of such additional
metering devices. Tenant's use of electricity shall never exceed the capacity of
the feeders to the Project or the risers or wiring installation. If Tenant
desires to use heat, ventilation or air conditioning during hours other than
those for which Landlord is obligated to supply such utilities pursuant to the
terms of Section 6.1 of this Lease, Tenant shall give Landlord such prior
notice, if any, as Landlord shall from time to time establish as appropriate, of
Tenant's desired use in order to supply such utilities, and Landlord shall
supply such utilities to Tenant at such hourly cost to Tenant (which shall be
treated as Additional Rent) as Landlord shall from time to time establish (the
“HVAC Hourly Cost”). As of the date of this Lease, such HVAC Hourly Cost (which
is subject to change from time to time upon reasonable prior notice) is $35.00
per hour. Notwithstanding the foregoing, Tenant may elect, as part of the
Improvements to be constructed in the Premises pursuant to the terms and
conditions set forth in the Work Letter, to install a push-button
activation/override system (the “HVAC Activation/Override System”) to enable
Tenant to use heat, ventilation or air conditioning during hours other than
those for which Landlord is obligated to supply the same pursuant to the terms
of Section 6.1 of this Lease. Such heat, ventilation or air conditioning shall
be supplied at the HVAC Hourly Cost. Tenant shall be obligated to maintain and
repair such HVAC Activation/Override System, and Landlord shall have no
obligation in connection with any such maintenance or repair.
6.3    Interruption of Use. Tenant agrees that Landlord shall not be liable for
damages, by abatement of Rent or otherwise, for failure to furnish or delay in
furnishing any service (including telephone and telecommunication services), or
for any diminution in the quality or quantity thereof, when such failure or
delay or diminution is occasioned, in whole or in part, by breakage, repairs,
replacements, or improvements, by any strike, lockout or other labor trouble, by
inability to secure electricity, gas, water, or other fuel at the Building or
Project after reasonable effort to do so, by any riot or other dangerous
condition, emergency, accident or casualty whatsoever, by act or default of
Tenant or other parties, or by any other cause beyond Landlord's reasonable
control; and such failures or delays or diminution shall never be deemed to
constitute an eviction or disturbance of Tenant's use and possession of the
Premises or relieve Tenant from paying Rent or performing any of its obligations
under this Lease, except as otherwise provided in Section 6.4 or elsewhere in
the Lease. Furthermore, Landlord shall not be liable under any circumstances for
a loss of, or injury

692500.09/WLA
371593-00023/6-13-12/ao/ao
-33-


KEY CENTER
[Kilroy Realty, L.P.]
[Concur Technologies, Inc.]




--------------------------------------------------------------------------------




to, property or for injury to, or interference with, Tenant's business,
including, without limitation, loss of profits, however occurring, through or in
connection with or incidental to a failure to furnish any of the services or
utilities as set forth in this Article 6.
6.4    Abatement Event. If (i) Landlord fails to perform the obligations
required of Landlord under the TCCs of this Lease, (ii) such failure causes all
or a portion of the Premises to be untenantable and unusable by Tenant, and
(iii) such failure relates to (A) the nonfunctioning of the heat, ventilation,
and air conditioning system in the Premises, the electricity in the Premises, or
the nonfunctioning of the elevator service to the Premises, or (B) a failure to
provide access to the Premises, Tenant shall give Landlord notice (the "Initial
Notice"), specifying such failure to perform by Landlord (the "Abatement
Event"). If Landlord has not cured such Abatement Event within three (3)
business days after the receipt of the Initial Notice (the "Eligibility
Period"), Tenant may deliver an additional notice to Landlord (the "Additional
Notice"), specifying such Abatement Event and Tenant's intention to abate the
payment of Rent under this Lease. If Landlord does not cure such Abatement Event
within three (3) business days of receipt of the Additional Notice, Tenant may,
upon written notice to Landlord, immediately abate Rent payable under this Lease
for that portion of the Premises rendered untenantable and not used by Tenant,
for the period beginning on the date three (3) business days after the Initial
Notice to the earlier of the date Landlord cures such Abatement Event or the
date Tenant recommences the use of such portion of the Premises. Such right to
abate Rent shall be Tenant's sole and exclusive remedy at law or in equity for
an Abatement Event. Except as provided in this Section 6.4, nothing contained
herein shall be interpreted to mean that Tenant is excused from paying Rent due
hereunder.
6.5    Generator and UPS. Tenant shall have the right, subject to the terms and
conditions set forth in this Section 6.5, to exclusively license one of the
Building’s currently existing back up power generator (the “Generator”) as more
particularly described below, and to exclusively license one of the Building’s
currently existing Uninterrupted Power Supply (the “UPS”) as more particularly
described below. In the event that Tenant desires to use such Generator and the
UPS, Tenant shall notify Landlord thereof in writing no later than the Lease
Commencement Date, and in the event that Tenant does not so notify Landlord,
then Tenant’s rights under this Section 6.5 shall terminate.
6.5.1    Generator. The “Generator” consists of one (1) back-up electrical power
generator (750 Kilowatt Caterpillar), including fuel storage area, all of which
is located on Parking Level A of the Building, and comprising a collective area
of approximately 919 square feet, an automatic transfer switch (switch from
normal to emergency, Zenith MX 100 (ATS)), as well as all related wiring,
cabling, conduit and other connections. Tenant shall be solely responsible, at
Tenant’s sole cost and expense, (i) to provide for the installation of any
additional equipment, cabling, conduit or other connections required for the use
of the Generator by Tenant and the connection of the Generator to the Premises,
all of which shall either be performed as an Improvement pursuant to the terms
of the Work Letter or an Alteration subject to the terms set forth in Article 8
below, and (ii) to obtain, and maintain, all required governmental permits,
approvals and licenses required in connection with Tenant’s installation and use
of the Generator.
6.5.2    UPS. The “UPS” consists of one uninterrupted power supply system

692500.09/WLA
371593-00023/6-13-12/ao/ao
-34-


KEY CENTER
[Kilroy Realty, L.P.]
[Concur Technologies, Inc.]




--------------------------------------------------------------------------------




(batteries: LieBert 400KVA) located on Parking Level B, and comprising an area
of approximately 508 square feet, as well as all related wiring, cabling,
conduit and other connections. Tenant shall be solely responsible, at Tenant’s
sole cost and expense, (i) to provide for the installation of any additional
equipment, cabling, conduit or other connections required for the use of the UPS
by Tenant and the connection of the UPS to the Premises, all of which shall
either be performed as an Improvement pursuant to the terms of the Work Letter
or an Alteration subject to the terms set forth in Article 8 below, and (ii) to
obtain, and maintain, all required governmental permits, approvals and licenses
required in connection with Tenant’s installation and use of the UPS.
6.5.3    Use and Maintenance. Tenant’s use of the Generator and the UPS shall be
subject to all applicable laws. The Generator and UPS shall be used by Tenant
only during (i) testing and regular maintenance, and (ii) the period of any
electrical power outage in the Building. Tenant shall be entitled to operate the
Generator and such connections to the Building for testing and regular
maintenance only upon notice to Landlord and at times reasonably approved by
Landlord. Landlord hereby makes no representations or warranties regarding the
condition of such Generator and UPS, and Tenant shall accept such Generator and
UPS in their currently existing, "as-is" condition. All repairs and maintenance
and compliance with laws with respect to the Generator and the UPS shall be the
sole responsibility of Tenant (at Tenant's sole cost and expense). Landlord
shall have no obligation to maintain or repair such Generator or UPS. Tenant
hereby agrees that Tenant shall maintain and repair both the Generator and UPS
in first class operating condition (and consistent with the applicable
manufacturer’s maintenance schedules and requirements) throughout the Lease Term
and at Tenant's sole cost and expense. In the event that the Generator and UPS
is destroyed or damaged in any way, Landlord shall have no obligation to repair
or replace the same, or otherwise have any liability whatsoever in connection
therewith. With respect to the insurance which Tenant is obligated to maintain
on its personal property during the Lease Term pursuant to the terms and
conditions of this Lease, Tenant shall cause such insurance to also cover the
Generator and UPS and, in addition, Tenant shall maintain, at Tenant's cost,
industry standard "boiler and machinery" insurance coverage with respect
thereto. During the Lease Term, Tenant shall not (A) remove any of the Generator
and UPS, (B) sell any of the Generator and UPS, or (C) give any third party a
security interest or any other interest in such Generator and UPS. Upon the
expiration or earlier termination of the Lease Term, Tenant shall promptly
surrender such Generator and UPS to Landlord. In the event that Tenant shall
fail to comply with any of the requirements set forth in this Section 6.5,
without limitation of Landlord's other remedies, (i) Landlord shall have the
right to terminate Tenant's rights with respect to the Generator and UPS, and/or
(ii) Landlord shall have the right, at Tenant's sole cost and expense, to cure
such breach, in which event Tenant shall be obligated to pay to Landlord, within
ten (10) days following demand by Landlord, the amount expended by Landlord,
plus Landlord's standard administration fee.
6.5.4     License Fee. In the event that Tenant elects to license the Generator
and the UPS as provided in this Section 6.5, then upon such election, Tenant
shall commence paying a monthly license fee to Landlord in amount of $2,800.00
per month. All other costs incurred in connection with the installation, use or
testing of the Generator and/or the UPS (including, without limitation, the cost
of all fuel utilized by the Generator and the cost of all electricity utilized
by the UPS) shall be paid for by Tenant as Additional Rent hereunder (or paid
directly by Tenant to the provider of any such services or fuel). In the event
that Landlord shall incur any costs as a result

692500.09/WLA
371593-00023/6-13-12/ao/ao
-35-


KEY CENTER
[Kilroy Realty, L.P.]
[Concur Technologies, Inc.]




--------------------------------------------------------------------------------




of or in connection with the rights granted to Tenant herein, Tenant shall
reimburse Landlord for the same within ten (10) days following billing.
ARTICLE 7    

REPAIRS
Landlord shall maintain in good condition and operating order and keep in good
repair and condition the structural portions of the Building, including the
foundation, floor/ceiling slabs, roof structure (including the roof membrane),
curtain wall, exterior glass and mullions, columns, beams, shafts (including
elevator shafts), stairs, stairwells, elevator cab, men's and women's washrooms,
Building mechanical, electrical and telephone closets, and all common and public
areas servicing the Building, including the parking areas, landscaping and
exterior Project signage (collectively, "Building Structure") and the Base
Building mechanical, electrical, life safety, plumbing, sprinkler systems and
HVAC systems which were not constructed by Tenant Parties (collectively, the
"Building Systems") and the Project Common Areas. Notwithstanding anything in
this Lease to the contrary, Tenant shall be required to repair the Building
Structure and/or the Building Systems to the extent caused due to Tenant's use
of the Premises for other than the Permitted Use, unless and to the extent such
damage is covered by insurance carried or required to be carried by Landlord
pursuant to Article 10 and to which the waiver of subrogation is applicable
(such obligation to the extent applicable to Tenant as qualified and conditioned
will hereinafter be defined as the "BS/BS Exception"). Tenant shall, at Tenant's
own expense, keep the Premises, including all improvements, fixtures, equipment,
interior window coverings, and furnishings therein, and the floor or floors of
the Building on which the Premises is located, in good order, repair and
condition at all times during the Lease Term, but such obligation shall not
extend to the Building Structure and the Building Systems except pursuant to the
BS/BS Exception. In addition, Tenant shall, at Tenant's own expense, but under
the supervision and subject to the prior approval of Landlord, and within any
reasonable period of time specified by Landlord, promptly and adequately repair
all damage to the Premises and replace or repair all damaged, broken, or worn
fixtures and appurtenances (but such obligation shall not extend to the Building
Structure and the Building Systems except pursuant to the BS/BS Exception),
except for damage caused by ordinary wear and tear or beyond the reasonable
control of Tenant; provided however, that, at Landlord's option, or if Tenant
fails to make such repairs, Landlord may, after written notice to Tenant and
Tenant's failure to repair (or commence to make the repair) within five (5)
business days thereafter, but need not, make such repairs and replacements, and
Tenant shall pay Landlord the cost thereof, including a percentage of the cost
thereof (to be uniformly established for the Building and/or the Project, but
not to exceed five (5%) percent) sufficient to reimburse Landlord for all
overhead, general conditions, fees and other costs or expenses arising from
Landlord's involvement with such repairs and replacements forthwith upon being
billed for same. Landlord may, but shall not be required to, enter the Premises
at all reasonable times to make such repairs, alterations, improvements or
additions to the Premises or to the Project or to any equipment located in the
Project as Landlord shall desire or deem necessary or as Landlord may be
required to do by governmental or quasi-governmental authority or court order or
decree; provided, however, except for (i) emergencies, (ii) repairs,
alterations, improvements or additions required by governmental or
quasi-governmental authorities or court order or decree, or (iii) repairs which
are the obligation of Tenant hereunder, any such entry into the Premises by
Landlord shall

692500.09/WLA
371593-00023/6-13-12/ao/ao
-36-


KEY CENTER
[Kilroy Realty, L.P.]
[Concur Technologies, Inc.]




--------------------------------------------------------------------------------




be performed in a manner so as not to materially interfere with Tenant's use of,
or access to, the Premises; provided that, with respect to items (ii) and (iii)
above, Landlord shall use commercially reasonable efforts to not materially
interfere with Tenant's use of, or access to, the Premises. Tenant hereby waives
and releases any and all rights it may have at law or in equity to make repairs
at the expense of Landlord.
ARTICLE 8    
 
ADDITIONS AND ALTERATIONS
8.1    Landlord's Consent to Alterations. Tenant may not make any improvements,
alterations, additions or changes to the Premises or any mechanical, plumbing or
HVAC facilities or systems pertaining to the Premises (collectively, the
"Alterations") without first procuring the prior written consent of Landlord to
such Alterations, which consent shall be requested by Tenant not less than
fifteen (15) business days prior to the commencement thereof, and which consent
shall not be unreasonably withheld or delayed by Landlord, provided it shall be
deemed reasonable for Landlord to withhold its consent to any Alteration which
adversely affects the structural portions or the systems or equipment of the
Building or is visible from the exterior of the Building. Notwithstanding the
foregoing, Tenant shall be permitted to make Alterations following ten (10)
business days notice to Landlord, but without Landlord's prior consent, to the
extent that such Alterations do not (i) adversely affect the systems and
equipment of the Building, exterior appearance of the Building, or structural
aspects of the Building, (ii) adversely affect the value of the Premises or
Building, (iii) require a building or construction permit, or (iv) cost more
than Fifty Thousand and 00/100 Dollars ($50,000.00) for a particular job of work
(the "Cosmetic Alterations"). The construction of the initial improvements to
the Premises shall be governed by the terms of the Work Letter and not the terms
of this Article 8.
8.2    Manner of Construction. Landlord may impose, as a condition of its
consent to any and all Alterations or repairs of the Premises or about the
Premises, such requirements as Landlord in its reasonable discretion may deem
desirable, including, but not limited to, the requirement that Tenant utilize
for such purposes only contractors reasonably approved by Landlord, and the
requirement that upon Landlord's timely request (as more particularly set forth
in Section 8.5, below), Tenant shall, at Tenant's expense, remove such
Alterations upon the expiration or any early termination of the Lease Term and
return the affected portion of the Premises to a building standard tenant
improved condition as determined by Landlord. If Landlord shall give its
consent, the consent shall be deemed conditioned upon Tenant acquiring a permit
to do the work from appropriate governmental agencies, the furnishing of a copy
of such permit to Landlord prior to the commencement of the work, and the
compliance by Tenant with all conditions of said permit in a prompt and
expeditious manner. If such Alterations will involve the use of or disturb
hazardous materials or substances existing in the Premises, Tenant shall comply
with Landlord's rules and regulations concerning such hazardous materials or
substances. Tenant shall construct such Alterations and perform such repairs in
a good and workmanlike manner, in conformance with any and all applicable
federal, state, county or municipal laws, rules and regulations and pursuant to
a valid building permit, issued by the city in which the Building is located (or
other applicable

692500.09/WLA
371593-00023/6-13-12/ao/ao
-37-


KEY CENTER
[Kilroy Realty, L.P.]
[Concur Technologies, Inc.]




--------------------------------------------------------------------------------




governmental authority), all in conformance with Landlord's construction rules
and regulations; provided, however, that prior to commencing to construct any
Alteration, Tenant shall meet with Landlord to discuss Landlord's design
parameters and code compliance issues. In the event Tenant performs any
Alterations in the Premises which require or give rise to governmentally
required changes to the "Base Building," as that term is defined below, then
Landlord shall, at Tenant's expense, make such changes to the Base Building.
Since all or a portion of the Project is or may become in the future certified
under the LEED rating system (or other applicable certification standard) (all
in Landlord's sole and absolute discretion), Tenant expressly acknowledges and
agrees that without limitation as to other grounds for Landlord withholding its
consent to any proposed Alteration, Landlord shall have the right to withhold
its consent to any proposed Alteration in the event that such Alteration is not
compatible with such certification of the Project under such LEED rating system
(or other applicable certification standard). The "Base Building" shall include
the structural portions of the Building, and the public restrooms, elevators,
exit stairwells and the systems and equipment located in the internal core of
the Building on the floor or floors on which the Premises is located. In
performing the work of any such Alterations, Tenant shall have the work
performed in such manner so as not to obstruct access to the Project or any
portion thereof, by any other tenant of the Project, and so as not to obstruct
the business of Landlord or other tenants in the Project. Further, Tenant shall
not use (and upon notice from Landlord shall cease using) contractors, services,
workmen, labor, materials or equipment that, in Landlord's reasonable judgment,
would disturb labor harmony with the workforce or trades engaged in performing
other work, labor or services in or about the Building or the Common Areas. In
addition to Tenant's obligations under Article 9 of this Lease, Tenant shall
deliver to the management office for the Project a reproducible copy of the "as
built" and CAD drawings of the Alterations, to the extent applicable, as well as
all permits, approvals and other documents issued by any governmental agency in
connection with the Alterations.
8.3    Payment for Improvements. If payment is made directly to contractors,
Tenant shall (i) comply with Landlord's requirements for final lien releases and
waivers in connection with Tenant's payment for work to contractors, and
(ii) sign Landlord's standard contractor's rules and regulations. If Tenant
orders any work directly from Landlord, Tenant shall pay to Landlord an amount
equal to five percent (5%) of the cost of such work to compensate Landlord for
all overhead, general conditions, fees and other costs and expenses arising from
Landlord's involvement with such work. If Tenant does not order any work
directly from Landlord, Tenant shall reimburse Landlord for Landlord's
reasonable, actual, out-of-pocket costs and expenses actually incurred in
connection with Landlord's review of such work.
8.4    Construction Insurance. In addition to the requirements of Article 10 of
this Lease, in the event that Tenant makes any Alterations, prior to the
commencement of such Alterations, Tenant shall provide Landlord with evidence
that Tenant carries "Builder's All Risk" insurance in an amount reasonably
approved by Landlord covering the construction of such Alterations, and such
other insurance as Landlord may reasonably require consistent with insurance
then being carried by landlords of Comparable Buildings, it being understood and
agreed that all of such Alterations shall be insured by Tenant pursuant to
Article 10 of this Lease immediately upon completion thereof. In addition, in
connection with any Alteration (or series of Alterations, if reasonably related)
anticipated to exceed a total cost of $250,000.00, Landlord may, in its
reasonable

692500.09/WLA
371593-00023/6-13-12/ao/ao
-38-


KEY CENTER
[Kilroy Realty, L.P.]
[Concur Technologies, Inc.]




--------------------------------------------------------------------------------




discretion, require Tenant to obtain a lien and completion bond or some
alternate form of security satisfactory to Landlord in an amount sufficient to
ensure the lien-free completion of such Alterations and naming Landlord as a
co-obligee.
8.5    Landlord's Property. Landlord and Tenant hereby acknowledge and agree
that (i) all Alterations, improvements, fixtures, equipment and/or appurtenances
which may be installed or placed in or about the Premises (excluding Tenant's
personal property, removable trade fixtures, furniture or non-affixed office
equipment), from time to time, shall be at the sole cost of Tenant and shall be
and become part of the Premises and the property of Landlord, and (ii) the
Improvements to be constructed in the Premises pursuant to the TCCs of the Work
Letter shall, upon completion of the same, be and become a part of the Premises
and the property of Landlord. Furthermore, Landlord may, by written notice to
Tenant prior to the end of the Lease Term, or given following any earlier
termination of this Lease, require Tenant, at Tenant's expense, to remove any
Alterations or improvements in the Premises and to repair any damage to the
Premises and Building caused by such removal and return the affected portion of
the Premises to a building standard improved condition as determined by
Landlord; provided, however, (A) with respect to the "Improvements" (as that
term is defined in Section 2.1 of the Work Letter), Landlord shall not require
the removal of the Improvements at the end of the Lease Term unless Landlord
shall have so notified Tenant at the time of approval of the Conceptual Space
Plan in accordance with the Work Letter, and in no event shall Tenant be
required to remove the internal stairways that Tenant intends to install in
connection with the Improvements, and (B) if, in connection with its notice to
Landlord with respect to any Alterations or Cosmetic Alterations, (x) Tenant
requests Landlord’s decision with regard to the removal of such Alterations or
Cosmetic Alterations, and (y) Landlord thereafter agrees in writing to waive the
removal requirement with regard to such Alterations or Cosmetic Alterations,
then Tenant shall not be required to so remove such Alterations or Cosmetic
Alterations; provided further, however, that if Tenant requests such a
determination from Landlord and Landlord, within ten (10) business days
following Landlord’s receipt of such request from Tenant with respect to
Alterations or Cosmetic Alterations, fails to address the removal requirement
with regard to such Alterations or Cosmetic Alterations, Landlord shall be
deemed to have agreed to waive the removal requirement with regard to such
Alterations or Cosmetic Alterations. If Tenant fails to complete such removal
and/or to repair any damage caused by the removal of any Alterations or
improvements in the Premises, and/or to return the affected portion of the
Premises to a building standard improved condition as determined by Landlord,
then Landlord may do so and may charge the cost thereof to Tenant. Tenant hereby
protects, defends, indemnifies and holds Landlord harmless from any liability,
cost, obligation, expense or claim of lien in any manner relating to the
installation, placement, removal or financing of any such Alterations,
improvements, fixtures and/or equipment in, on or about the Premises, which
obligations of Tenant shall survive the expiration or earlier termination of
this Lease.
ARTICLE 9    

COVENANT AGAINST LIENS
Tenant shall keep the Project and Premises free from any liens or encumbrances
arising out of the work performed, materials furnished or obligations incurred
by or on behalf of Tenant, and

692500.09/WLA
371593-00023/6-13-12/ao/ao
-39-


KEY CENTER
[Kilroy Realty, L.P.]
[Concur Technologies, Inc.]




--------------------------------------------------------------------------------




shall protect, defend, indemnify and hold Landlord harmless from and against any
claims, liabilities, judgments or costs (including, without limitation,
reasonable attorneys' fees and costs) arising out of same or in connection
therewith. Tenant shall give Landlord notice at least ten (10) days prior to the
commencement of any such work on the Premises (or such additional time as may be
necessary under applicable laws) to afford Landlord the opportunity of posting
and recording appropriate notices of non-responsibility. Tenant shall remove any
such lien or encumbrance by bond or otherwise within fifteen (15) business days
after notice by Landlord, and if Tenant shall fail to do so, Landlord may pay
the amount necessary to remove such lien or encumbrance, without being
responsible for investigating the validity thereof. The amount so paid shall be
deemed Additional Rent under this Lease payable upon demand, without limitation
as to other remedies available to Landlord under this Lease. Nothing contained
in this Lease shall authorize Tenant to do any act which shall subject
Landlord's title to the Building or Premises to any liens or encumbrances
whether claimed by operation of law or express or implied contract. Any claim to
a lien or encumbrance upon the Building or Premises arising in connection with
any such work or respecting the Premises not performed by or at the request of
Landlord shall be null and void, or at Landlord's option shall attach only
against Tenant's interest in the Premises and shall in all respects be
subordinate to Landlord's title to the Project, Building and Premises.
ARTICLE 10    

INSURANCE
10.1    Indemnification and Waiver. Except to the extent arising from the
negligence or willful misconduct of the Landlord or the "Landlord Parties" (as
that term is defined below), Tenant hereby assumes all risk of damage to
property or injury to persons in, upon or about the Premises from any cause
whatsoever and agrees that Landlord, its partners, subpartners and their
respective officers, agents, servants, employees, and independent contractors
(collectively, "Landlord Parties") shall not be liable for, and are hereby
released from any responsibility for, any damage either to person or property or
resulting from the loss of use thereof, which damage is sustained by Tenant or
by other persons claiming through Tenant. Except to the extent arising from the
negligence or willful misconduct of Landlord or the Landlord Parties, Tenant
shall indemnify, defend, protect, and hold harmless the Landlord Parties from
any and all loss, cost, damage, expense and liability (including without
limitation court costs and reasonable attorneys' fees) (collectively, “Claims”)
incurred in connection with or arising from: (a) any causes in, on or about the
Premises; (b) the use or occupancy of the Premises by Tenant or any person
claiming under Tenant; (c) any activity, work, or thing done, or permitted or
suffered by Tenant in or about the Premises; (d) any acts, omission, or
negligence of Tenant or any person claiming under Tenant, or the contractors,
agents, employees, invitees, or visitors of Tenant or any such person
(collectively, "Tenant Parties"); (e) any breach, violation, or non-performance
by Tenant or any person claiming under Tenant or the employees, agents,
contractors, invitees, or visitors of Tenant or any such person of any term,
covenant, or provision of this Lease or any law, ordinance, or governmental
requirement of any kind; (f) any injury or damage to the person, property, or
business of Tenant, its employees, agents, contractors, invitees, visitors, or
any other person entering upon the Premises under the express or implied
invitation of Tenant; or (g) the placement of any personal property or other
items within the Premises. Should Landlord be named as a defendant in any suit
brought against Tenant in

692500.09/WLA
371593-00023/6-13-12/ao/ao
-40-


KEY CENTER
[Kilroy Realty, L.P.]
[Concur Technologies, Inc.]




--------------------------------------------------------------------------------




connection with or arising out of Tenant's occupancy of the Premises, Tenant
shall pay to Landlord its costs and expenses incurred in the suit brought
against Landlord, including without limitation, its actual professional fees
such as appraisers', accountants' and attorneys' fees. Notwithstanding the
foregoing, Landlord shall indemnify, defend, protect and hold harmless the
Tenant Parties from any Claims to the extent resulting from the acts, omissions,
negligence or willful misconduct of Landlord or the Landlord Parties and not
covered by insurance required to be carried under this Lease by Tenant or
actually carried by Tenant; provided, however, that (i) Landlord hereby
indemnifies and holds Tenant harmless from any Claims to any property outside of
the Premises to the extent such Claim is covered by Landlord's insurance, even
if resulting from the negligent acts or omissions of Tenant or those of its
agents, contractors, or employees, and (ii) because Tenant must carry insurance
pursuant to Section 10.3.2 to cover its personal property within the Premises
and the Improvements, Tenant hereby indemnifies and holds Landlord harmless from
any Claim to any property within the Premises, to the extent such Claim is
covered by such insurance, even if resulting from the negligent acts or
omissions of Landlord or those of its agents, contractors, or employees.
Further, Landlord's and Tenant's agreement to indemnify the Tenant Parties and
the Landlord Parties, respectively, pursuant to this Section 10.1 is not
intended and shall not relieve any insurance carrier of its obligations under
policies required to be carried by Landlord or Tenant, respectively, pursuant to
the provisions of this Lease, to the extent such policies cover the matters
subject to Landlord's or Tenant's indemnification obligations, as the case may
be; nor shall they supersede any inconsistent agreement of the parties set forth
in any other provision of this Lease. The provisions of this Section 10.1 shall
survive the expiration or sooner termination of this Lease with respect to any
claims or liability arising in connection with any event occurring prior to such
expiration or termination.
TENANT AND LANDLORD AGREE THAT THEY WILL NOT ASSERT THEIR INDUSTRIAL INSURANCE
IMMUNITY PURSUANT TO TITLE 51 RCW (AS THE SAME MAY BE AMENDED, SUBSTITUTED OR
REPLACED) IF SUCH ASSERTION WOULD BE INCONSISTENT WITH LANDLORD'S OR TENANT'S
RIGHT TO INDEMNIFICATION FROM THE OTHER PURSUANT TO THIS SECTION 10.1 THE
PARTIES AGREE THAT THIS PROVISION WAS MUTUALLY NEGOTIATED AND IS SOLELY FOR THE
BENEFIT OF LANDLORD AND TENANT, AND THEIR SUCCESSORS AND ASSIGNS, UNDER THE
LEASE, AND IS NOT INTENDED AS A WAIVER OF TENANT'S OR LANDLORD'S RIGHTS OF
IMMUNITY UNDER SUCH INDUSTRIAL INSURANCE FOR ANY OTHER PURPOSE.
 
 
 
Landlord's Initials
 
Tenant's Initials

10.2    Tenant's Compliance With Landlord's Fire and Casualty Insurance. Tenant
shall, at Tenant's expense, comply with Landlord's insurance company
requirements pertaining to the use of the Premises. If Tenant's conduct or use
of the Premises causes any increase in the premium for such insurance policies
then Tenant shall reimburse Landlord for any such increase.
10.3    Tenant's Insurance. Throughout the Lease Term, Tenant shall maintain the
following coverages in the following amounts. The required evidence of coverage
must be delivered to Landlord on or before the date required under Section
10.4(I) sub-sections (x) and (y), or

692500.09/WLA
371593-00023/6-13-12/ao/ao
-41-


KEY CENTER
[Kilroy Realty, L.P.]
[Concur Technologies, Inc.]




--------------------------------------------------------------------------------




Section 10.4(II) below (as applicable). Such policies shall be for a term of at
least one (1) year, or the length of the remaining term of this Lease, whichever
is less.
10.3.1    Commercial General Liability Insurance, including Broad Form
contractual liability covering the insured against claims of bodily injury,
personal injury and property damage (including loss of use thereof) based upon
or arising out of Tenant's operations, occupancy or maintenance of the Premises
and all areas appurtenant thereto. Such insurance shall be written on an
“occurrence” basis. Landlord and any other party the Landlord so specifies that
has a material financial interest in the Project, including Landlord’s managing
agent, ground lessor and/or lender, if any, shall be named as additional
insureds as their interests may appear using Insurance Service Organization's
form CG2011 or a comparable form approved by Landlord. Tenant shall provide an
endorsement or policy excerpt showing that Tenant’s coverage is primary and any
insurance carried by Landlord shall be excess and non-contributing. The coverage
shall also be extended to include damage caused by heat, smoke or fumes from a
hostile fire. The policy shall not contain any intra-insured exclusions as
between insured persons or organizations, except for the exclusions set forth in
Tenant's insurance carrier's endorsement CG-D4-32-07-08 or any comparable
successor endorsement. This policy shall include the coverages specified above
relating to the performance of all of Tenant’s indemnity obligations under this
Lease. The limits of said insurance shall not, however, limit the liability of
Tenant nor relieve Tenant of any obligation hereunder. Limits of liability
insurance shall not be less than the following; provided, however, such limits
may be achieved through the use of an Umbrella/Excess Policy:


Bodily Injury and
Property Damage Liability
$5,000,000 each occurrence


Personal Injury and Advertising Liability
$5,000,000 each occurrence


Tenant Legal Liability/Damage to Rented Premises Liability
$1,000,000

10.3.2    Property Insurance covering (i) all office furniture, personal
property, business and trade fixtures, office equipment, free-standing cabinet
work, movable partitions, merchandise and all other items of Tenant's business
personal property on the Premises installed by, for, or at the expense of
Tenant, (ii) the "Improvements," as that term is defined in Section 2.1 of the
Work Letter, and (iii) all Alterations performed in the Premises. Such insurance
shall be written on a Special Form basis, for the full replacement cost value
(subject to reasonable deductible amounts, and except as otherwise provided with
respect to water damage below), without deduction for depreciation of the
covered items and in amounts that meet any co-insurance clauses of the policies
of insurance and shall include coverage for (a) all perils included in the
CP 10 30 04 02 Coverage Special Form, (b) water damage from any cause
whatsoever, including, but not limited to, sprinkler leakage, bursting, leaking
or stoppage of any pipes, explosion, and backup or overflow from sewers or
drains, with a limit of $2,500,000 each occurrence, and (c) terrorism (to the
extent such terrorism insurance is available as a result of the Terrorism Risk
Insurance Act of 2002 (Pub. L. 107-297, 116 Stat. 2322), the Terrorism Risk
Insurance Program Reauthorization Act of

692500.09/WLA
371593-00023/6-13-12/ao/ao
-42-


KEY CENTER
[Kilroy Realty, L.P.]
[Concur Technologies, Inc.]




--------------------------------------------------------------------------------




2005 (Pub. l. 109‑144), and the Terrorism Risk Insurance Program Reauthorization
Act of 2007 (Pub. L. 110‑160, 121 Stat. 183), any successor statute or
regulation, or is otherwise available at commercially reasonable rates).
10.3.2.1    Adjacent Premises. Tenant shall pay for any increase in the premiums
for the property insurance of the Project if and only to the extent said
increase is caused by Tenant’s particular use or occupancy of the Premises which
is beyond general office uses and uses incidental thereto.
10.3.2.2    Property Damage. Tenant shall use the proceeds from any such
insurance for the replacement of personal property, trade fixtures and
Alterations.
10.3.2.3    No Representation of Adequate Coverage. Landlord makes no
representation that the limits or forms of coverage of insurance specified
herein are adequate to cover Tenant’s property, business operations or
obligations under this Lease.
10.3.2.4    Property Insurance Subrogation. Landlord and Tenant intend that
their respective property loss risks shall be borne by insurance carriers to the
extent above provided (and, in the case of Tenant, by an insurance carrier
satisfying the requirements of Section 10.4(i) below), and Landlord and Tenant
hereby agree to look solely to, and seek recovery only from, their respective
insurance carriers in the event of a property loss to the extent that such
coverage is agreed to be provided hereunder. The parties each hereby waive all
rights and claims against each other for such losses, and waive all rights of
subrogation of their respective insurers. Landlord and Tenant hereby represent
and warrant that their respective "special form" property insurance policies
include a waiver of (i) subrogation by the insurers, and (ii) all rights based
upon an assignment from its insured, against Landlord and/or any of the Landlord
Parties or Tenant and/or any of the Tenant Parties (as the case may be) in
connection with any property loss risk thereby insured against. Tenant will
cause any subtenant of the Premises to execute and deliver to Landlord a waiver
of claims similar to the waiver in this Section 10.3.2.4 and to obtain such
waiver of subrogation rights endorsements. If either party hereto fails to
maintain the waivers set forth in items (i) and (ii) above, the party not
maintaining the requisite waivers shall indemnify, defend, protect, and hold
harmless the other party for, from and against any and all claims, losses,
costs, damages, expenses and liabilities (including, without limitation, court
costs and reasonable attorneys' fees) arising out of, resulting from, or
relating to, such failure.
10.3.3    Business Income Interruption for one year (1) plus Extra Expense
insurance in such amounts as will reimburse Tenant for actual direct or indirect
loss of earnings attributable to the risks outlined in Section 10.3.2 above.
10.3.4    Worker's Compensation or other similar insurance pursuant to all
applicable state and local statutes and regulations, and Employer's Liability
with minimum limits of not less than $1,000,000 each accident/employee/disease.
10.3.5    Commercial Automobile Liability Insurance covering all Owned (if any),
Hired, or Non-owned vehicles with limits not less than $1,000,000 combined
single limit for bodily injury and property damage.

692500.09/WLA
371593-00023/6-13-12/ao/ao
-43-


KEY CENTER
[Kilroy Realty, L.P.]
[Concur Technologies, Inc.]




--------------------------------------------------------------------------------




10.4    Form of Policies. The minimum limits of policies of insurance required
of Tenant under this Lease shall in no event limit the liability of Tenant under
this Lease. Such insurance shall (i) be issued by an insurance company having an
AM Best rating of not less than A‑X, or which is otherwise acceptable to
Landlord and licensed to do business in the State of Washington, (ii) be in form
and content reasonably acceptable to Landlord and complying with the
requirements of Section 10.3 (including, Sections 10.3.1 through 10.3.5),
(iii) Tenant shall not do or permit to be done anything which invalidates the
required insurance policies, and (iv) provide that said insurance shall not be
canceled or coverage changed unless thirty (30) days’ prior written notice shall
have been given to Landlord and any mortgagee of Landlord, the identity of whom
has been provided to Tenant in writing. Tenant shall deliver said policy or
policies or certificates thereof and applicable endorsements which meet the
requirements of this Article 10 to Landlord on or before (I) the earlier to
occur of: (x) the Lease Commencement Date, and (y) the date Tenant and/or its
employees, contractors and/or agents first enter the Premises for occupancy,
construction of improvements, alterations, or any other move-in activities, and
(II) five (5) business days after the renewal of such policies. In the event
Tenant shall fail to procure such insurance, or to deliver such policies or
certificates and applicable endorsements, Landlord may, at its option, after
written notice to Tenant and Tenant's failure to obtain such insurance within
five (5) days thereafter, procure such policies for the account of Tenant and
the sole benefit of Landlord, and the cost thereof shall be paid to Landlord
after delivery to Tenant of bills therefor.
10.5    Additional Insurance Obligations. Tenant shall carry and maintain during
the entire Lease Term, at Tenant's sole cost and expense, increased amounts of
the insurance required to be carried by Tenant pursuant to this Article 10 and
such other reasonable types of insurance coverage and in such reasonable amounts
covering the Premises and Tenant's operations therein, as may be reasonably
requested by Landlord; provided, however, (i) in no event shall the foregoing be
in excess of the amounts and types of insurance then generally being required by
landlords and generally carried by tenants of other Comparable Buildings, and
(ii) in no event shall Landlord have the right to exercise its right under this
Section 10.5 more than once during the initial Lease Term (and in no event prior
to the first day of the sixth (6th) Lease Year) or more than once during the
Option Term.
10.6    Third-Party Contractors. Tenant shall obtain and deliver to Landlord,
Third Party Contractor's certificates of insurance and applicable endorsements
at least seven (7) business days prior to the commencement of work in or about
the Premises by any third-party contractor performing Alterations in the
Premises (collectively, a "Third Party Contractor"). All such insurance shall
(a) name Landlord as an additional insured under such party's liability policies
as required by Section 10.3.1 above and this Section 10.6, (b) provide a waiver
of subrogation in favor of Landlord under such Third Party Contractor's
commercial general liability insurance, (c) be primary and any insurance carried
by Landlord shall be excess and non-contributing, and (d) comply with Landlord's
minimum insurance requirements.
10.7    Landlord's Insurance. Landlord shall carry commercial general liability
insurance with respect to the Building during the Lease Term, and shall further
insure the Building during the Lease Term against loss or damage due to fire and
other casualties covered within the classification of fire and extended
coverage, vandalism coverage and malicious mischief, sprinkler

692500.09/WLA
371593-00023/6-13-12/ao/ao
-44-


KEY CENTER
[Kilroy Realty, L.P.]
[Concur Technologies, Inc.]




--------------------------------------------------------------------------------




leakage, water damage and special extended coverage, in an amount equal to at
least ninety percent (90%) of replacement value of all such property. Such
coverage shall be in such amounts, from such companies, and on such other terms
and conditions, as Landlord may from time to time reasonably determine.
Additionally, at the option of Landlord, such insurance coverage may include the
risks of earthquakes and/or flood damage and additional hazards, a rental loss
endorsement and one or more loss payee endorsements in favor of the holders of
any mortgages or deeds of trust encumbering the interest of Landlord in the
Building or the ground or underlying lessors of the Building, or any portion
thereof. Notwithstanding the foregoing provisions of this Section 10.7, the
coverage and amounts of insurance (including deductibles) carried by Landlord in
connection with the Building shall, at a minimum, be comparable to the coverage
and amounts of insurance (including deductibles) which are carried by reasonably
prudent landlords of Comparable Buildings, and Worker's Compensation and
Employer's Liability coverage as required by applicable law.
ARTICLE 11    


DAMAGE AND DESTRUCTION
11.1    Repair of Damage to Premises by Landlord. Tenant shall promptly notify
Landlord of any damage to the Premises resulting from fire or any other casualty
(collectively, a "Casualty"). If the Premises or any Common Areas serving or
providing access to the Premises shall be damaged by fire or other casualty,
Landlord shall promptly and diligently, subject to reasonable delays for
insurance adjustment or other matters beyond Landlord's reasonable control, and
subject to all other terms of this Article 11, restore the Base Building and
such Common Areas. Such restoration shall be to substantially the same condition
of the Base Building and the Common Areas prior to the casualty, except for
modifications required by zoning and building codes and other laws or by the
holder of a mortgage on the Building or Project or any other modifications to
the Common Areas deemed desirable by Landlord, which are consistent with the
character of the Project, provided that access to the Premises and any common
restrooms serving the Premises shall not be materially impaired. Notwithstanding
any other provision of this Lease, upon the occurrence of any damage to the
Premises, upon notice (the "Landlord Repair Notice") to Tenant from Landlord,
Tenant shall assign to Landlord (or to any party designated by Landlord) all
insurance proceeds for the Improvements payable to Tenant under Tenant's
insurance required to be carried under Section 10.3 of this Lease, and Landlord
shall repair any injury or damage to the Improvements installed in the Premises
and shall return such Improvements to their original condition; provided that if
the cost of such repair by Landlord exceeds the amount of insurance proceeds
received by Landlord from Tenant's insurance carrier, as assigned by Tenant, the
cost of such repairs shall be paid by Tenant to Landlord during the construction
of Landlord's repair of the damage. In the event that Landlord does not deliver
the Landlord Repair Notice within sixty (60) days following the date the
casualty becomes known to Landlord, Tenant shall, at its sole cost and expense,
repair any injury or damage to the Improvements installed in the Premises and
shall return such Improvements to their original condition. Whether or not
Landlord delivers a Landlord Repair Notice, prior to the commencement of
construction, Tenant shall submit to Landlord, for Landlord's review and
approval, all plans, specifications and working drawings relating thereto, and
Landlord and Tenant shall mutually select the contractors to perform such
improvement work, consistent with the

692500.09/WLA
371593-00023/6-13-12/ao/ao
-45-


KEY CENTER
[Kilroy Realty, L.P.]
[Concur Technologies, Inc.]




--------------------------------------------------------------------------------




procedures in Exhibit B. Landlord shall not be liable for any inconvenience or
annoyance to Tenant or its visitors, or injury to Tenant's business resulting in
any way from such damage or the repair thereof; provided however, that if such
Casualty shall have damaged the Premises or Common Areas necessary to Tenant's
occupancy, and the Premises is not occupied by Tenant as a result thereof, then
during the time and to the extent the Premises is unfit for occupancy, the Rent
shall be abated in proportion to the ratio that the amount of rentable square
feet of the Premises which is unfit for occupancy for the purposes permitted
under this Lease bears to the total rentable square feet of the Premises (but
only to the extent such damage is not the result of the willful misconduct of
Tenant or Tenant's employees, contractors, licensees, or invitees). In the event
that Landlord shall not deliver the Landlord Repair Notice, Tenant's right to
rent abatement pursuant to the preceding sentence shall terminate as of the date
which is reasonably determined by Landlord and Tenant, in consultation with the
architect for the Improvements, to be the date Tenant should have completed
repairs to the Premises assuming Tenant used reasonable due diligence and common
construction practices without overtime or other premiums in connection
therewith.
11.2    Landlord's Option to Repair. Notwithstanding the terms of Section 11.1
of this Lease, Landlord may elect not to rebuild and/or restore the Premises,
Building and/or Project, and instead terminate this Lease, by notifying Tenant
in writing of such termination within sixty (60) days after the date of
discovery of the damage, such notice to include a termination date giving Tenant
sixty (60) days to vacate the Premises, but Landlord may so elect only if the
Building or Project shall be damaged by Casualty, whether or not the Premises is
affected, and one or more of the following conditions is present: (i) in
Landlord's reasonable judgment, repairs cannot reasonably be completed within
one hundred eighty (180) days after the date of discovery of the damage (when
such repairs are made without the payment of overtime or other premiums) and all
other leases in the Building that are similarly situated are, to the extent
Landlord has the right under such leases, then being terminated; (ii) the holder
of any mortgage on the Building or Project or ground lessor with respect to the
Building or Project shall require that the insurance proceeds or any portion
thereof be used to retire the mortgage debt, or shall terminate the ground
lease, as the case may be; (iii) the damage is not fully covered by Landlord's
insurance policies (except for reasonable deductible amounts for insurance that
Landlord is required to carry under Section 10.2 of this Lease); (iv) Landlord
decides to rebuild the Building or Common Areas so that they will be
substantially different structurally or architecturally, and all other leases in
the Building that are similarly situated are, to the extent Landlord has the
right under such leases, then being terminated; or (v) the damage occurs during
the last twelve (12) months of the Lease Term; provided, however, that if
Landlord does not elect to terminate this Lease pursuant to Landlord's
termination right as provided above, and the repairs cannot, in the reasonable
opinion of Landlord, be completed within one hundred eighty (180) days after
being commenced, Tenant may elect, no earlier than sixty (60) days after the
date of the damage and not later than ninety (90) days after the date of such
damage, to terminate this Lease by written notice to Landlord effective as of
the date specified in the notice, which date shall not be less than thirty (30)
days nor more than sixty (60) days after the date such notice is given by
Tenant. Furthermore, if neither Landlord nor Tenant has terminated this Lease,
and the repairs are not actually completed within such 180-day period, Tenant
shall have the right to terminate this Lease during the first five (5) business
days of each calendar month following the end of such period until such time as
the repairs are complete, by notice to Landlord (the "Damage Termination
Notice"), effective as of a date set forth in the Damage Termination Notice (the

692500.09/WLA
371593-00023/6-13-12/ao/ao
-46-


KEY CENTER
[Kilroy Realty, L.P.]
[Concur Technologies, Inc.]




--------------------------------------------------------------------------------




"Damage Termination Date"), which Damage Termination Date shall not be less than
ten (10) business days following the end of each such month. Notwithstanding the
foregoing, if Tenant delivers a Damage Termination Notice to Landlord, then
Landlord shall have the right to suspend the occurrence of the Damage
Termination Date for a period ending thirty (30) days after the Damage
Termination Date set forth in the Damage Termination Notice by delivering to
Tenant, within five (5) business days of Landlord's receipt of the Damage
Termination Notice, a certificate of Landlord's contractor responsible for the
repair of the damage certifying that it is such contractor's good faith judgment
that the repairs shall be substantially completed within thirty (30) days after
the Damage Termination Date. If repairs shall be substantially completed prior
to the expiration of such thirty-day period, then the Damage Termination Notice
shall be of no force or effect, but if the repairs shall not be substantially
completed within such thirty-day period, then this Lease shall terminate upon
the expiration of such thirty-day period. At any time, from time to time, after
the date occurring sixty (60) days after the date of the damage, Tenant may
request that Landlord inform Tenant of Landlord's reasonable opinion of the date
of completion of the repairs and Landlord shall respond to such request within
five (5) business days. Notwithstanding the provisions of this Section 11.2,
Tenant shall have the right to terminate this Lease under this Section 11.2 only
if each of the following conditions is satisfied: (a) the damage to the Project
by Casualty was not caused by the gross negligence or willful misconduct of
Tenant or its officers, agents, servants, and employees; (b) Tenant is not then
in default under this Lease beyond applicable notice and cure periods; and
(c) as a result of the damage, Tenant cannot reasonably conduct business from
the Premises. In the event this Lease is terminated in accordance with the terms
of this Section 11.2, Tenant shall assign to Landlord (or to any party
designated by Landlord) all insurance proceeds payable to Tenant under Tenant's
insurance required under items (ii) and (iii) of Section 10.3.2 of this Lease.
11.3    Waiver of Statutory Provisions. The provisions of this Lease, including
this Article 11, constitute an express agreement between Landlord and Tenant
with respect to any and all damage to, or destruction of, all or any part of the
Premises, the Building or the Project, and any statute or regulation of the
State of Washington, with respect to any rights or obligations concerning damage
or destruction in the absence of an express agreement between the parties, and
any other statute or regulation, now or hereafter in effect, shall have no
application to this Lease or any damage or destruction to all or any part of the
Premises, the Building or the Project.
ARTICLE 12    

NONWAIVER
No provision of this Lease shall be deemed waived by either party hereto unless
expressly waived in a writing signed thereby. The waiver by either party hereto
of any breach of any term, covenant or condition herein contained shall not be
deemed to be a waiver of any subsequent breach of same or any other term,
covenant or condition herein contained. The subsequent acceptance of Rent
hereunder by Landlord shall not be deemed to be a waiver of any preceding breach
by Tenant of any term, covenant or condition of this Lease, other than the
failure of Tenant to pay the particular Rent so accepted, regardless of
Landlord's knowledge of such preceding breach at the time of acceptance of such
Rent. No acceptance of a lesser amount than the Rent herein stipulated shall be
deemed a waiver of Landlord's right to receive the full amount due, nor shall
any endorsement

692500.09/WLA
371593-00023/6-13-12/ao/ao
-47-


KEY CENTER
[Kilroy Realty, L.P.]
[Concur Technologies, Inc.]




--------------------------------------------------------------------------------




or statement on any check or payment or any letter accompanying such check or
payment be deemed an accord and satisfaction, and Landlord may accept such check
or payment without prejudice to Landlord's right to recover the full amount due.
No receipt of monies by Landlord from Tenant after the termination of this Lease
shall in any way alter the length of the Lease Term or of Tenant's right of
possession hereunder, or after the giving of any notice shall reinstate,
continue or extend the Lease Term or affect any notice given Tenant prior to the
receipt of such monies, it being agreed that after the service of notice or the
commencement of a suit, or after final judgment for possession of the Premises,
Landlord may receive and collect any Rent due, and the payment of said Rent
shall not waive or affect said notice, suit or judgment.
ARTICLE 13    

CONDEMNATION
If the whole of the Premises, Building and Project shall be taken by power of
eminent domain or condemned by any competent authority for any public or
quasi-public use or purpose, or if a material portion (i.e., more than
twenty-five percent (25%) of the rentable square feet) of the Premises shall be
so taken or condemned in such manner as to require the use, reconstruction or
remodeling of any material part of the Premises, Building or Project, or if
Landlord shall grant a deed or other instrument in lieu of such taking by
eminent domain or condemnation, Landlord shall have the option to terminate this
Lease effective as of the date possession is required to be surrendered to the
authority. If more than twenty-five percent (25%) of the rentable square feet of
the Premises is taken, or if access to the Premises is substantially impaired,
in each case for a period in excess of one hundred twenty (120) days, Tenant
shall have the option to terminate this Lease effective as of the date
possession is required to be surrendered to the authority. Tenant shall not
because of such taking assert any claim against Landlord or the authority for
any compensation because of such taking and Landlord shall be entitled to the
entire award or payment in connection therewith, except that Tenant shall have
the right to file any separate claim available to Tenant for any taking of
Tenant's personal property and fixtures belonging to Tenant and removable by
Tenant upon expiration of the Lease Term pursuant to the terms of this Lease,
and for moving expenses, so long as such claims do not diminish the award
available to Landlord, its ground lessor with respect to the Building or Project
or its mortgagee, and such claim is payable separately to Tenant. All Rent shall
be apportioned as of the date of such termination. If any part of the Premises
shall be taken, and this Lease shall not be so terminated, the Rent shall be
proportionately abated. Notwithstanding anything to the contrary contained in
this Article 13, in the event of a temporary taking of all or any portion of the
Premises for a period of one hundred twenty (120) days or less, then this Lease
shall not terminate but the Base Rent and the Additional Rent shall be abated
for the period of such taking in proportion to the ratio that the amount of
rentable square feet of the Premises taken bears to the total rentable square
feet of the Premises. Landlord shall be entitled to receive the entire award
made in connection with any such temporary taking.
ARTICLE 14    

ASSIGNMENT AND SUBLETTING

692500.09/WLA
371593-00023/6-13-12/ao/ao
-48-


KEY CENTER
[Kilroy Realty, L.P.]
[Concur Technologies, Inc.]




--------------------------------------------------------------------------------




14.1    Transfers. Except as otherwise set forth in Section 14.8 of this Lease,
Tenant shall not, without the prior written consent of Landlord, assign,
mortgage, pledge, hypothecate, encumber, or permit any lien to attach to, or
otherwise transfer, this Lease or any interest hereunder, permit any assignment,
or other transfer of this Lease or any interest hereunder by operation of law,
sublet the Premises or any part thereof, or enter into any license or concession
agreements or otherwise permit the occupancy or use of the Premises or any part
thereof by any persons other than Tenant and its employees and contractors (all
of the foregoing are hereinafter sometimes referred to collectively as
"Transfers" and any person or entity to whom any Transfer is made or sought to
be made is hereinafter sometimes referred to as a "Transferee"). If Tenant
desires Landlord's consent to any Transfer, Tenant shall notify Landlord in
writing, which notice (the "Transfer Notice") shall include (i) the proposed
effective date of the Transfer, which shall not be less than thirty (30) days
nor more than one hundred eighty (180) days after the date of delivery of the
Transfer Notice, (ii) a description of the portion of the Premises to be
transferred (the "Subject Space"), (iii) a description of the material terms of
the proposed Transfer and the consideration therefor, including calculation of
the "Transfer Premium", as that term is defined in Section 14.3 below, in
connection with such Transfer, the name and address of the proposed Transferee,
and a copy of all existing executed and/or proposed documentation pertaining to
the proposed Transfer, including all existing operative documents to be executed
to evidence such Transfer or the agreements incidental or related to such
Transfer, provided that Landlord shall have the right to require Tenant to
utilize Landlord's standard consent documents in connection with the
documentation of Landlord’s consent to such Transfer, (iv) current financial
statements of the proposed Transferee certified by an officer, partner or owner
thereof, business credit and personal references and history of the proposed
Transferee and any other information reasonably required by Landlord which will
enable Landlord to determine the financial responsibility, character, and
reputation of the proposed Transferee, nature of such Transferee's business and
proposed use of the Subject Space and (v) an executed estoppel certificate from
Tenant in the form attached hereto as Exhibit E. Any Transfer made without
Landlord's prior written consent shall, at Landlord's option, be null, void and
of no effect, and shall, at Landlord's option, constitute a default by Tenant
under this Lease. Whether or not Landlord consents to any proposed Transfer,
Tenant shall pay Landlord's review and processing fees, as well as any
reasonable professional fees (including, without limitation, attorneys',
accountants', architects', engineers' and consultants' fees) incurred by
Landlord, within thirty (30) days after written request by Landlord.
14.2    Landlord's Consent. Landlord shall not unreasonably withhold, condition
or delay its consent to any proposed Transfer of the Subject Space to the
Transferee on the terms specified in the Transfer Notice. Landlord shall respond
to Tenant’s request for a proposed Transfer within twenty (20) days following
Landlord’s receipt of the Transfer Notice (including, without limitation, all of
the items required under subsections (i) through (v) of Section 14.1, above). In
the event that Landlord fails to respond within such twenty (20) day period to
the Transfer Notice, Tenant shall have the right to send Landlord a written
reminder notice, indicating that Landlord has failed to respond to Tenant’s
Transfer Notice (the “Reminder Notice”) (which Reminder Notice shall reference
this Section 14.2 and shall clearly and conspicuously state that Landlord's
failure to respond such Reminder Notice within ten (10) days following
Landlord’s receipt of the same will result in a deemed approval of the Transfer
on the terms set forth in the Transfer Notice). If Landlord fails to respond to
Tenant's request for consent to such proposed Transfer within ten (10) days
after

692500.09/WLA
371593-00023/6-13-12/ao/ao
-49-


KEY CENTER
[Kilroy Realty, L.P.]
[Concur Technologies, Inc.]




--------------------------------------------------------------------------------




receipt of the Reminder Notice, then Landlord will be deemed to have approved
the Transfer on the terms set forth in the Transfer Notice. Without limitation
as to other reasonable grounds for withholding consent, the parties hereby agree
that it shall be reasonable under this Lease and under any applicable law for
Landlord to withhold consent to any proposed Transfer where one or more of the
following apply:
14.2.1    The Transferee is of a character or reputation or engaged in a
business which is not consistent with the quality of the Building or the
Project;
14.2.2    The Transferee intends to use the Subject Space for purposes which are
not permitted under this Lease;
14.2.3    The Transferee is either a governmental agency or instrumentality
thereof;
14.2.4    The Transferee is not a party of reasonable financial worth and/or
financial stability in light of the responsibilities to be undertaken in
connection with the Transfer on the date consent is requested;
14.2.5    The proposed Transfer would cause a violation of another lease for
space in the Project, or would give an occupant of the Project a right to cancel
its lease;
14.2.6    The terms of the proposed Transfer will allow the Transferee (which
for purposes of this Section 14.2.6, shall not include Permitted Transferee
Assignees) to exercise a right of renewal, right of expansion, right of first
offer, or other similar right held by Tenant (or will allow such Transferee to
occupy space leased by Tenant pursuant to any such right);
14.2.7    Either the proposed Transferee, or any person or entity which directly
or indirectly, controls, is controlled by, or is under common control with, the
proposed Transferee, (i) occupies space in the Project at the time of the
request for consent, or (ii) is negotiating with Landlord to lease space in the
Project at such time, or (iii) has negotiated with Landlord during the six
(6)-month period immediately preceding the Transfer Notice (provided, however,
the terms of this Section 14.2.7 shall only apply to the extent that Landlord
has reasonably comparable space in the Project available to lease to such
Transferee).
If Landlord consents to any Transfer pursuant to the terms of this Section 14.2
(and does not exercise any recapture rights Landlord may have under Section 14.4
of this Lease), Tenant may within six (6) months after Landlord's consent, but
not later than the expiration of said six-month period, enter into such Transfer
of the Premises or portion thereof, upon substantially the same terms and
conditions as are set forth in the Transfer Notice furnished by Tenant to
Landlord pursuant to Section 14.1 of this Lease, provided that if there are any
changes in the terms and conditions from those specified in the Transfer Notice
(i) such that Landlord would initially have been entitled to refuse its consent
to such Transfer under this Section 14.2, or (ii) which would cause the proposed
Transfer to be materially more favorable to the Transferee than the terms set
forth in Tenant's original Transfer Notice, Tenant shall again submit the
Transfer to Landlord for its approval and other action under this Article 14
(including Landlord's right of recapture, if any, under Section 14.4 of this
Lease). Notwithstanding anything to the contrary in this Lease, if Tenant or any
proposed Transferee

692500.09/WLA
371593-00023/6-13-12/ao/ao
-50-


KEY CENTER
[Kilroy Realty, L.P.]
[Concur Technologies, Inc.]




--------------------------------------------------------------------------------




claims that Landlord has unreasonably withheld or delayed its consent under this
Section 14.2 or otherwise has breached or acted unreasonably under this
Article 14, their sole remedies shall be a declaratory judgment and an
injunction for the relief sought without any monetary damages, and Tenant hereby
waives all other remedies, including, without limitation, any right at law or
equity to terminate this Lease, on its own behalf and, to the extent permitted
under all applicable laws, on behalf of the proposed Transferee. Tenant shall
indemnify, defend and hold harmless Landlord from any and all liability, losses,
claims, damages, costs, expenses, causes of action and proceedings involving any
third party or parties (including without limitation Tenant's proposed subtenant
or assignee) who claim they were damaged by Landlord's wrongful withholding or
conditioning of Landlord's consent.
14.3    Transfer Premium. If Landlord consents to a Transfer, as a condition
thereto which the parties hereby agree is reasonable, Tenant shall pay to
Landlord fifty percent (50%) of any "Transfer Premium," as that term is defined
in this Section 14.3, received by Tenant from such Transferee. "Transfer
Premium" shall mean all rent, additional rent or other consideration payable by
such Transferee in connection with the Transfer in excess of the Rent and
Additional Rent payable by Tenant under this Lease during the term of the
Transfer on a per rentable square foot basis if less than all of the Premises is
transferred, after deducting the reasonable expenses incurred by Tenant for
(i) any changes, alterations and improvements to the Premises in connection with
the Transfer, (ii) any free base rent or other economic concessions reasonably
provided to the Transferee, and (iii) any brokerage commissions and attorneys'
fees in connection with the Transfer. "Transfer Premium" shall also include, but
not be limited to, key money, bonus money or other cash consideration paid by
Transferee to Tenant in connection with such Transfer, and any payment in excess
of fair market value for services rendered by Tenant to Transferee or for
assets, fixtures, inventory, equipment, or furniture transferred by Tenant to
Transferee in connection with such Transfer.
14.4    Landlord's Option as to Subject Space. Notwithstanding anything to the
contrary contained in this Article 14 (but subject to Section 14.8), in the
event a Transfer of all or a portion of the Premises (or in the event of any
other Transfer or Transfers entered into by Tenant as a subterfuge in order to
avoid the terms of this Section 14.4), in the event Tenant contemplates a
proposed assignment as to all of the Premises (other than to a Permitted
Transferee) or Tenant contemplates a proposed sublease (other than to a
Permitted Transferee Assignee) of a full floor or more of the Premises for a
term of three (3) years or more (or a term for the remainder of the
then-existing Lease term, if less than three (3) years), Tenant shall give
Landlord notice (the "Intention to Transfer Notice") of such contemplated
Transfer (whether or not the contemplated Transferee or the terms of such
contemplated Transfer have been determined). The Intention to Transfer Notice
shall specify the portion of and amount of rentable square feet of the Premises
which Tenant intends to Transfer (the "Contemplated Transfer Space"), the
contemplated date of commencement of the Contemplated Transfer (the
"Contemplated Effective Date"), and the contemplated length of the term of such
contemplated Transfer, and shall specify that such Intention to Transfer Notice
is delivered to Landlord pursuant to this Section 14.4 in order to allow
Landlord to elect to recapture the Contemplated Transfer Space for the term set
forth in the Intention to Transfer Notice. In the event Tenant delivers an
Intention to Transfer Notice to Landlord, Landlord shall have the option, by
giving written notice (the "Recapture Notice") to Tenant within thirty (30) days
after receipt of

692500.09/WLA
371593-00023/6-13-12/ao/ao
-51-


KEY CENTER
[Kilroy Realty, L.P.]
[Concur Technologies, Inc.]




--------------------------------------------------------------------------------




any such Intention to Transfer Notice, to recapture the Contemplated Transfer
Space. Such recapture notice shall cancel and terminate this Lease with respect
to the Contemplated Transfer Space as of the date stated in the Intention to
Transfer Notice as the effective date of the proposed Transfer until the last
day of the term of the Transfer as set forth in the Intention to Transfer Notice
(or at Landlord's option, shall cause the Transfer to be made to Landlord or its
agent, in which case the parties shall execute the Transfer documentation
promptly thereafter). However, if Landlord delivers a Recapture Notice to
Tenant, Tenant may, within ten (10) business days after Tenant's receipt of the
Recapture Notice, deliver written notice to Landlord indicating that Tenant is
rescinding its request for consent to the proposed Transfer, in which case such
Transfer shall not be consummated and this Lease shall remain in full force and
effect as to the Contemplated Transfer Space. Tenant's failure to so notify
Landlord in writing within said ten (10) business day period shall be deemed to
constitute Tenant's election to allow the Recapture Notice to be effective. In
the event of a recapture by Landlord, if this Lease shall be canceled with
respect to less than the entire Premises, the Rent reserved herein shall be
prorated on the basis of the number of rentable square feet retained by Tenant
in proportion to the number of rentable square feet contained in the Premises,
and this Lease as so amended shall continue thereafter in full force and effect,
and upon request of either party, the parties shall execute written confirmation
of the same. If Landlord declines, or fails to elect in a timely manner to
recapture the Contemplated Transfer Space under this Section 14.4, then, subject
to the other terms of this Article 14, for a period of nine (9) months (the
"Nine Month Period") commencing on the last day of such thirty (30) day period,
Landlord shall not have any right to recapture the Contemplated Transfer Space
with respect to any Transfer made during the Nine Month Period, provided that
any such Transfer is substantially on the terms set forth in the Intention to
Transfer Notice, and provided further that any such Transfer shall be subject to
the remaining terms of this Article 14. If such a Transfer is not so consummated
within the Nine Month Period (or if a Transfer is so consummated, then upon the
expiration of the term of any Transfer of such Contemplated Transfer Space
consummated within such Nine Month Period), Tenant shall again be required to
submit a new Intention to Transfer Notice to Landlord with respect any
contemplated Transfer, as provided above in this Section 14.4.
14.5    Effect of Transfer. If Landlord consents to a Transfer, (i) the TCCs of
this Lease shall in no way be deemed to have been waived or modified, (ii) such
consent shall not be deemed consent to any further Transfer by either Tenant or
a Transferee, (iii) Tenant shall deliver to Landlord, promptly after execution,
an original executed copy of all documentation pertaining to the Transfer in
form reasonably acceptable to Landlord, (iv) Tenant shall furnish upon
Landlord's request a complete statement, certified by an independent certified
public accountant, or Tenant's chief financial officer, setting forth in detail
the computation of any Transfer Premium Tenant has derived and shall derive from
such Transfer, and (v) no Transfer relating to this Lease or agreement entered
into with respect thereto, whether with or without Landlord's consent, shall
relieve Tenant or any guarantor of the Lease from any liability under this
Lease, including, without limitation, in connection with the Subject Space.
Landlord or its authorized representatives shall have the right at all
reasonable times to audit the books, records and papers of Tenant relating to
any Transfer, but solely as it pertains to the Transfer of this Lease (as
opposed to any books, records or papers of Tenant to the extent related to any
transfer of Tenant’s business or other assets other than this Lease), and shall
have the right to make copies thereof, provided that in no event shall Landlord
be entitled to review documents or other items of Tenant that are protected by
the attorney‑client privilege. If

692500.09/WLA
371593-00023/6-13-12/ao/ao
-52-


KEY CENTER
[Kilroy Realty, L.P.]
[Concur Technologies, Inc.]




--------------------------------------------------------------------------------




the Transfer Premium respecting any Transfer shall be found understated, Tenant
shall, within thirty (30) days after demand, pay the deficiency, and if
understated by more than two percent (2%), Tenant shall pay Landlord's costs of
such audit.
14.6    Additional Transfers. For purposes of this Lease, the term "Transfer"
shall also include (i) if Tenant is a partnership, the withdrawal or change,
voluntary, involuntary or by operation of law, of more than fifty percent (50%)
or more of the partners, or transfer of more than fifty percent (50%) or more of
partnership interests, within a twelve (12)-month period, or the dissolution of
the partnership without immediate reconstitution thereof, and (ii) if Tenant is
a closely held corporation (i.e., a corporation that does not have any stock
that is publicly held or traded through an exchange or over the counter),
(A) the dissolution, merger, consolidation or other reorganization of Tenant or
(B) the sale or other transfer of an aggregate of more than fifty percent (50%)
or more of the voting shares of Tenant (other than to immediate family members
by reason of gift or death), within a twelve (12)-month period, or (C) the sale,
mortgage, hypothecation or pledge of an aggregate of more than fifty percent
(50%) or more of the value of the unencumbered assets of Tenant within a twelve
(12)-month period.
14.7    Occurrence of Default. Any Transfer hereunder shall be subordinate and
subject to the provisions of this Lease, and if this Lease shall be terminated
after the Transfer has been consummated, Landlord shall have the right to:
(i) treat such Transfer as cancelled and repossess the Subject Space by any
lawful means, or (ii) require that such Transferee attorn to and recognize
Landlord as its landlord under any such Transfer. If Tenant shall be in monetary
default under this Lease beyond applicable notice and cure periods, Landlord is
hereby irrevocably authorized, as Tenant's agent and attorney-in-fact, to direct
any Transferee to make all payments under or in connection with the Transfer
directly to Landlord (which Landlord shall apply towards Tenant's obligations
under this Lease) until such default is cured. Such Transferee shall rely on any
written representation by Landlord that Tenant is in monetary default hereunder,
without any need for confirmation thereof by Tenant. Upon any assignment, the
assignee shall assume in writing all obligations and covenants of Tenant
thereafter to be performed or observed under this Lease. No collection or
acceptance of rent by Landlord from any Transferee shall be deemed a waiver of
any provision of this Article 14 or the approval of any Transferee or a release
of Tenant from any obligation under this Lease, whether theretofore or
thereafter accruing. In no event shall Landlord's enforcement of any provision
of this Lease against any Transferee be deemed a waiver of Landlord's right to
enforce any term of this Lease against Tenant or any other person. If Tenant's
obligations hereunder have been guaranteed, Landlord's consent to any Transfer
shall not be effective unless the guarantor also consents to such Transfer.
14.8    Deemed Consent Transfers. Notwithstanding anything to the contrary
contained in this Lease, (A) an assignment or subletting of all or a portion of
the Premises to an affiliate of Tenant (an entity which is controlled by,
controls, or is under common control with, Tenant), (B) a sale of corporate
shares of capital stock in Tenant on a nationally-recognized stock exchange,
(C) an assignment of the Lease to an entity which acquires all or substantially
all of the stock or assets of Tenant, or (D) an assignment of the Lease to an
entity which is the resulting entity of a merger or consolidation of Tenant
during the Lease Term, shall not be deemed a Transfer requiring Landlord's
consent under this Article 14 (any such assignee or sublessee described in items
(A) through (D)

692500.09/WLA
371593-00023/6-13-12/ao/ao
-53-


KEY CENTER
[Kilroy Realty, L.P.]
[Concur Technologies, Inc.]




--------------------------------------------------------------------------------




of this Section 14.8 hereinafter referred to as a "Permitted Transferee") and
shall not give rise to Landlord's recapture rights under Section 14.4, provided
that with respect to an assignment or subletting under items (A), (C) or (D) of
this Section 14.8 (i)  Tenant notifies Landlord at least fifteen (15) days prior
to the effective date of any such assignment or sublease and promptly supplies
Landlord with any non-confidential documents or information reasonably requested
by Landlord regarding such Transfer or Permitted Transferee as set forth above,
(ii) Tenant is not in monetary default under this Lease, beyond the applicable
notice and cure period, and such assignment or sublease is not a subterfuge by
Tenant to avoid its obligations under this Lease, (iii) such Permitted
Transferee shall be of a character and reputation consistent with the quality of
the Building, (iv) such Permitted Transferee shall, after giving effect to the
consummation of the transaction, have a tangible net worth (not including
goodwill as an asset) computed in accordance with generally accepted accounting
principles ("Net Worth") at least equal to the Net Worth of Original Tenant on
the date of this Lease, (v) no assignment or sublease relating to this Lease,
whether with or without Landlord's consent, shall relieve Tenant from any
liability under this Lease, and (vi) the liability of such Permitted Transferee
under an assignment shall be joint and several with Tenant. An assignee of
Tenant's entire interest in this Lease who qualifies as a Permitted Transferee
may also be referred to herein as a "Permitted Transferee Assignee." "Control,"
as used in this Section 14.8, shall mean the ownership, directly or indirectly,
of more than fifty percent (50%) of the voting securities of, or possession of
the right to vote, in the ordinary direction of its affairs, of more than fifty
percent (50%) of the voting interest in, any person or entity.
ARTICLE 15    

SURRENDER OF PREMISES; OWNERSHIP AND

REMOVAL OF TRADE FIXTURES
15.1    Surrender of Premises. No act or thing done by Landlord or any agent or
employee of Landlord during the Lease Term shall be deemed to constitute an
acceptance by Landlord of a surrender of the Premises unless such intent is
specifically acknowledged in writing by Landlord. The delivery of keys to the
Premises to Landlord or any agent or employee of Landlord shall not constitute a
surrender of the Premises or effect a termination of this Lease, whether or not
the keys are thereafter retained by Landlord, and notwithstanding such delivery
Tenant shall be entitled to the return of such keys at any reasonable time upon
request until this Lease shall have been properly terminated. The voluntary or
other surrender of this Lease by Tenant, whether accepted by Landlord or not, or
a mutual termination hereof, shall not work a merger, and at the option of
Landlord shall operate as an assignment to Landlord of all subleases or
subtenancies affecting the Premises or terminate any or all such sublessees or
subtenancies.
15.2    Removal of Tenant Property by Tenant. Upon the expiration of the Lease
Term, or upon any earlier termination of this Lease, Tenant shall, subject to
the provisions of this Article 15, quit and surrender possession of the Premises
to Landlord in as good order and condition as when Tenant took possession and as
thereafter improved by Landlord and/or Tenant, reasonable wear and tear, and
damage by the elements/repairs which are specifically made the responsibility of
Landlord

692500.09/WLA
371593-00023/6-13-12/ao/ao
-54-


KEY CENTER
[Kilroy Realty, L.P.]
[Concur Technologies, Inc.]




--------------------------------------------------------------------------------




hereunder excepted. Upon such expiration or termination, in addition to Tenant's
obligations under Section 29.32, below, Tenant shall, without expense to
Landlord, remove or cause to be removed from the Premises all debris and
rubbish, and such items of furniture, equipment, business and trade fixtures,
free-standing cabinet work, server and telephone equipment, movable partitions
and other articles of personal property owned by Tenant or installed or placed
by Tenant at its expense in the Premises, and such similar articles of any other
persons claiming under Tenant, as Landlord may, in its sole discretion, require
to be removed, and Tenant shall repair at its own expense all damage to the
Premises and Building resulting from such removal.
ARTICLE 16    

HOLDING OVER
If Tenant holds over after the expiration of the Lease Term or earlier
termination thereof, with or without the express or implied consent of Landlord,
such tenancy shall be from month-to-month only, and shall not constitute a
renewal hereof or an extension for any further term, and in such case Rent shall
be payable at a monthly rate equal to the product of (A) the Rent applicable
during the last rental period of the Lease Term under this Lease, and (B) a
percentage equal to (i) one hundred fifty percent (150%) during the first two
(2) months immediately following the expiration or earlier termination of the
Lease Term, and (ii) two hundred percent (200%) thereafter. Such month-to-month
tenancy shall be subject to every other applicable term, covenant and agreement
contained herein. Nothing contained in this Article 16 shall be construed as
consent by Landlord to any holding over by Tenant, and Landlord expressly
reserves the right to require Tenant to surrender possession of the Premises to
Landlord as provided in this Lease upon the expiration or other termination of
this Lease. The provisions of this Article 16 shall not be deemed to limit or
constitute a waiver of any other rights or remedies of Landlord provided herein
or at law. If Tenant fails to surrender the Premises upon the termination or
expiration of this Lease, in addition to any other liabilities to Landlord
accruing therefrom, Tenant shall protect, defend, indemnify and hold Landlord
harmless from all loss, costs (including reasonable attorneys' fees) and
liability resulting from such failure, including, without limiting the
generality of the foregoing, any claims made by any succeeding tenant founded
upon such failure to surrender and any lost profits to Landlord resulting
therefrom.
ARTICLE 17    

ESTOPPEL CERTIFICATES
Within ten (10) business days following a request in writing by Landlord, Tenant
shall execute, acknowledge and deliver to Landlord an estoppel certificate,
which, as submitted by Landlord, shall be substantially in the form of
Exhibit E, attached hereto (or such other form as may be reasonably required by
any prospective mortgagee or purchaser of the Project, or any portion thereof),
indicating therein any exceptions thereto that may exist at that time, and shall
also contain any other factual information with respect to this Lease and the
Premises reasonably requested by Landlord or Landlord's mortgagee or prospective
mortgagee. Any such certificate may be relied

692500.09/WLA
371593-00023/6-13-12/ao/ao
-55-


KEY CENTER
[Kilroy Realty, L.P.]
[Concur Technologies, Inc.]




--------------------------------------------------------------------------------




upon by any prospective mortgagee or purchaser of all or any portion of the
Project. Tenant shall execute and deliver whatever other instruments may be
reasonably required for such purposes. At any time during the Lease Term, and
upon reasonable prior written request from Landlord, Landlord may require Tenant
to provide Landlord with a current financial statement and financial statements
of the two (2) years prior to the current financial statement year. Such
statements shall be prepared in accordance with generally accepted accounting
principles and, if such is the normal practice of Tenant, shall be audited by an
independent certified public accountant. To the extent that Tenant or its
Permitted Transferee Assignee is a publicly traded company, then if Tenant
provides to Landlord its last two (2) 10K filings, as well as its most recent
10Q filing, the same shall be deemed to satisfy the provisions of the foregoing
two (2) sentences. Failure of Tenant to timely execute, acknowledge and deliver
such estoppel certificate or other instruments shall constitute an acceptance of
the Premises and an acknowledgment by Tenant that statements included in the
estoppel certificate are true and correct, without exception.
ARTICLE 18    

SUBORDINATION
This Lease shall be subject and subordinate to all present and future ground or
underlying leases of the Building or Project and to the lien of any mortgage,
trust deed or other encumbrances now or hereafter in force against the Building
or Project or any part thereof, if any, and to all renewals, extensions,
modifications, consolidations and replacements thereof, and to all advances made
or hereafter to be made upon the security of such mortgages or trust deeds,
unless the holders of such mortgages, trust deeds or other encumbrances, or the
lessors under such ground lease or underlying leases, require in writing that
this Lease be superior thereto. Landlord hereby covenants to Tenant that as of
the date of this Lease there are no mortgages or deeds of trust encumbering the
Building or Project or any part thereof. Landlord shall use commercially
reasonable efforts to obtain and deliver to Tenant an executed and recordable
non-disturbance agreement from the currently existing ground lessor of the
Project, on such ground lessor’s standard form; provided, however, that any
negotiations by Tenant with respect to such non-disturbance agreement shall be
at Tenant’s sole cost and expense, including any applicable lender fees
(including fees of such ground lessor’s counsel); and provided, further, that
Landlord shall, concurrently with Landlord's execution of this Lease, provide
notice to the existing ground lessor (with a copy delivered concurrently to
Tenant) requesting the ground lessor to provide such non-disturbance agreement
in accordance with the ground lease. Landlord's delivery to Tenant of
commercially reasonable non-disturbance agreement(s) (the "Nondisturbance
Agreement") in favor of Tenant from any mortgage or trust deed holders of
Landlord who later come into existence at any time prior to the expiration of
the Lease Term shall be in consideration of, and a condition precedent to,
Tenant's agreement that this Lease be subordinate to any such mortgage or trust
deed. Tenant covenants and agrees in the event any proceedings are brought for
the foreclosure of any such mortgage or deed in lieu thereof (or if any ground
lease is terminated), to attorn, without any deductions or set-offs whatsoever,
to the lienholder or purchaser or any successors thereto upon any such
foreclosure sale or deed in lieu thereof (or to the ground lessor), if so
requested to do so by such purchaser or lienholder or ground lessor, and to
recognize such purchaser or lienholder or ground lessor as the lessor under this
Lease, provided such lienholder or purchaser or ground lessor shall agree to
accept this Lease and not disturb Tenant's

692500.09/WLA
371593-00023/6-13-12/ao/ao
-56-


KEY CENTER
[Kilroy Realty, L.P.]
[Concur Technologies, Inc.]




--------------------------------------------------------------------------------




occupancy, so long as Tenant timely pays the rent and observes and performs the
TCCs of this Lease to be observed and performed by Tenant. Landlord's interest
herein may be assigned as security at any time to any lienholder. Tenant shall,
within ten (10) business days of request by Landlord, execute such further
instruments or assurances as Landlord may reasonably deem necessary to evidence
or confirm the subordination or superiority of this Lease to any such mortgages,
trust deeds, ground leases or underlying leases. Tenant waives the provisions of
any current or future statute, rule or law which may give or purport to give
Tenant any right or election to terminate or otherwise adversely affect this
Lease and the obligations of the Tenant hereunder in the event of any
foreclosure proceeding or sale.
ARTICLE 19    

DEFAULTS; REMEDIES
19.1    Events of Default. The occurrence of any of the following shall
constitute a default of this Lease by Tenant:
19.1.1    Any failure by Tenant to pay any Rent or any other charge required to
be paid under this Lease, or any part thereof, when due unless such failure is
cured within five (5) business days after notice; or
19.1.2    Any failure by Tenant to observe or perform any other provision,
covenant or condition of this Lease to be observed or performed by Tenant where
such failure continues for thirty (30) days after written notice thereof from
Landlord to Tenant; provided that if the nature of such default is such that the
same cannot reasonably be cured within a thirty (30) day period, Tenant shall
not be deemed to be in default if it diligently commences such cure within such
period and thereafter diligently proceeds to rectify and cure such default, but
in no event exceeding a period of time in excess of ninety (90) days after
written notice thereof from Landlord to Tenant; or
19.1.3    To the extent permitted by law, (i) Tenant or any guarantor of this
Lease being placed into receivership or conservatorship, or becoming subject to
similar proceedings under Federal or State law, or (ii) a general assignment by
Tenant or any guarantor of this Lease for the benefit of creditors, or (iii) the
filing by or against Tenant or any guarantor of any proceeding under an
insolvency or bankruptcy law, unless in the case of a proceeding filed against
Tenant or any guarantor the same is dismissed within sixty (60) days, or
(iv) the appointment of a trustee or receiver to take possession of all or
substantially all of the assets of Tenant or any guarantor, unless possession is
restored to Tenant or such guarantor within thirty (30) days, or (v) any
execution or other judicially authorized seizure of all or substantially all of
Tenant's assets located upon the Premises or of Tenant's interest in this Lease,
unless such seizure is discharged within thirty (30) days; or
19.1.4    (intentionally omitted); or
19.1.5    The failure by Tenant to observe or perform according to the
provisions of

692500.09/WLA
371593-00023/6-13-12/ao/ao
-57-


KEY CENTER
[Kilroy Realty, L.P.]
[Concur Technologies, Inc.]




--------------------------------------------------------------------------------




Section 5.2 or Articles 14, 17 or 18 of this Lease where such failure continues
for more than five (5) business days after notice from Landlord; or
19.1.6    Tenant's failure to occupy the Premises within ninety (90) days after
the Lease Commencement Date.
The notice periods provided herein are in lieu of, and not in addition to, any
notice periods provided by law.
19.2    Remedies Upon Default. Upon the occurrence of any event of default by
Tenant, Landlord shall have, in addition to any other remedies available to
Landlord at law or in equity (all of which remedies shall be distinct, separate
and cumulative), the option to pursue any one or more of the following remedies,
each and all of which shall be cumulative and nonexclusive, without any notice
or demand whatsoever.
19.2.1    Terminate this Lease, in which event Tenant shall immediately
surrender the Premises to Landlord, and if Tenant fails to do so, Landlord may,
without prejudice to any other remedy which it may have for possession or
arrearages in rent, enter upon and take possession of the Premises and expel or
remove Tenant and any other person who may be occupying the Premises or any part
thereof, without being liable for prosecution or any claim or damages therefor;
and Landlord may recover from Tenant the following:
(a)    The worth at the time of award of any unpaid rent which has been earned
at the time of such termination; plus
(b)    The worth at the time of award of the amount by which the unpaid rent
which would have been earned after termination until the time of award exceeds
the amount of such rental loss that Tenant proves could have been reasonably
avoided; plus
(c)    The worth at the time of award of the amount by which the unpaid rent for
the balance of the Lease Term after the time of award exceeds the amount of such
rental loss that Tenant proves could have been reasonably avoided; plus
(d)    Any other amount necessary to compensate Landlord for all the detriment
proximately caused by Tenant's failure to perform its obligations under this
Lease or which in the ordinary course of things would be likely to result
therefrom, specifically including but not limited to, brokerage commissions and
advertising expenses incurred; and
(e)    At Landlord's election, such other amounts in addition to or in lieu of
the foregoing as may be permitted from time to time by applicable law.
The term "rent" as used in this Section 19.2 shall be deemed to be and to mean
all sums of every nature required to be paid by Tenant pursuant to the terms of
this Lease, whether to Landlord or to others. As used in
Sections 19.2.1(a) and (b), above, the "worth at the time of award" shall be
computed by allowing interest at the Interest Rate. As used in
Section 19.2.1(c), above, the "worth at the time of award" shall be computed by
discounting such amount at the discount rate of

692500.09/WLA
371593-00023/6-13-12/ao/ao
-58-


KEY CENTER
[Kilroy Realty, L.P.]
[Concur Technologies, Inc.]




--------------------------------------------------------------------------------




the Federal Reserve Bank of San Francisco at the time of award plus one percent
(1%).
19.2.2    If Landlord does not elect to terminate this Lease on account of any
default by Tenant, Landlord may continue the Lease in effect (whether or not
Tenant has abandoned or vacated the Premises) and, from time to time, without
terminating this Lease, enforce all of its rights and remedies under this Lease,
including the right to recover all rent as it becomes due.
19.2.3    Landlord may re-enter and attempt to relet the Premises without
terminating this Lease and remove all persons and property from the Premises
(which property may be removed and stored in a public warehouse or elsewhere at
the sole cost and risk of, and for the account of, Tenant), all without being
deemed guilty of trespass, or any liability of Landlord for any loss or damage
which may be occasioned thereby. If Landlord, without terminating this Lease,
either (i) elects to re-enter the Premises and attempts to relet the Premises,
(ii) takes possession of the Premises pursuant to legal proceedings, or (iii)
takes possession of the Premises pursuant to any notice provided by law, then
Landlord may, from time to time, make such alterations and repairs as may be
necessary in order to relet the Premises or any part thereof for such term or
terms (which may be for a term extending beyond the Lease Term) and at such rent
and other terms as Landlord in its reasonable discretion deems advisable. Upon
such reletting, all rent received by Landlord from such reletting shall be
applied, first to the payment of any indebtedness of Tenant to Landlord (other
than for any rent due hereunder); second, to the payment of any costs and
expenses of obtaining possession and any such reletting, including the expense
of alterations and repairs, brokerage fees and attorneys' fees; third, to the
payment of any rent due and unpaid hereunder. If such rents and any other
amounts received from such reletting during any month are less than that to be
paid during that month by Tenant, then Tenant shall immediately pay such
deficiency to Landlord. No such re-entry or taking of possession of the Premises
by Landlord shall be construed as an election by Landlord to terminate this
Lease unless a notice of such intention is given by Landlord to Tenant.
Notwithstanding any such reletting without termination, Landlord may at any time
thereafter elect to terminate this Lease for such previous default. Should
Landlord at any time terminate this Lease for any default, in addition to any
other remedies it may have, Landlord shall be entitled to the remedy set forth
in Section 19.2.1 above, and may recover all damages it may incur by reason of
such default, including the cost of recovering the Premises, reimbursement of
any brokerage fees incurred by Landlord in connection with this Lease and all
rent (accrued or to accrue during the Lease Term) which, at Landlord's election,
shall be accelerated and be due in full on demand.
19.2.4    Landlord shall at all times have the rights and remedies (which shall
be cumulative with each other and cumulative and in addition to those rights and
remedies available under Sections 19.2.1, 19.2.2 and 19.2.3, above, or any law
or other provision of this Lease), without prior demand or notice except as
required by applicable law, to seek any declaratory, injunctive or other
equitable relief, and specifically enforce this Lease, or restrain or enjoin a
violation or breach of any provision hereof.
19.3    Subleases of Tenant. Whether or not Landlord elects to terminate this
Lease on account of any default by Tenant, as set forth in this Article 19,
Landlord shall have the right to terminate any and all subleases, licenses,
concessions or other consensual arrangements for possession entered into by
Tenant and affecting the Premises or may, in Landlord's sole discretion,

692500.09/WLA
371593-00023/6-13-12/ao/ao
-59-


KEY CENTER
[Kilroy Realty, L.P.]
[Concur Technologies, Inc.]




--------------------------------------------------------------------------------




succeed to Tenant's interest in such subleases, licenses, concessions or
arrangements. In the event of Landlord's election to succeed to Tenant's
interest in any such subleases, licenses, concessions or arrangements, Tenant
shall, as of the date of notice by Landlord of such election, have no further
right to or interest in the rent or other consideration receivable thereunder.
19.4    Form of Payment After Default. Following the occurrence of an event of
default by Tenant, Landlord shall have the right to require that any or all
subsequent amounts paid by Tenant to Landlord hereunder, whether to cure the
default in question or otherwise, be paid in the form of cash, money order,
cashier's or certified check drawn on an institution acceptable to Landlord, or
by other means approved by Landlord, notwithstanding any prior practice of
accepting payments in any different form.
19.5    Efforts to Relet. No re-entry or repossession, repairs, maintenance,
changes, alterations and additions, reletting, appointment of a receiver to
protect Landlord's interests hereunder, or any other action or omission by
Landlord shall be construed as an election by Landlord to terminate this Lease
or Tenant's right to possession, or to accept a surrender of the Premises, nor
shall same operate to release Tenant in whole or in part from any of Tenant's
obligations hereunder, unless express written notice of such intention is sent
by Landlord to Tenant. Tenant hereby irrevocably waives any right otherwise
available under any law to redeem or reinstate this Lease.
19.6    Landlord Default. Notwithstanding anything to the contrary set forth in
this Lease, Landlord shall be in default in the performance of any obligation
required to be performed by Landlord pursuant to this Lease if Landlord fails to
perform such obligation within thirty (30) days after the receipt of notice from
Tenant specifying in detail Landlord's failure to perform; provided, however, if
the nature of Landlord's obligation is such that more than thirty (30) days are
required for its performance, then Landlord shall not be in default under this
Lease if it shall commence such performance within such thirty (30) day period
and thereafter diligently pursues the same to completion. Upon any such default
by Landlord under this Lease, Tenant may, except as otherwise specifically
provided in this Lease to the contrary, exercise any of its rights provided at
law or in equity. Any award from a court or arbitrator in favor of Tenant
requiring payment by Landlord which is not paid by Landlord within the time
period directed by such award, may be offset by Tenant from Rent next due and
payable under this Lease; provided, however, Tenant may not deduct the amount of
the award against more than fifty percent (50%) of Base Rent next due and owing
(until such time as the entire amount of such judgment is deducted) to the
extent following a foreclosure or a deed-in-lieu of foreclosure.
ARTICLE 20    

COVENANT OF QUIET ENJOYMENT
Landlord covenants that Tenant, on paying the Rent, charges for services and
other payments herein reserved and on keeping, observing and performing all the
other TCCs, provisions and agreements herein contained on the part of Tenant to
be kept, observed and performed, shall, during the Lease Term, peaceably and
quietly have, hold and enjoy the Premises subject to the TCCs, provisions and
agreements hereof without interference by any persons lawfully claiming by or

692500.09/WLA
371593-00023/6-13-12/ao/ao
-60-


KEY CENTER
[Kilroy Realty, L.P.]
[Concur Technologies, Inc.]




--------------------------------------------------------------------------------




through Landlord. The foregoing covenant is in lieu of any other covenant
express or implied.
ARTICLE 21    

SECURITY DEPOSIT
No security deposit shall be required in connection with this Lease.
ARTICLE 22    

SUBSTITUTION OF OTHER PREMISES
Intentionally Omitted.
ARTICLE 23    

SIGNS
23.1    Full Floors. Subject to Landlord's prior written approval, in its
reasonable discretion, and provided all signs are in keeping with the quality,
design and style of the Building and Project, Tenant, if the Premises comprise
an entire floor of the Building, at its sole cost and expense, may install
identification signage anywhere in the Premises including in the elevator lobby
of the Premises, provided that such signs must not be visible from the exterior
of the Building.
23.2    Multi-Tenant Floors. If other tenants occupy space on the floor on which
the Premises is located, Tenant's identifying signage shall be provided by
Landlord, at Landlord's cost, and such signage shall be comparable to that used
by Landlord for other similar floors in the Building and shall comply with
Landlord's Building standard signage program.
23.3    Building Directory. A building directory is located in the lobby of the
Building. Tenant shall have the right, at Landlord's sole cost and expense as to
Tenant’s initial name strips, to designate Tenant's Share of name strips to be
displayed under Tenant's entry in such directory. Any subsequent changes to
Tenant's name strips shall be at Tenant's sole cost and expense following
Tenant’s receipt of Landlord’s consent thereto (which consent shall not be
unreasonably withheld, conditioned or delayed).
23.4    Prohibited Signage and Other Items. Except as otherwise set forth in
this Lease, (i) any signs, notices, logos, pictures, names or advertisements
which are installed and that have not been separately approved by Landlord may
be removed without notice by Landlord at the sole expense of Tenant, (ii) Tenant
may not install any signs on the exterior or roof of the Project or the Common
Areas, and (iii) any signs, window coverings, or blinds (even if the same are
located behind the Landlord-approved window coverings for the Building), or
other items visible from the exterior of the Premises or Building, shall be
subject to the prior approval of Landlord, in its sole discretion.
23.5    Tenant Signage.

692500.09/WLA
371593-00023/6-13-12/ao/ao
-61-


KEY CENTER
[Kilroy Realty, L.P.]
[Concur Technologies, Inc.]




--------------------------------------------------------------------------------




23.5.1    In General. In addition to the signage rights expressly set forth in
Sections 23.1, 23.2 and 23.3, above, Tenant shall be entitled to the following
signage, at Tenant’s sole cost and expense, in connection with Tenant’s lease of
the Premises (collectively, “Tenant’s Exterior Signage”):
23.5.1.1    Building Entry Signage. To the extent Tenant continues to lease from
Landlord, and occupy, not less than 122,742 rentable square feet in the
Building, Tenant shall have the right to install up to two (2) signage logos at
the main entry of the Building on 108th Avenue NE in the positions indicated on
Exhibit J attached hereto (the “Building Entry Signage”). The Building Entry
Signage right shall commence upon the earlier of (i) March 1, 2013 or (ii) the
earlier termination of the “Infospace” lease.
23.5.1.2    Building Façade Signage. To the extent Tenant leases from Landlord,
and occupies, not less than 180,000 rentable square feet in the Building (or the
square footage requirement imposed by the City of Bellevue, Washington, if such
square footage requirement is higher than 180,000 rentable square feet), Tenant
shall have the right to install one (1) sign on the exterior façade of the
Building in the location identified on Exhibit J attached hereto (the “Building
Façade Signage”).
23.5.2    Specifications and Permits. Tenant’s Exterior Signage shall set forth
Tenant's name and logo as determined by Tenant in its sole discretion; provided,
however, in no event shall Tenant’s Exterior Signage include an "Objectionable
Name," as that term is defined in Section 23.5.3, below. The graphics,
materials, color, design, lettering, size, illumination, specifications and
exact location of Tenant’s Exterior Signage (collectively, the "Sign
Specifications") shall be subject to the prior written approval of Landlord,
which approval shall not be unreasonably withheld, conditioned or delayed, and
shall be consistent and compatible with the quality and nature of the Project
and Landlord's Building standard signage specifications. In no event, however,
shall the Building Entry Signage be illuminated signage. All Tenant’s Exterior
Signage shall be installed by a licensed contractor reasonably approved in
writing by Landlord. In addition, Tenant’s Exterior Signage shall be subject to
Tenant's receipt, at Tenant’s sole cost, of all required governmental permits
and approvals and shall be subject to all applicable laws and to any covenants,
conditions and restrictions affecting the Project. Landlord shall, at no cost to
Landlord, use commercially reasonable efforts to assist Tenant in obtaining
necessary governmental permits and approvals for Tenant’s Exterior Signage.
Tenant hereby acknowledges that Landlord has made no representation or warranty
to Tenant with respect to the probability of obtaining any of the necessary
governmental approvals and/or permits for Tenant’s Exterior Signage. In the
event Tenant does not receive the necessary governmental approvals and permits
for Tenant’s Exterior Signage, Tenant's and Landlord's rights and obligations
under the remaining terms and conditions of the Lease shall be unaffected.
23.5.3    Objectionable Name. To the extent the Original Tenant or Permitted
Transferee Assignee desires to change the name and/or logo set forth on Tenant’s
Exterior Signage, such name and/or logo shall not have a name which relates to
an entity which is of a character or reputation, or is associated with a
political faction or orientation, which is inconsistent with the quality of the
Project, or which would otherwise reasonably offend a landlord of the Comparable

692500.09/WLA
371593-00023/6-13-12/ao/ao
-62-


KEY CENTER
[Kilroy Realty, L.P.]
[Concur Technologies, Inc.]




--------------------------------------------------------------------------------




Buildings (an "Objectionable Name"). The parties hereby agree that the names
"Concur", “Concur Technologies”, or any reasonable derivation thereof, shall not
be deemed an Objectionable Name.
23.5.4    Termination of Right to Tenant's Signage. The rights contained in this
Section 23.5 shall be personal to the Original Tenant and a Permitted Transferee
Assignee, and may only be exercised by the Original Tenant and a Permitted
Transferee Assignee (and not any other assignee, sublessee or other transferee
of the Original Tenant's interest in the Lease) if (i) the Original Tenant or
such Permitted Transferee Assignee leases from Landlord, and is in occupancy, of
no less than the applicable square footage identified in Sections 23.5.1.1 and
23.5.1.2, above, (ii) Tenant or such Permitted Transferee Assignee is not then
in default of this Lease (beyond the applicable notice and cure period set forth
in this Lease), (iii) Tenant or such Permitted Transferee Assignee has not been
in default of this Lease (beyond the applicable notice and cure period set forth
in this Lease) more than twice during any twelve (12) month period during the
Lease Term. In the event that at any time during the Lease Term Tenant fails to
meet the requirements set forth in subsections (i) or (iii), above, Tenant’s
rights to the Tenant’s Exterior Signage shall automatically terminate.
23.5.5    Cost and Maintenance. The costs of Tenant’s Exterior Signage and the
installation, design, construction and any and all other costs associated with
Tenant’s Exterior Signage, including, without limitation, utility charges and
hook-up fees, permits, and maintenance and repairs, shall be the sole
responsibility of Tenant. Landlord shall have no obligations or liability in
connection with Tenant’s Exterior Signage, including, without limitation, in
connection with the installation or maintenance thereof, all of which shall be
Tenant’s sole responsibility. Should Tenant’s Exterior Signage require repairs
and/or maintenance, as determined in Landlord's reasonable judgment, Landlord
shall have the right to provide notice thereof to Tenant and Tenant (except as
set forth below) shall cause such repairs and/or maintenance to be performed
within thirty (30) days after receipt of such notice from Landlord, at Tenant's
sole cost and expense; provided, however, if such repairs and/or maintenance are
reasonably expected to require longer than thirty (30) days to perform, Tenant
shall commence such repairs and/or maintenance within such thirty (30) day
period and shall diligently prosecute such repairs and maintenance to
completion. Should Tenant fail to perform such repairs and/or maintenance within
the periods described in the immediately preceding sentence, Landlord shall,
upon the delivery of an additional five (5) business days' prior written notice,
have the right to cause such work to be performed and to charge Tenant as
Additional Rent for the actual cost of such work. Upon the expiration or earlier
termination of the Lease, or upon any earlier termination of Tenant’s right to
the Tenant’s Exterior Signage as set forth in Section 23.5.4, above, Tenant
shall, at Tenant's sole cost and expense, cause Tenant’s Exterior Signage to be
removed and shall cause the areas in which such Tenant’s Exterior Signage was
located to be restored to the condition existing immediately prior to the
placement of such Tenant’s Exterior Signage (reasonable wear and tear excepted).
If Tenant fails to timely remove Tenant’s Exterior Signage or to restore the
areas in which such Tenant’s Exterior Signage was located, as provided in the
immediately preceding sentence, then Landlord may perform such work, and all
actual costs incurred by Landlord in so performing shall be reimbursed by Tenant
to Landlord within thirty (30) days after Tenant's receipt of an invoice
therefor. The terms and conditions of this Section 23.5.5 shall survive the
expiration or earlier termination of this Lease.

692500.09/WLA
371593-00023/6-13-12/ao/ao
-63-


KEY CENTER
[Kilroy Realty, L.P.]
[Concur Technologies, Inc.]




--------------------------------------------------------------------------------




ARTICLE 24    

COMPLIANCE WITH LAW
Tenant shall not do anything or suffer anything to be done in or about the
Premises or the Project which will in any way conflict with any law, statute,
ordinance or other governmental rule, regulation or requirement now in force or
which may hereafter be enacted or promulgated (collectively, "Applicable Laws").
At its sole cost and expense (but subject to Landlord's payment of the
Improvement Allowance for the Improvements pursuant to Exhibit B), Tenant shall
promptly comply with all such Applicable Laws which relate to (i) Tenant's use
of the Premises, (ii) the Alterations or the Improvements in the Premises, or
(iii) the Base Building, but, as to the Base Building, only to the extent such
obligations are triggered by Tenant's Alterations, the Improvements, or use of
the Premises for non-general office use. Should any standard or regulation now
or hereafter be imposed on Tenant by a state, federal or local governmental body
charged with the establishment, regulation and enforcement of occupational,
health or safety standards for employers, employees, landlords or tenants, then
Tenant agrees, at its sole cost and expense, to comply promptly with such
standards or regulations. Landlord shall comply with all Applicable Laws
relating to the Base Building, provided that compliance with such Applicable
Laws is not the responsibility of Tenant under this Lease, and provided further
that Landlord's failure to comply therewith would prohibit Landlord from
obtaining or maintaining a certificate of occupancy for the Premises, or would
unreasonably and materially affect the safety of Tenant's employees or create a
significant health hazard for Tenant's employees or would unreasonably and
materially interfere with Tenant's use and quiet enjoyment of the Premises for
the Permitted use, or Tenant's access thereto. Landlord shall be permitted to
include in Operating Expenses any costs or expenses incurred by Landlord under
this Article 24 to the extent consistent with the terms of Section 4.2.4, above.
ARTICLE 25    

LATE CHARGES
If any installment of Rent or any other sum due from Tenant shall not be
received by Landlord or Landlord's designee when due, then Tenant shall pay to
Landlord a late charge equal to five percent (5%) of the overdue amount plus any
attorneys' fees incurred by Landlord by reason of Tenant's failure to pay Rent
and/or other charges when due hereunder; provided, however, with regard to the
first such failure in any twelve (12) month period, Landlord will waive such
late charge to the extent Tenant cures such failure within five (5) business
days following Tenant's receipt of written notice from Landlord that the same
was not received when due. The late charge shall be deemed Additional Rent and
the right to require it shall be in addition to all of Landlord's other rights
and remedies hereunder or at law and shall not be construed as liquidated
damages or as limiting Landlord's remedies in any manner. In addition to the
late charge described above, any Rent or other amounts owing hereunder which are
not paid within ten (10) days after the date they are due shall bear interest
from the date when due until paid at the "Interest Rate." For purposes of this
Lease, the "Interest Rate" shall be an annual rate equal to the lesser of
(i) the annual "Bank Prime Loan" rate cited in the Federal Reserve Statistical
Release Publication H.15(519), published

692500.09/WLA
371593-00023/6-13-12/ao/ao
-64-


KEY CENTER
[Kilroy Realty, L.P.]
[Concur Technologies, Inc.]




--------------------------------------------------------------------------------




weekly (or such other comparable index as Landlord and Tenant shall reasonably
agree upon if such rate ceases to be published), plus four (4) percentage
points, and (ii) the highest rate permitted by applicable law.
ARTICLE 26    

LANDLORD'S RIGHT TO CURE DEFAULT; PAYMENTS BY TENANT
26.1    Landlord's Cure. All covenants and agreements to be kept or performed by
Tenant under this Lease shall be performed by Tenant at Tenant's sole cost and
expense and without any reduction of Rent, except to the extent, if any,
otherwise expressly provided herein. If Tenant shall fail to perform any
obligation under this Lease, and such failure shall continue in excess of the
time allowed under Section 19.1.2, above, unless a specific time period is
otherwise stated in this Lease, Landlord may, but shall not be obligated to,
make any such payment or perform any such act on Tenant's part without waiving
its rights based upon any default of Tenant and without releasing Tenant from
any obligations hereunder.
26.2    Tenant's Reimbursement. Except as may be specifically provided to the
contrary in this Lease, Tenant shall pay to Landlord, upon delivery by Landlord
to Tenant of statements therefor: (i) sums equal to expenditures reasonably made
and obligations incurred by Landlord in connection with the remedying by
Landlord of Tenant's defaults pursuant to the provisions of Section 26.1;
(ii) sums equal to all losses, costs, liabilities, damages and expenses referred
to in Article 10 of this Lease; and (iii) in the event of default by Tenant in
the payment of Rent, sums equal to all expenditures made and obligations
incurred by Landlord in collecting or attempting to collect the Rent or in
enforcing or attempting to enforce any rights of Landlord under this Lease or
pursuant to law, including, without limitation, all legal fees and other amounts
so expended. Tenant's obligations under this Section 26.2 shall survive the
expiration or sooner termination of the Lease Term.
ARTICLE 27    

ENTRY BY LANDLORD
Landlord reserves the right at all reasonable times (during Building Hours with
respect to items (i) and (ii) below) and upon at least twenty-four (24) hours
prior notice to Tenant (except in the case of an emergency) to enter the
Premises to (i) inspect them; (ii) show the Premises to prospective purchasers,
or to current or prospective mortgagees, ground or underlying lessors or
insurers, or during the last twelve (12) months of the Lease Term, to
prospective tenants; (iii) post notices of nonresponsibility; or (iv) alter,
improve or repair the Premises or the Building, or for structural alterations,
repairs or improvements to the Building or the Building's systems and equipment.
Notwithstanding anything to the contrary contained in this Article 27, Landlord
may enter the Premises at any time to (A) perform services required of Landlord,
including janitorial service; (B) take possession due to any breach of this
Lease in the manner provided herein; and (C) perform any covenants of Tenant
which Tenant fails to perform after applicable notice and cure rights are
provided under this Lease. Landlord may make any such entries without the
abatement

692500.09/WLA
371593-00023/6-13-12/ao/ao
-65-


KEY CENTER
[Kilroy Realty, L.P.]
[Concur Technologies, Inc.]




--------------------------------------------------------------------------------




of Rent, except as otherwise provided in this Lease, and may take such
reasonable steps as required to accomplish the stated purposes; provided,
however, except for (x) emergencies, (y) repairs, alterations, improvements or
additions required by governmental or quasi-governmental authorities or court
order or decree, or (z) repairs which are the obligation of Tenant hereunder,
any such entry shall be performed in a manner so as not to unreasonably
interfere with Tenant's use of the Premises and shall be performed after normal
business hours if reasonably practical. With respect to items (y) and (z) above,
Landlord shall use commercially reasonable efforts to not materially interfere
with Tenant's use of, or access to, the Premises. Tenant hereby waives any
claims for damages or for any injuries or inconvenience to or interference with
Tenant's business, lost profits, any loss of occupancy or quiet enjoyment of the
Premises, and any other loss occasioned thereby. For each of the above purposes,
Landlord shall at all times have a key with which to unlock all the doors in the
Premises, excluding Tenant's vaults, safes and special security areas designated
in advance by Tenant. In an emergency, Landlord shall have the right to use any
means that Landlord may deem proper to open the doors in and to the Premises.
Any entry into the Premises by Landlord in the manner hereinbefore described
shall not be deemed to be a forcible or unlawful entry into, or a detainer of,
the Premises, or an actual or constructive eviction of Tenant from any portion
of the Premises. No provision of this Lease shall be construed as obligating
Landlord to perform any repairs, alterations or decorations except as otherwise
expressly agreed to be performed by Landlord herein.
ARTICLE 28    

TENANT PARKING
Tenant shall be entitled to use commencing on the Lease Commencement Date, up to
the amount of unreserved parking passes (“Unreserved Parking Passes”) set forth
in Section 9 of the Summary, all of which Unreserved Parking Passes shall
pertain to the Project parking facility. In lieu of an equal number of
Unreserved Parking Passes, Tenant shall have the right to rent passes for up to
five (5) Executive Level Parking Passes throughout the remainder of the Lease
Term (the "Executive Level Parking Right"); provided that the Executive Level
Parking Right must be exercised by Tenant (i) during the first twelve (12)
months of the Lease Term, and (ii) pursuant to a written notice to Landlord.
Tenant may change the number of Unreserved Parking Passes rented pursuant to
this Article 28 upon at least thirty (30) days prior written notice to Landlord,
provided that in no event shall Tenant be entitled to rent more than the amount
of Unreserved Parking Passes set forth in Section 9 of the Summary. In addition,
subject to availability (as solely determined by Landlord), Tenant may rent, on
a month-to-month basis, additional parking passes for unreserved parking spaces
in the Project parking facility (“Monthly Unreserved Passes”). Tenant shall pay
to Landlord (or its designee) for all parking passes it uses from time to time
on a monthly basis at the prevailing rate charged from time to time at the
location of such parking passes; provided, however, the parking rate during the
first Lease Year shall be (A) $150.00 per month per Unreserved Parking Passes,
and (B) $265.00 per month per Executive Level Parking Pass. Thereafter the
monthly rate for any such Unreserved Parking Passes and Executive Level Parking
Passes shall be at the prevailing rate charged by Landlord from time to time at
the location of such parking passes. The monthly rate for all Monthly Unreserved
Passes shall be at the prevailing rate charged by Landlord from time to time at
the location of such parking passes. In addition to any fees that may

692500.09/WLA
371593-00023/6-13-12/ao/ao
-66-


KEY CENTER
[Kilroy Realty, L.P.]
[Concur Technologies, Inc.]




--------------------------------------------------------------------------------




be charged to Tenant in connection with its parking of automobiles in the
Project parking facility, Tenant shall be responsible for the full amount of any
taxes imposed by any governmental authority in connection with the renting of
such parking passes by Tenant or the use of the parking facility by Tenant.
Tenant's continued right to use the parking passes is conditioned upon Tenant
abiding by all rules and regulations which are prescribed from time to time for
the orderly operation and use of the parking facility where the parking passes
are located, including any sticker or other identification system established by
Landlord, Tenant's cooperation in seeing that Tenant's employees and visitors
also comply with such rules and regulations and Tenant not being in default
under this Lease beyond applicable notice and cure periods. Landlord
specifically reserves the right to change the size, configuration, design,
layout and all other aspects of the Project parking facility at any time and
Tenant acknowledges and agrees that Landlord may, without incurring any
liability to Tenant and without any abatement of Rent under this Lease, from
time to time, temporarily close-off or restrict access to the Project parking
facility for purposes of permitting or facilitating any such construction,
alteration or improvements. Landlord may delegate its responsibilities hereunder
to a parking operator in which case such parking operator shall have all the
rights of control attributed hereby to the Landlord. The parking passes rented
by Tenant pursuant to this Article 28 are provided to Tenant solely for use by
Tenant's own personnel and such passes may not be transferred, assigned,
subleased or otherwise alienated by Tenant without Landlord's prior approval.
Tenant may validate visitor parking by such method or methods as the Landlord
may establish, at the validation rate from time to time generally applicable to
visitor parking.
ARTICLE 29    

MISCELLANEOUS PROVISIONS
29.1    Terms; Captions. The words "Landlord" and "Tenant" as used herein shall
include the plural as well as the singular. The necessary grammatical changes
required to make the provisions hereof apply either to corporations or
partnerships or individuals, men or women, as the case may require, shall in all
cases be assumed as though in each case fully expressed. The captions of
Articles and Sections are for convenience only and shall not be deemed to limit,
construe, affect or alter the meaning of such Articles and Sections.
29.2    Binding Effect. Subject to all other provisions of this Lease, each of
the covenants, conditions and provisions of this Lease shall extend to and
shall, as the case may require, bind or inure to the benefit not only of
Landlord and of Tenant, but also of their respective heirs, personal
representatives, successors or assigns, provided this clause shall not permit
any assignment by Tenant contrary to the provisions of Article 14 of this Lease.
29.3    No Air Rights. No rights to any view or to light or air over any
property, whether belonging to Landlord or any other person, are granted to
Tenant by this Lease. If at any time any windows of the Premises is temporarily
darkened or the light or view therefrom is obstructed by reason of any repairs,
improvements, maintenance or cleaning in or about the Project, the same shall be
without liability to Landlord and without any reduction or diminution of
Tenant's obligations under this Lease.

692500.09/WLA
371593-00023/6-13-12/ao/ao
-67-


KEY CENTER
[Kilroy Realty, L.P.]
[Concur Technologies, Inc.]




--------------------------------------------------------------------------------




29.4    Modification of Lease. Should any current or prospective mortgagee or
ground lessor for the Building or Project require a modification of this Lease,
which modification will not cause an increased cost or expense to Tenant or in
any other way adversely change the rights and obligations of Tenant hereunder,
then and in such event, Tenant agrees that this Lease may be so modified and
agrees to execute whatever documents are reasonably required therefor and to
deliver the same to Landlord within fifteen (15) business days following a
request therefor. At the request of Landlord or any mortgagee or ground lessor,
Tenant agrees to execute a short form of Lease and deliver the same to Landlord
within ten (10) days following the request therefor.
29.5    Transfer of Landlord's Interest. Tenant acknowledges that Landlord has
the right to transfer all or any portion of its interest in the Project or
Building and in this Lease, and Tenant agrees that in the event of any such
transfer (including the transfer of the L-C described in Article 30), Landlord
shall automatically be released from all liability under this Lease and Tenant
agrees to look solely to such transferee for the performance of Landlord's
obligations hereunder after the date of transfer and such transferee shall be
deemed to have fully assumed and be liable for all obligations of this Lease to
be performed by Landlord, including the return of the L-C, and Tenant shall
attorn to such transferee. Tenant further acknowledges that Landlord may assign
its interest in this Lease to a mortgage lender as additional security and
agrees that such an assignment shall not release Landlord from its obligations
hereunder and that Tenant shall continue to look to Landlord for the performance
of its obligations hereunder.
29.6    Prohibition Against Recording or Publication. Except as provided in
Section 29.4 of this Lease, neither this Lease, nor any memorandum, affidavit or
other writing with respect thereto, shall be recorded or otherwise published by
Tenant or by anyone acting through, under or on behalf of Tenant.
Notwithstanding the foregoing, Landlord acknowledges that Tenant is a public
company and may be required to file this Lease with securities regulators.
29.7    Landlord's Title. Landlord's title is and always shall be paramount to
the title of Tenant. Nothing herein contained shall empower Tenant to do any act
which can, shall or may encumber the title of Landlord.
29.8    Relationship of Parties. Nothing contained in this Lease shall be deemed
or construed by the parties hereto or by any third party to create the
relationship of principal and agent, partnership, joint venturer or any
association between Landlord and Tenant.
29.9    Application of Payments. Landlord shall have the right to apply payments
received from Tenant pursuant to this Lease, regardless of Tenant's designation
of such payments, to satisfy any obligations of Tenant hereunder, in such order
and amounts as Landlord, in its sole discretion, may elect.
29.10    Time of Essence. Time is of the essence with respect to the performance
of every provision of this Lease in which time of performance is a factor.
29.11    Partial Invalidity. If any term, provision or condition contained in
this Lease shall, to any extent, be invalid or unenforceable, the remainder of
this Lease, or the application of such term, provision or condition to persons
or circumstances other than those with respect to which

692500.09/WLA
371593-00023/6-13-12/ao/ao
-68-


KEY CENTER
[Kilroy Realty, L.P.]
[Concur Technologies, Inc.]




--------------------------------------------------------------------------------




it is invalid or unenforceable, shall not be affected thereby, and each and
every other term, provision and condition of this Lease shall be valid and
enforceable to the fullest extent possible permitted by law.
29.12    No Warranty. In executing and delivering this Lease, Tenant has not
relied on any representations, including, but not limited to, any representation
as to the amount of any item comprising Additional Rent or the amount of the
Additional Rent in the aggregate or that Landlord is furnishing the same
services to other tenants, at all, on the same level or on the same basis, or
any warranty or any statement of Landlord which is not set forth herein or in
one or more of the exhibits attached hereto. Tenant agrees that neither Landlord
nor any agent of Landlord has made any representation or warranty with respect
to the physical condition of the Building, the Project, the land upon which the
Building or the Project are located, or the Premises, or the expenses of
operation of the Premises, the Building or the Project, or any other matter or
thing affecting or related to the Premises, except as herein expressly set forth
in the provisions of this Lease.
29.13    Landlord Exculpation. The liability of Landlord or the Landlord Parties
to Tenant for any default by Landlord under this Lease or arising in connection
herewith or with Landlord's operation, management, leasing, repair, renovation,
alteration or any other matter relating to the Project or the Premises shall be
limited solely and exclusively to an amount which is equal to the interest of
Landlord in the Building and any proceeds therefrom. Neither Landlord, nor any
of the Landlord Parties shall have any personal liability therefor, and Tenant
hereby expressly waives and releases such personal liability on behalf of itself
and all persons claiming by, through or under Tenant. The limitations of
liability contained in this Section 29.13 shall inure to the benefit of
Landlord's and the Landlord Parties' present and future partners, beneficiaries,
officers, directors, trustees, shareholders, agents and employees, and their
respective partners, heirs, successors and assigns. Under no circumstances shall
any present or future partner of Landlord (if Landlord is a partnership), or
trustee or beneficiary (if Landlord or any partner of Landlord is a trust), have
any liability for the performance of Landlord's obligations under this Lease.
Notwithstanding any contrary provision herein, neither Landlord nor the Landlord
Parties shall be liable under any circumstances for injury or damage to, or
interference with, Tenant's business, including but not limited to, loss of
profits, loss of rents or other revenues, loss of business opportunity, loss of
goodwill or loss of use, in each case, however occurring.
29.14    Entire Agreement. It is understood and acknowledged that there are no
oral agreements between the parties hereto affecting this Lease and this Lease
constitutes the parties' entire agreement with respect to the leasing of the
Premises and supersedes and cancels any and all previous negotiations,
arrangements, brochures, agreements and understandings, if any, between the
parties hereto or displayed by Landlord to Tenant with respect to the subject
matter thereof, and none thereof shall be used to interpret or construe this
Lease. None of the terms, covenants, conditions or provisions of this Lease can
be modified, deleted or added to except in writing signed by the parties hereto.
29.15    Right to Lease. Landlord reserves the absolute right to effect such
other tenancies in the Project as Landlord in the exercise of its sole business
judgment shall determine to best promote the interests of the Building or
Project. Tenant does not rely on the fact, nor does Landlord

692500.09/WLA
371593-00023/6-13-12/ao/ao
-69-


KEY CENTER
[Kilroy Realty, L.P.]
[Concur Technologies, Inc.]




--------------------------------------------------------------------------------




represent, that any specific tenant or type or number of tenants shall, during
the Lease Term, occupy any space in the Building or Project.
29.16    Force Majeure. Any prevention, delay or stoppage due to strikes,
lockouts, labor disputes, acts of God, inability to obtain services, labor, or
materials or reasonable substitutes therefor, governmental actions, civil
commotions, fire or other casualty, and other causes beyond the reasonable
control of the party obligated to perform, except with respect to the
obligations imposed with regard to Rent and other charges to be paid by Tenant
pursuant to this Lease and except as to Tenant's obligations under
Articles 5 and 24 of this Lease (collectively, a "Force Majeure"),
notwithstanding anything to the contrary contained in this Lease, shall excuse
the performance of such party for a period equal to any such prevention, delay
or stoppage and, therefore, if this Lease specifies a time period for
performance of an obligation of either party, that time period shall be extended
by the period of any delay in such party's performance caused by a Force
Majeure.
29.17    Waiver of Redemption by Tenant. Tenant hereby waives, for Tenant and
for all those claiming under Tenant, any and all rights now or hereafter
existing to redeem by order or judgment of any court or by any legal process or
writ, Tenant's right of occupancy of the Premises after any termination of this
Lease.
29.18    Notices. All notices, demands, statements or communications
(collectively, "Notices") given or required to be given by either party to the
other hereunder or by law shall be in writing, shall be (A)  delivered by a
nationally recognized overnight courier, or (B) delivered personally. Any such
Notice shall be delivered (i) to Tenant at the appropriate address set forth in
Section 10 of the Summary, or to such other place as Tenant may from time to
time designate in a Notice to Landlord, or (ii) to Landlord at the addresses set
forth below, or to such other places as Landlord may from time to time designate
in a Notice to Tenant. Any Notice will be deemed given on the date of receipted
delivery, of refusal to accept delivery, or when delivery is first attempted but
cannot be made due to a change of address for which no Notice was given. If
Tenant is notified of the identity and address of Landlord's mortgagee or ground
or underlying lessor, Tenant shall give to such mortgagee or ground or
underlying lessor written notice of any default by Landlord under the terms of
this Lease by registered or certified mail, and such mortgagee or ground or
underlying lessor shall be given a reasonable opportunity to cure such default
prior to Tenant's exercising any remedy available to Tenant. The party
delivering Notice shall use commercially reasonable efforts to provide a
courtesy copy of each such Notice to the receiving party via electronic mail. As
of the date of this Lease, any Notices to Landlord must be delivered to the
following addresses:


Kilroy Realty, L.P.,
c/o Kilroy Realty Corporation
12200 West Olympic Boulevard, Suite 200
Los Angeles, California 90064
Attention: Legal Department
with copies to:
Kilroy Realty Corporation

692500.09/WLA
371593-00023/6-13-12/ao/ao
-70-


KEY CENTER
[Kilroy Realty, L.P.]
[Concur Technologies, Inc.]




--------------------------------------------------------------------------------




12200 West Olympic Boulevard, Suite 200
Los Angeles, California 90064
Attention: Mr. John Fucci
and
Kilroy Realty Corporation601 108th Avenue NE, Suite 1560
Bellevue, Washington 98004
Attention: Asset Manager
and
Kilroy Realty Corporatio
601 108th Avenue NE, Suite 1560
Bellevue, Washington 98004
Attention: Senior Vice-President, Pacific Northwest Region
and
Allen Matkins Leck Gamble Mallory & Natsis LLP
1901 Avenue of the Stars, Suite 1800
Los Angeles, California 90067-6019
Attention: Anton N. Natsis, Esq.
29.19    Joint and Several. If there is more than one Tenant, the obligations
imposed upon Tenant under this Lease shall be joint and several.
29.20    Authority. Tenant hereby represents and warrants that Tenant is a duly
formed and existing entity qualified to do business in the State of Washington
and that Tenant has full right and authority to execute and deliver this Lease
and that each person signing on behalf of Tenant is authorized to do so. Tenant
shall, within ten (10) days after execution of this Lease and request by
Landlord, deliver to Landlord satisfactory evidence of such authority and, if a
corporation, upon demand by Landlord, also deliver to Landlord satisfactory
evidence of (i) good standing in Tenant's state of incorporation and (ii)
qualification to do business in Washington.
29.21    Attorneys' Fees. In the event that either Landlord or Tenant should
bring suit for the possession of the Premises, for the recovery of any sum due
under this Lease, or because of the breach of any provision of this Lease or for
any other relief against the other, then all costs and expenses, including
reasonable attorneys' fees, incurred by the prevailing party therein shall be
paid by the other party, which obligation on the part of the other party shall
be deemed to have accrued on the date of the commencement of such action and
shall be enforceable whether or not the action is prosecuted to judgment.
29.22    Governing Law; WAIVER OF TRIAL BY JURY. This Lease shall be construed
and enforced in accordance with the laws of the State of Washington. IN ANY
ACTION OR PROCEEDING ARISING HEREFROM, LANDLORD AND TENANT HEREBY CONSENT TO

692500.09/WLA
371593-00023/6-13-12/ao/ao
-71-


KEY CENTER
[Kilroy Realty, L.P.]
[Concur Technologies, Inc.]




--------------------------------------------------------------------------------




(I) THE JURISDICTION OF ANY COMPETENT COURT WITHIN THE STATE OF WASHINGTON, (II)
SERVICE OF PROCESS BY ANY MEANS AUTHORIZED BY WASHINGTON LAW, AND (III) IN THE
INTEREST OF SAVING TIME AND EXPENSE, TRIAL WITHOUT A JURY IN ANY ACTION,
PROCEEDING OR COUNTERCLAIM BROUGHT BY EITHER OF THE PARTIES HERETO AGAINST THE
OTHER OR THEIR SUCCESSORS IN RESPECT OF ANY MATTER ARISING OUT OF OR IN
CONNECTION WITH THIS LEASE, THE RELATIONSHIP OF LANDLORD AND TENANT, TENANT'S
USE OR OCCUPANCY OF THE PREMISES, AND/OR ANY CLAIM FOR INJURY OR DAMAGE, OR ANY
EMERGENCY OR STATUTORY REMEDY. IN THE EVENT LANDLORD COMMENCES ANY SUMMARY
PROCEEDINGS OR ACTION FOR NONPAYMENT OF BASE RENT OR ADDITIONAL RENT, TENANT
SHALL NOT INTERPOSE ANY COUNTERCLAIM OF ANY NATURE OR DESCRIPTION (UNLESS SUCH
COUNTERCLAIM SHALL BE MANDATORY) IN ANY SUCH PROCEEDING OR ACTION, BUT SHALL BE
RELEGATED TO AN INDEPENDENT ACTION AT LAW.
29.23    Submission of Lease. Submission of this instrument for examination or
signature by Tenant does not constitute a reservation of, option for or option
to lease, and it is not effective as a lease or otherwise until execution and
delivery by both Landlord and Tenant.
29.24    Brokers. Landlord and Tenant hereby warrant to each other that they
have had no dealings with any real estate broker or agent in connection with the
negotiation of this Lease, excepting only the real estate brokers or agents
specified in Section 12 of the Summary (the "Brokers"), and that they know of no
other real estate broker or agent who is entitled to a commission in connection
with this Lease. Landlord shall pay the Brokers pursuant to the terms of
separate commission agreements. Each party agrees to indemnify and defend the
other party against and hold the other party harmless from any and all claims,
demands, losses, liabilities, lawsuits, judgments, costs and expenses (including
without limitation reasonable attorneys' fees) with respect to any leasing
commission or equivalent compensation alleged to be owing on account of any
dealings with any real estate broker or agent, other than the Brokers, occurring
by, through, or under the indemnifying party.
29.25    Independent Covenants. This Lease shall be construed as though the
covenants herein between Landlord and Tenant are independent and not dependent
and Tenant hereby expressly waives the benefit of any statute to the contrary
and agrees that if Landlord fails to perform its obligations set forth herein,
Tenant shall not be entitled to make any repairs or perform any acts hereunder
at Landlord's expense or to any setoff of the Rent or other amounts owing
hereunder against Landlord.
29.26    Project or Building Name and Signage. Landlord shall have the right at
any time to change the name of the Project or Building and to install, affix and
maintain any and all signs on the exterior and on the interior of the Project or
Building as Landlord may, in Landlord's sole discretion, desire. Tenant shall
not use the name of the Project or Building or use pictures or illustrations of
the Project or Building in advertising or other publicity or for any purpose
other than as the address of the business to be conducted by Tenant in the
Premises, without the prior written consent of Landlord.

692500.09/WLA
371593-00023/6-13-12/ao/ao
-72-


KEY CENTER
[Kilroy Realty, L.P.]
[Concur Technologies, Inc.]




--------------------------------------------------------------------------------




29.27    Counterparts. This Lease may be executed in counterparts with the same
effect as if both parties hereto had executed the same document. Both
counterparts shall be construed together and shall constitute a single lease.
29.28    Confidentiality; Press Release. Tenant acknowledges that the content of
this Lease and any related documents are confidential information, except to the
extent otherwise provided under Applicable Law. Tenant shall keep such
confidential information strictly confidential and shall not disclose such
confidential information to any person or entity other than Tenant's financial,
legal, and space planning consultants, or as may otherwise be required to be
disclosed to or filed with securities regulators or other parties due to
Tenant's status as a public company. Subject to the foregoing, neither party
shall issue a press release or other public announcement with respect to this
Lease without the prior written consent of the other party, which consent shall
not be unreasonably withheld or delayed. Landlord and Tenant acknowledge that it
is the intent of each of the parties hereto to issue a press release or other
public announcement in connection with this Lease within approximately one (1)
week following the full execution and delivery of this Lease.
29.29    Transportation Management. Tenant shall fully comply with all present
or future legal requirements imposed on Tenant and intended to manage parking,
transportation or traffic in and around the Building, and in connection
therewith, Tenant shall take responsible action for the transportation planning
and management of all employees located at the Premises by working directly with
Landlord, any governmental transportation management organization or any other
transportation-related committees or entities.
29.30    Building Renovations. It is specifically understood and agreed that
Landlord has made no representation or warranty to Tenant and has no obligation
and has made no promises to alter, remodel, improve, renovate, repair or
decorate the Premises, Building, or any part thereof and that no representations
respecting the condition of the Premises or the Building have been made by
Landlord to Tenant except as specifically set forth herein or in the Work
Letter. However, Tenant hereby acknowledges that Landlord is currently
renovating or may during the Lease Term renovate, improve, alter, or modify
(collectively, the "Renovations") the Project, the Building and/or the Premises
including without limitation the parking structure, common areas, systems and
equipment, roof, and structural portions of the same, which Renovations may
include, without limitation, (i) installing sprinklers in the Building common
areas and tenant spaces, (ii) modifying the common areas and tenant spaces to
comply with applicable laws and regulations, including regulations relating to
the physically disabled, seismic conditions, and building safety and security,
and (iii) installing new floor covering, lighting, and wall coverings in the
Building common areas, and in connection with any Renovations, Landlord may,
among other things, erect scaffolding or other necessary structures in the
Building, limit or eliminate access to portions of the Project, including
portions of the common areas, or perform work in the Building, which work may
create noise, dust or leave debris in the Building. Tenant hereby agrees that
such Renovations and Landlord's actions in connection with such Renovations
shall in no way constitute a constructive eviction of Tenant nor except as set
forth in Section 6.4 of this Lease, entitle Tenant to any abatement of Rent.
Landlord shall have no responsibility or for any reason be liable to Tenant for
any direct or indirect injury to or interference with Tenant's business arising
from the Renovations, nor shall Tenant be entitled to

692500.09/WLA
371593-00023/6-13-12/ao/ao
-73-


KEY CENTER
[Kilroy Realty, L.P.]
[Concur Technologies, Inc.]




--------------------------------------------------------------------------------




any compensation or damages from Landlord for loss of the use of the whole or
any part of the Premises or of Tenant's personal property or improvements
resulting from the Renovations or Landlord's actions in connection with such
Renovations, or for any inconvenience or annoyance occasioned by such
Renovations or Landlord's actions except as set forth in Section 6.4 of this
Lease.
29.31    No Violation. Tenant hereby warrants and represents that neither its
execution of nor performance under this Lease shall cause Tenant to be in
violation of any agreement, instrument, contract, law, rule or regulation by
which Tenant is bound, and Tenant shall protect, defend, indemnify and hold
Landlord harmless against any claims, demands, losses, damages, liabilities,
costs and expenses, including, without limitation, reasonable attorneys' fees
and costs, arising from Tenant's breach of this warranty and representation.
29.32    Communications and Computer Lines. Tenant may install, maintain,
replace, remove or use any communications or computer wires and cables
(collectively, the "Lines") at the Project in or serving the Premises, provided
that (i) Tenant shall obtain Landlord's prior written consent, use an
experienced and qualified contractor reasonably designated by Landlord, and
comply with all of the other provisions of Articles 7 and 8 of this Lease,
(ii) an acceptable number of spare Lines and space for additional Lines shall be
maintained for existing and future occupants of the Project, as determined in
Landlord's reasonable opinion, (iii) the Lines therefor (including riser cables)
shall be (x) appropriately insulated to prevent excessive electromagnetic fields
or radiation, (y) surrounded by a protective conduit reasonably acceptable to
Landlord, and (z) identified in accordance with the "Identification
Requirements," as that term is set forth hereinbelow, (iv) any new or existing
Lines servicing the Premises shall comply with all applicable governmental laws
and regulations, (v) as a condition to permitting the installation of new Lines,
Tenant shall remove existing Lines located in or serving the Premises and repair
any damage in connection with such removal (but Landlord shall be responsible
for the removal of existing Lines in connection with construction of the
Improvements pursuant to Exhibit B), and (vi) Tenant shall pay all costs in
connection therewith. All Lines shall be clearly marked with adhesive plastic
labels (or plastic tags attached to such Lines with wire) to show Tenant's name,
suite number, telephone number and the name of the person to contact in the case
of an emergency (A) every four feet (4') outside the Premises (specifically
including, but not limited to, the electrical room risers and other Common
Areas), and (B) at the Lines' termination point(s) (collectively, the
"Identification Requirements"). Upon the expiration of the Lease Term, or
immediately following any earlier termination of this Lease, Tenant shall, at
Tenant's sole cost and expense, remove all Lines installed by Tenant, and repair
any damage caused by such removal. In the event that Tenant fails to complete
such removal and/or fails to repair any damage caused by the removal of any
Lines, Landlord may do so and may charge the cost thereof to Tenant. Landlord
reserves the right to require that Tenant remove any Lines installed by Tenant
and located in or serving the Premises which are installed in violation of these
provisions, or which are at any time (1) are in violation of any Applicable
Laws, (2) are inconsistent with then-existing industry standards (such as the
standards promulgated by the National Fire Protection Association (e.g., such
organization's "2002 National Electrical Code")), or (3) otherwise represent a
dangerous or potentially dangerous condition.
29.33    Hazardous Substances.

692500.09/WLA
371593-00023/6-13-12/ao/ao
-74-


KEY CENTER
[Kilroy Realty, L.P.]
[Concur Technologies, Inc.]




--------------------------------------------------------------------------------




29.33.1    Definitions. For purposes of this Lease, the following definitions
shall apply: "Hazardous Material(s)" shall mean any solid, liquid or gaseous
substance or material that is described or characterized as a toxic or hazardous
substance, waste, material, pollutant, contaminant or infectious waste, or any
matter that in certain specified quantities would be injurious to the public
health or welfare, or words of similar import, in any of the "Environmental
Laws," as that term is defined below, or any other words which are intended to
define, list or classify substances by reason of deleterious properties such as
ignitability, corrosivity, reactivity, carcinogenicity, toxicity or reproductive
toxicity and includes, without limitation, asbestos, petroleum (including crude
oil or any fraction thereof, natural gas, natural gas liquids, liquefied natural
gas, or synthetic gas usable for fuel, or any mixture thereof), petroleum
products, polychlorinated biphenyls, urea formaldehyde, radon gas, nuclear or
radioactive matter, medical waste, soot, vapors, fumes, acids, alkalis,
chemicals, microbial matters (such as molds, fungi or other bacterial matters),
biological agents and chemicals which may cause adverse health effects,
including but not limited to, cancers and /or toxicity. "Environmental Laws"
shall mean any and all federal, state, local or quasi-governmental laws (whether
under common law, statute or otherwise), ordinances, decrees, codes, rulings,
awards, rules, regulations or guidance or policy documents now or hereafter
enacted or promulgated and as amended from time to time, in any way relating to
(i) the protection of the environment, the health and safety of persons
(including employees), property or the public welfare from actual or potential
release, discharge, escape or emission (whether past or present) of any
Hazardous Materials or (ii) the manufacture, processing, distribution, use,
treatment, storage, disposal, transport or handling of any Hazardous Materials.
29.33.2    Compliance with Environmental Laws. Landlord covenants that during
the Lease Term, Landlord shall comply with all Environmental Laws in accordance
with, and as required by, the TCCs of Article 24 of this Lease. Tenant
represents and warrants that, except as herein set forth, it will not use, store
or dispose of any Hazardous Materials in or on the Premises. However,
notwithstanding the preceding sentence, Landlord agrees that Tenant may use,
store and properly dispose of commonly available household and office cleaners
and chemicals to maintain the Premises and Tenant’s routine office operations
(such as printer toner and copier toner) (hereinafter the “Permitted
Chemicals”). Landlord and Tenant acknowledge that any or all of the Permitted
Chemicals described in this paragraph may constitute Hazardous Materials.
However, Tenant may use, store and dispose of same, provided that in doing so,
Tenant fully complies with all Environmental Laws.
29.33.3    Tenant Hazardous Materials. Tenant will (i) obtain and maintain in
full force and effect all Environmental Permits (as defined below) that may be
required from time to time under any Environmental Laws applicable to Tenant or
the Premises, and (ii) be and remain in compliance with all terms and conditions
of all such Environmental Permits and with all other Environmental Laws.
"Environmental Permits" means, collectively, any and all permits, consents,
licenses, approvals and registrations of any nature at any time required
pursuant to, or in order to comply with any Environmental Law. On or before the
Lease Commencement Date and on each annual anniversary of the Commencement Date
thereafter, as well as at any other time following Tenant's receipt of a
reasonable request from Landlord, Tenant agrees to deliver to Landlord a list of
all Hazardous Materials anticipated to be used by Tenant in the Premises and the
quantities thereof. At any time following Tenant's receipt of a request from
Landlord, Tenant shall

692500.09/WLA
371593-00023/6-13-12/ao/ao
-75-


KEY CENTER
[Kilroy Realty, L.P.]
[Concur Technologies, Inc.]




--------------------------------------------------------------------------------




promptly complete a "hazardous materials questionnaire" using the form
then-provided by Landlord. Upon the expiration or earlier termination of this
Lease, Tenant agrees to promptly remove from the Premises, the Building and the
Project, at its sole cost and expense, any and all Hazardous Materials,
including any equipment or systems containing Hazardous Materials, which are
installed, brought upon, stored, used, generated or released upon, in, under or
about the Premises, the Building, and/or the Project or any portion thereof by
Tenant and/or any Tenant Parties (such obligation to survive the expiration or
sooner termination of this Lease). Nothing in this Lease shall impose any
liability on Tenant for any Hazardous Materials in existence on the Premises,
Building or Project prior to the Lease Commencement Date or brought onto the
Premises, Building or Project after the Lease Commencement Date by any third
parties not under Tenant's control.
29.33.4    Landlord’s Right of Environmental Audit. Landlord may, upon
reasonable notice to Tenant, be granted access to and enter the Premises no more
than once annually to perform or cause to have performed an environmental
inspection, site assessment or audit. Such environmental inspector or auditor
may be chosen by Landlord, in its sole discretion, and be performed at
Landlord’s sole expense. To the extent that the report prepared upon such
inspection, assessment or audit, indicates the presence of Hazardous Materials
in violation of Environmental Laws, or provides recommendations or suggestions
to prohibit the release, discharge, escape or emission of any Hazardous
Materials at, upon, under or within the Premises, or to comply with any
Environmental Laws, Tenant shall promptly, at Tenant’s sole expense, comply with
such recommendations or suggestions, including, but not limited to performing
such additional investigative or subsurface investigations or remediation(s) as
recommended by such inspector or auditor. Notwithstanding the above, if at any
time, Landlord has actual notice or reasonable cause to believe that Tenant has
violated, or permitted any violations of any Environmental Law, then Landlord
will be entitled to perform its environmental inspection, assessment or audit at
any time, notwithstanding the above mentioned annual limitation, and Tenant must
reimburse Landlord for the cost or fees incurred for such as Additional Rent.
29.33.5    Indemnifications. Landlord agrees to indemnify, defend, protect and
hold harmless the Tenant Parties from and against any liability, obligation,
damage or costs, including without limitation, attorneys’ fees and costs,
resulting directly or indirectly from any use, presence, removal or disposal of
any Hazardous Materials to the extent such liability, obligation, damage or
costs was a result of actions caused or permitted by Landlord or a Landlord
Party. Tenant agrees to indemnify, defend, protect and hold harmless the
Landlord Parties from and against any liability, obligation, damage or costs,
including without limitation, attorneys’ fees and costs, resulting directly or
indirectly from any use, presence, removal or disposal of any Hazardous
Materials or breach of any provision of this section, to the extent such
liability, obligation, damage or costs was a result of actions caused or
permitted by Tenant or a Tenant Party.
29.34    Development of the Project.
29.34.1        Subdivision. Landlord reserves the right to further subdivide all
or a portion of the Project. Tenant agrees to execute and deliver, upon demand
by Landlord and in the form reasonably requested by Landlord, any additional
documents needed to conform this Lease to the circumstances resulting from such
subdivision.

692500.09/WLA
371593-00023/6-13-12/ao/ao
-76-


KEY CENTER
[Kilroy Realty, L.P.]
[Concur Technologies, Inc.]




--------------------------------------------------------------------------------




29.34.2        The Other Improvements. If portions of the Project or property
adjacent to the Project (collectively, the "Other Improvements") are owned by an
entity other than Landlord, Landlord, at its option, may enter into an agreement
with the owner or owners of any or all of the Other Improvements to provide
(i) for reciprocal rights of access and/or use of the Project and the Other
Improvements, (ii) for the common management, operation, maintenance,
improvement and/or repair of all or any portion of the Project and the Other
Improvements, (iii) for the allocation of a portion of the Direct Expenses to
the Other Improvements and the operating expenses and taxes for the Other
Improvements to the Project, and (iv) for the use or improvement of the Other
Improvements and/or the Project in connection with the improvement,
construction, and/or excavation of the Other Improvements and/or the Project.
Nothing contained herein shall be deemed or construed to limit or otherwise
affect Landlord's right to convey all or any portion of the Project or any other
of Landlord's rights described in this Lease.
29.34.3        Construction of Project and Other Improvements. Tenant
acknowledges that portions of the Project and/or the Other Improvements may be
under construction following Tenant's occupancy of the Premises, and that such
construction may result in levels of noise, dust, obstruction of access, etc.
which are in excess of that present in a fully constructed project. Tenant
hereby waives any and all rent offsets or claims of constructive eviction which
may arise in connection with such construction.
29.35    No Discrimination. Tenant covenants by and for itself, its heirs,
executors, administrators and assigns, and all persons claiming under or through
Tenant, and this Lease is made and accepted upon and subject to the following
conditions: that there shall be no discrimination against or segregation of any
person or group of persons, on account of race, color, creed, sex, religion,
marital status, ancestry or national origin in the leasing, subleasing,
transferring, use, or enjoyment of the Premises, nor shall Tenant itself, or any
person claiming under or through Tenant, establish or permit such practice or
practices of discrimination or segregation with reference to the selection,
location, number, use or occupancy, of tenants, lessees, sublessees, subtenants
or vendees in the Premises.
29.36    Water Sensors. Tenant shall, as part of the Improvements to be
constructed in the Premises pursuant to the terms and conditions of the Work
Letter, be responsible for promptly installing web-enabled wireless water leak
sensor devices designed to alert the Tenant on a twenty-four (24) hour seven (7)
day per week basis if a water leak is occurring in the Premises (which water
sensor device(s) located in the Premises shall be referred to herein as "Water
Sensors"). The Water Sensors shall be installed in such areas in the Premises
where water is utilized (such as sinks, pipes, faucets, showers, water heaters,
coffee machines, ice machines, water dispensers and water fountains), and in
other locations that may be reasonably designated by Landlord at the time of
approval of the initial Improvements or at the time of any later Alterations,
but which shall not include areas where water is not dispensed or otherwise
utilized by Tenant (the "Sensor Areas"). In connection with any Alterations
affecting or relating to any Sensor Areas, Landlord may require Water Sensors to
be installed or updated in Landlord's reasonable discretion. With respect to the
installation of any such Water Sensors, Tenant shall obtain Landlord's prior
written consent, use an experienced and qualified contractor reasonably
designated by Landlord, and comply with all of the other provisions of Article 8
of this Lease. Tenant shall, at Tenant's sole cost and expense,

692500.09/WLA
371593-00023/6-13-12/ao/ao
-77-


KEY CENTER
[Kilroy Realty, L.P.]
[Concur Technologies, Inc.]




--------------------------------------------------------------------------------




pursuant to Article 7 of this Lease keep any Water Sensors located in the
Premises (whether installed by Tenant or someone else) in good working order,
repair and condition at all times during the Lease Term and comply with all of
the other provisions of Article 7 of this Lease. Notwithstanding any provision
to the contrary contained herein, Landlord has neither an obligation to monitor,
repair or otherwise maintain the Water Sensors, nor an obligation to respond to
any alerts it may receive from the Water Sensors or which may be generated from
the Water Sensors. Upon the expiration of the Lease Term, Tenant shall leave the
Water Sensors in place together with all necessary user information such that
the same may be used by a future occupant of the Premises (e.g., the water
sensors shall be unblocked and ready for use by a third party).
ARTICLE 30    

LETTER OF CREDIT
30.1    Delivery of Letter of Credit. Tenant shall deliver to Landlord,
concurrently with Tenant's execution of this Lease, an unconditional,
irrevocable standby letter of credit (the "L‑C‑") in the amount set forth in
Section 30.3 below (the "L‑C Amount‑"), which L‑C shall be issued by a
money-center, solvent and nationally recognized bank (a bank which accepts
deposits, maintains accounts, and whose deposits are insured by the FDIC)
reasonably acceptable to Landlord (such approved, issuing bank being referred to
herein as the "Bank"), which Bank must have a short term Fitch Rating which is
not less than "F1", and a long term Fitch Rating which is not less than "A" (or
in the event such Fitch Ratings are no longer available, a comparable rating
from Standard and Poor’s Professional Rating Service or Moody’s Professional
Rating Service) (collectively, the “Bank’s Credit Rating Threshold”), (Landlord
hereby approves Bank of America, N.A. as the Bank) and which L‑C shall be
substantially in the form of Exhibit H, attached hereto or in such other form
approved by Landlord (which approval shall not be unreasonably withheld). Tenant
shall pay all expenses, points and/or fees incurred by Tenant in obtaining the
L‑C. The L‑C shall (i) be "callable" at sight, irrevocable and unconditional,
(ii) be maintained in effect, whether through renewal or extension of an annual
L‑C, for the period commencing on the date of delivery of the L‑C and continuing
until the date (the "L‑C Expiration Date") that is no less than thirty (30) days
after the expiration of the Lease Term (as the same may be extended) and Tenant
shall deliver a new L‑C or certificate of renewal or extension to Landlord at
least thirty (30) days prior to the expiration of the L‑C then held by Landlord,
without any action whatsoever on the part of Landlord, (iii) be fully assignable
by Landlord, its successors and assigns, at Landlord's cost, (iv) permit partial
draws and multiple presentations and drawings, and (v) be otherwise subject to
the International Standby Practices-ISP 98, International Chamber of Commerce
Publication #590. Landlord shall have the right to draw down an amount up to the
face amount of the L‑C if any of the following shall have occurred or be
applicable: (A) subject to the last sentence set forth in this Section 30.1,
such amount is past due to Landlord beyond the applicable notice and cure period
under the terms and conditions of this Lease, or (B) Tenant has filed a
voluntary petition under the U. S. Bankruptcy Code or any state bankruptcy code
(collectively, "Bankruptcy Code"), or (C) an involuntary petition has been filed
against Tenant under the Bankruptcy Code, or (D) the Bank has notified Landlord
that the L‑C will not be renewed or extended through the L‑C Expiration Date, or
(E) Tenant is placed into receivership or conservatorship, or becomes subject to
similar proceedings under Federal or State law, or (F) Tenant executes an
assignment for the benefit of creditors, or

692500.09/WLA
371593-00023/6-13-12/ao/ao
-78-


KEY CENTER
[Kilroy Realty, L.P.]
[Concur Technologies, Inc.]




--------------------------------------------------------------------------------




(G) if any of the Bank's Fitch Ratings (or other comparable ratings to the
extent the Fitch Ratings are no longer available) have been reduced below the
Bank's Credit Rating Threshold and Tenant has failed to provide Landlord with a
replacement letter of credit, conforming in all respects to the requirements of
this Article 30 (including, but not limited to, the requirements placed on the
issuing Bank more particularly set forth in this Section 30.1 above), in the
amount of the applicable L‑C Amount, within thirty (30) days following
Landlord’s written demand therefor (with no other notice or cure or grace period
being applicable thereto, notwithstanding anything in this Lease to the
contrary) (each of the foregoing being an "L‑C Draw Event"). The L‑C shall be
honored by the Bank regardless of whether Tenant disputes Landlord's right to
draw upon the L‑C. In addition, in the event the Bank is placed into
receivership or conservatorship by the Federal Deposit Insurance Corporation or
any successor or similar entity, then, effective as of the date such
receivership or conservatorship occurs, said L‑C shall be deemed to fail to meet
the requirements of this Article 30, and, within thirty (30) days following
Landlord's notice to Tenant of such receivership or conservatorship (the "L‑C
FDIC Replacement Notice"), Tenant shall replace such L‑C with a substitute
letter of credit from a different issuer (which issuer shall meet or exceed the
Bank's Credit Rating Threshold and shall otherwise be acceptable to Landlord in
its reasonable discretion) and that complies in all respects with the
requirements of this Article 30. If Tenant fails to replace such L‑C with such
conforming, substitute letter of credit pursuant to the terms and conditions of
this Section 30.1, then, notwithstanding anything in this Lease to the contrary,
Landlord shall have the right to declare Tenant in default for which there shall
be no notice or grace or cure periods being applicable thereto (other than the
aforesaid sixty (60) day period). Tenant shall be responsible for the payment of
any and all out-of-pocket costs incurred with the review of any replacement L‑C
(including without limitation Landlord’s reasonable attorneys’ fees), which
replacement is required pursuant to this Section or is otherwise requested by
Tenant. Notwithstanding any provision to the contrary set forth herein, if
Tenant is in breach or default of this Lease, and Landlord is not able to
deliver notice to Tenant of such breach or default due to any reason outside of
Landlord’s reasonable control, including without limitation if Landlord is
legally prevented from delivering a default notice to Tenant (including because
Tenant has filed a voluntary petition, or an involuntary petition has been filed
against Tenant, under the U. S. Bankruptcy Code or any state bankruptcy code),
then for as long as such breach or default continues Landlord shall have all of
the rights and remedies provided in this Article 30 as if Tenant were in default
of this Lease after the applicable notice and cure period expressly set forth in
this Lease.
30.2    Application of L‑C. Tenant hereby acknowledges and agrees that Landlord
is entering into this Lease in material reliance upon the ability of Landlord to
draw upon the L‑C upon the occurrence of any L‑C Draw Event. In the event of any
L‑C Draw Event, Landlord may, but without obligation to do so, and without
notice to Tenant, draw upon the L‑C, in part or in whole, or necessary to cure
any such L-C Draw Event and/or to compensate Landlord for any and all damages of
any kind or nature sustained or which Landlord reasonably estimates that it will
sustain resulting from Tenant's Default of this Lease or other L-C Draw Event
and/or to compensate Landlord for any and all damages arising out of, or
incurred in connection with, the termination of this Lease. The use, application
or retention of the L‑C, or any portion thereof, by Landlord shall not prevent
Landlord from exercising any other right or remedy provided by this Lease or by
any applicable law, it being intended that Landlord shall not first be required
to proceed against the L‑C, and such L‑C shall not operate as a limitation on
any recovery to which Landlord may otherwise be entitled.

692500.09/WLA
371593-00023/6-13-12/ao/ao
-79-


KEY CENTER
[Kilroy Realty, L.P.]
[Concur Technologies, Inc.]




--------------------------------------------------------------------------------




Tenant agrees not to interfere in any way with payment to Landlord of the
proceeds of the L‑C, either prior to or following a "draw" by Landlord of any
portion of the L‑C, regardless of whether any dispute exists between Tenant and
Landlord as to Landlord's right to draw upon the L‑C. No condition or term of
this Lease shall be deemed to render the L‑C conditional to justify the issuer
of the L‑C in failing to honor a drawing upon such L‑C in a timely manner.
Tenant agrees and acknowledges that (i) the L‑C constitutes a separate and
independent contract between Landlord and the Bank, (ii) Tenant is not a third
party beneficiary of such contract, (iii) Tenant has no property interest
whatsoever in the L‑C or the proceeds thereof, and (iv) in the event Tenant
becomes a debtor under any chapter of the Bankruptcy Code, Tenant is placed into
receivership or conservatorship, and/or there is an event of a receivership,
conservatorship or a bankruptcy filing by, or on behalf of, Tenant, neither
Tenant, any trustee, nor Tenant's bankruptcy estate shall have any right to
restrict or limit Landlord's claim and/or rights to the L‑C and/or the proceeds
thereof by application of Section 502(b)(6) of the U. S. Bankruptcy Code or
otherwise. In the event of an assignment by Tenant of its interest in this Lease
(and irrespective of whether Landlord's consent is required for such
assignment), the acceptance of any replacement or substitute L-C by Landlord
from the assignee shall be subject to Landlord's prior written approval, in
Landlord's reasonable discretion, and the actual and reasonable attorney's fees
incurred by Landlord in connection with such determination shall be payable by
Tenant to Landlord within thirty (30) days of billing.
30.3    L-C Amount; Maintenance of L-C by Tenant.
30.3.1    L-C Amount. The initial L-C Amount shall be equal to $1,949,379.56.
30.3.2    Increase in L-C Amount. The L-C Amount is subject to an increase in
connection with (i) Tenant’s leasing of the First Offer Space as particularly
set forth in Section 1.4, above, and (ii) Tenant’s election to utilize any of
the Additional Allowance pursuant to the terms set forth in the Work Letter, in
which case the increase in the L-C Amount shall be equal to the product of four
(4) and the amount of the Additional Monthly Base Rent. In the event of any
increase in the L-C Amount, Tenant shall, within ten (10) business days
thereafter, deliver to Landlord either (x) an amendment to the existing L-C (in
form and content reasonably acceptable to Landlord) modifying the L-C Amount to
the amount then required under this Article 30, or (y) an entirely new L-C (in
the form and content otherwise required in this Article  30) in the total L-C
Amount then required under this Article 30.
30.3.3    In General. If, as a result of any drawing by Landlord of all or any
portion of the L-C, the amount of the L-C shall be less than the L-C Amount,
Tenant shall, within fifteen (15) days thereafter, provide Landlord with
additional letter(s) of credit in an amount equal to the deficiency, and any
such additional letter(s) of credit shall comply with all of the provisions of
this Article 30. Tenant further covenants and warrants that it will neither
assign nor encumber the L-C or any part thereof and that neither Landlord nor
its successors or assigns will be bound by any such assignment, encumbrance,
attempted assignment or attempted encumbrance. Without limiting the generality
of the foregoing, if the L-C expires earlier than the L‑C Expiration Date,
Landlord will accept a renewal thereof (such renewal letter of credit to be in
effect and delivered to Landlord, as applicable, not later than thirty (30) days
prior to the expiration of the L-C), which

692500.09/WLA
371593-00023/6-13-12/ao/ao
-80-


KEY CENTER
[Kilroy Realty, L.P.]
[Concur Technologies, Inc.]




--------------------------------------------------------------------------------




shall be irrevocable and automatically renewable as above provided through the
L‑C Expiration Date upon the same terms as the expiring L‑C or such other terms
as may be acceptable to Landlord in its sole discretion. However, if the L‑C is
not timely renewed, or if Tenant fails to maintain the L‑C in the amount and in
accordance with the terms set forth in this Article 30, Landlord shall have the
right to present the L‑C to the Bank in accordance with the terms of this
Article 30, and the proceeds of the L-C may be applied by Landlord against any
Rent payable by Tenant under this Lease that is not paid when due and/or to pay
for all losses and damages that Landlord has suffered or that Landlord
reasonably estimates that it will suffer as a result of any Default by Tenant
under this Lease. In the event Landlord elects to exercise its rights under the
foregoing, (I) any unused proceeds shall constitute the property of Landlord
(and not Tenant’s property or, in the event of a receivership, conservatorship,
or a bankruptcy filing by Tenant, property of such receivership, conservatorship
or Tenant’s bankruptcy estate) and need not be segregated from Landlord’s other
assets, and (II) Landlord agrees to pay to Tenant within thirty (30) days after
the L‑C Expiration Date the amount of any proceeds of the L-C received by
Landlord and not applied against any Rent payable by Tenant under this Lease
that was not paid when due or used to pay for any losses and/or damages suffered
by Landlord (or reasonably estimated by Landlord that it will suffer) as a
result of any breach or default by Tenant under this Lease; provided, however,
that if prior to the L‑C Expiration Date a voluntary petition is filed by
Tenant, or an involuntary petition is filed against Tenant by any of Tenant’s
creditors, under the Bankruptcy Code, then Landlord shall not be obligated to
make such payment in the amount of the unused L-C proceeds until either all
preference issues relating to payments under this Lease have been resolved in
such bankruptcy or reorganization case or such bankruptcy or reorganization case
has been dismissed.
30.4    Transfer and Encumbrance. The L-C shall also provide that Landlord may,
at any time and with notice to Tenant and without first obtaining Tenant's
consent thereto, transfer (one or more times) all of its interest in and to the
L-C to another party, person or entity, regardless of whether or not such
transfer is from or as a part of the assignment by Landlord of its rights and
interests in and to this Lease. In the event of a transfer of Landlord's
interest in under this Lease, Landlord shall transfer the L-C, in whole and not
in part, to the transferee and thereupon Landlord shall, without any further
agreement between the parties, be released by Tenant from all liability
therefor, and it is agreed that the provisions hereof shall apply to every
transfer or assignment of the whole of said L-C to a new landlord. Any such
transfer must conform strictly to the terms of the issued L-C and the terms and
conditions of rule 6 of the International Standby Practices fixed by the
International Chamber of Commerce, publication no. 590 (isp98). In connection
with any such transfer of the L-C by Landlord, Tenant shall cooperate, at
Landlord's sole cost and expense, in executing and submitting to the Bank such
applications, documents and instruments as may be necessary to effectuate such
transfer and Landlord shall be responsible for paying the Bank's transfer and
processing fees in connection therewith.
30.5    L-C Not a Security Deposit. Landlord and Tenant (1) acknowledge and
agree that in no event or circumstance shall the L‑C or any renewal thereof or
substitute therefor or any proceeds thereof be deemed to be or treated as a
“security deposit” under any law applicable to security deposits in the
commercial context(the “Security Deposit Laws”), (2) acknowledge and agree that
the L‑C (including any renewal thereof or substitute therefor or any proceeds
thereof) is not intended to serve as a security deposit, and the Security
Deposit Laws shall have no applicability

692500.09/WLA
371593-00023/6-13-12/ao/ao
-81-


KEY CENTER
[Kilroy Realty, L.P.]
[Concur Technologies, Inc.]




--------------------------------------------------------------------------------




or relevancy thereto, and (c) waive any and all rights, duties and obligations
that any such party may now, or in the future will, have relating to or arising
from the Security Deposit Laws.
30.6    Waiver of Certain Relief. Tenant unconditionally and irrevocably waives
(and as an independent covenant hereunder, covenants not to assert) any right to
claim or obtain any of the following relief in connection with the L‑C:
30.6.1    A temporary restraining order, temporary injunction, permanent
injunction, or other order that would prevent, restrain or restrict the
presentment of sight drafts drawn under any L‑C or the Bank's honoring or
payment of sight draft(s); or
30.6.2    Any attachment, garnishment, or levy in any manner upon either the
proceeds of any L‑C or the obligations of the Bank (either before or after the
presentment to the Bank of sight drafts drawn under such L‑C) based on any
theory whatever.
30.7    Remedy for Improper Drafts. Tenant's sole remedy in connection with the
improper presentment or payment of sight drafts drawn under any L‑C shall be the
right to obtain from Landlord a refund of the amount of any sight draft(s) that
were improperly presented or the proceeds of which were misapplied, together
with interest at the Interest Rate and reasonable actual out-of-pocket
attorneys' fees, provided that at the time of such refund, Tenant increases the
amount of such L‑C to the amount (if any) then required under the applicable
provisions of this Lease. Tenant acknowledges that the presentment of sight
drafts drawn under any L‑C, or the Bank's payment of sight drafts drawn under
such L‑C, could not under any circumstances cause Tenant injury that could not
be remedied by an award of money damages, and that the recovery of money damages
would be an adequate remedy therefor. In the event Tenant shall be entitled to a
refund as aforesaid and Landlord shall fail to make such payment within ten (10)
business days after demand, Tenant shall have the right to deduct the amount
thereof together with interest thereon at the Interest Rate from the next
installment(s) of Base Rent.




[SIGNATURES ON THE FOLLOWING PAGE]

692500.09/WLA
371593-00023/6-13-12/ao/ao
-82-


KEY CENTER
[Kilroy Realty, L.P.]
[Concur Technologies, Inc.]




--------------------------------------------------------------------------------




IN WITNESS WHEREOF, Landlord and Tenant have caused this Lease to be executed
the day and date first above written.




"LANDLORD":


KILROY REALTY, L.P.,
a Delaware limited partnership
By: Kilroy Realty Corporation,                
a Maryland corporation,
doing business in the State of Washington as
Kilroy Realty Northwest Corporation,
General Partner
By:/s/ Jeffrey C. Hawken
Name: Jeffrey C. Hawken
Its: Executive Vice President & Chief
Operating Officer
By:/s/ Heidi R. Roth
Name: Heidi R. Roth
Its: Senior Vice President, Chief
Accounting Officer & Controller
"TENANT":
CONCUR TECHNOLOGIES, INC.,
a Delaware corporation


By: /s/ Rajeev Singh
Name: Rajeev Singh
Its: President and Chief Operating Officer


By: /s/ Kyle R.Sugamele
Name: Kyle R. Sugamele
Its: Chief Legal Officer

692500.09/WLA
371593-00023/6-13-12/ao/ao
-83-


KEY CENTER
[Kilroy Realty, L.P.]
[Concur Technologies, Inc.]




--------------------------------------------------------------------------------




NOTARY PAGE
STATE OF WASHINGTON    )
) ss.
COUNTY OF KING    )
I certify that I know or have satisfactory evidence that Rajeev
Singh_____________ is the person who appeared before me, and said person
acknowledged that he signed this instrument, on oath stated that he was
authorized to execute the instrument and acknowledged it as the President and
Chief Operating Officer of CONCUR TECHNOLOGIES, INC., to be the free and
voluntary act of such party for the uses and purposes mentioned in the
instrument.
Dated: June 13, 2012________________
/s/ Lorraine C Smolkowski_________________________
(Signature)
(Seal or stamp)
Title: Notary Public____________________________
Notary Public in and for the State of Washington


Residing at: King County_______________________
My appointment expires: November 1, 2013________


STATE OF WASHINGTON    )
) ss.
COUNTY OF KING    )
I certify that I know or have satisfactory evidence that Kyle R.
Sugamele____________ is the person who appeared before me, and said person
acknowledged that he signed this instrument, on oath stated that he was
authorized to execute the instrument and acknowledged it as the Chief Legal
Officer of CONCUR TECHNOLOGIES, INC., to be the free and voluntary act of such
party for the uses and purposes mentioned in the instrument.
Dated: June 13, 2012________________
/s/ Lorraine C Smolkowski_________________________
(Signature)
(Seal or stamp)
Title: Notary Public____________________________
Notary Public in and for the State of Washington
 


692500.09/WLA
371593-00023/6-13-12/ao/ao
-84-


KEY CENTER
[Kilroy Realty, L.P.]
[Concur Technologies, Inc.]




--------------------------------------------------------------------------------




Residing at: King County_______________________
My appointment expires: November 1, 2013________

692500.09/WLA
371593-00023/6-13-12/ao/ao
-85-


KEY CENTER
[Kilroy Realty, L.P.]
[Concur Technologies, Inc.]




--------------------------------------------------------------------------------






STATE OF CALIFORNIA


COUNTY OF LOS ANGELES
)
)
)

On ______________________, before me, ______________________, a Notary Public,
personally appeared ________________________________, who proved to me on the
basis of satisfactory evidence to be the person whose name is subscribed to the
within instrument and acknowledged to me that he executed the same in his
authorized capacity, and that by his signature on the instrument the person, or
the entity upon behalf of which the person acted, executed the instrument.
I certify under PENALTY OF PERJURY under the laws of the State of California
that the forgoing paragraph is true and correct.
WITNESS my hand and official seal.


Signature ________________________________ (Seal)




STATE OF CALIFORNIA


COUNTY OF LOS ANGELES
)
)
)

On June 14, 2012________, before me, James K. Doyle_____________, a Notary
Public, personally appeared Jeffrey C. Hawken & Heidi Roth______, who proved to
me on the basis of satisfactory evidence to be the person whose name is
subscribed to the within instrument and acknowledged to me that he executed the
same in his authorized capacity, and that by his signature on the instrument the
person, or the entity upon behalf of which the person acted, executed the
instrument.
I certify under PENALTY OF PERJURY under the laws of the State of California
that the forgoing paragraph is true and correct.
WITNESS my hand and official seal.


Signature /s/ James K. Doyle, Notary Public____________ (Seal)

692500.09/WLA
371593-00023/6-13-12/ao/ao
-86-


KEY CENTER
[Kilroy Realty, L.P.]
[Concur Technologies, Inc.]




--------------------------------------------------------------------------------




EXHIBIT A
KEY CENTER
OUTLINE OF PREMISES
[concur7b.jpg]

692500.09/WLA
371593-00023/6-13-12/ao/ao
EXHIBIT A


KEY CENTER
[Kilroy Realty, L.P.]
[Concur Technologies, Inc.]




--------------------------------------------------------------------------------




[concur8b.jpg]

692500.09/WLA
371593-00023/6-13-12/ao/ao
EXHIBIT A


KEY CENTER
[Kilroy Realty, L.P.]
[Concur Technologies, Inc.]




--------------------------------------------------------------------------------




[concur3b.jpg]

692500.09/WLA
371593-00023/6-13-12/ao/ao
EXHIBIT A


KEY CENTER
[Kilroy Realty, L.P.]
[Concur Technologies, Inc.]




--------------------------------------------------------------------------------




[concur4b.jpg]

692500.09/WLA
371593-00023/6-13-12/ao/ao
EXHIBIT A


KEY CENTER
[Kilroy Realty, L.P.]
[Concur Technologies, Inc.]




--------------------------------------------------------------------------------




[concur1.jpg]

692500.09/WLA
371593-00023/6-13-12/ao/ao
EXHIBIT A


KEY CENTER
[Kilroy Realty, L.P.]
[Concur Technologies, Inc.]




--------------------------------------------------------------------------------




[concur2.jpg]



692500.09/WLA
371593-00023/6-13-12/ao/ao
EXHIBIT A


KEY CENTER
[Kilroy Realty, L.P.]
[Concur Technologies, Inc.]




--------------------------------------------------------------------------------




EXHIBIT A-1
KEY CENTER
LEGAL DESCRIPTION
PARCEL A:
THAT PORTION OF LOT 2 IN BLOCK 2 OF CHERITON FRUIT GARDENS PLAT NO. 1, AS PER
PLAT RECORDED IN VOLUME 7 OF PLATS, PAGE 47, RECORDS OF KING COUNTY, DESCRIBED
AS FOLLOWS:
BEGINNING AT A POINT ON THE WEST LINE OF THE EAST 230 FEET OF SAID LOT 2 WHICH
IS SOUTH 00°05'54" WEST ALONG SAID WEST LINE 297 FEET FROM THE NORTH LINE OF
SAID LOT 2;
THENCE SOUTH 89°54'06" EAST, 178 FEET;
THENCE SOUTH 44°54'06" EAST, 14.14 FEET;
THENCE SOUTH 89°54'06" EAST, 12 FEET TO THE WEST LINE OF THE EAST 30 FEET OF
SAID LOT 2;
THENCE SOUTH 00°05'54" WEST ALONG SAID WEST LINE 138.02 FEET TO THE SOUTH LINE
OF THE NORTH 120 FEET OF THE SOUTH ½ OF SAID LOT 2;
THENCE NORTH 88°44'41" WEST ALONG SAID SOUTH LINE 200.04 FEET TO THE WEST LINE
OF THE EAST 230 FEET OF SAID LOT 2;
THENCE NORTH 00°05'54" EAST ALONG SAID WEST LINE 143.98 FEET TO THE POINT OF
BEGINNING;
(ALSO KNOWN AS PARCEL “B” OF CITY OF BELLEVUE LOT LINE REVISION NO. 84‑43
RECORDED UNDER RECORDING NO. 8503079001);
PARCEL B:
THAT PORTION OF THE SOUTH ½ OF LOT 2 IN BLOCK 2 OF CHERITON FRUIT GARDENS PLAT
NO. 1, AS PER PLAT RECORDED IN VOLUME 7 OF PLATS, PAGE 47, RECORDS OF KING
COUNTY, DESCRIBED AS FOLLOWS:
BEGINNING AT THE INTERSECTION OF THE WEST LINE OF THE EAST 30 FEET OF SAID LOT 2
WITH THE SOUTH LINE THEREOF;
THENCE NORTH 88°46'31" WEST ALONG SAID SOUTH LINE 221.81 FEET;
THENCE NORTH 00°05'54" EAST, 108.37 FEET;
THENCE SOUTH 89°54'06" EAST, 21.77 FEET TO THE WEST LINE OF THE EAST 230 FEET OF
SAID LOT 2;
THENCE NORTH 00°05'54" EAST ALONG SAID WEST LINE 80.31 FEET TO THE SOUTH LINE OF
PARCEL “B” OF CITY OF BELLEVUE BOUNDARY LINE ADJUST NO. 84‑43, RECORDED UNDER
KING COUNTY RECORDING NO. 8503019001;
THENCE SOUTH 88°44'41" EAST ALONG SAID SOUTH LINE 200.04 FEET TO THE WEST LINE
OF THE EAST 30 FEET OF SAID LOT 2;

692500.09/WLA
371593-00023/6-13-12/ao/ao
EXHIBIT A-1


KEY CENTER
[Kilroy Realty, L.P.]
[Concur Technologies, Inc.]




--------------------------------------------------------------------------------




THENCE SOUTH 00°05'54" WEST ALONG SAID WEST LINE 189.00 FEET TO BEGINNING;
(ALSO KNOWN AS LOT 2 OF CITY OF BELLEVUE BOUNDARY LINE ADJUSTMENT
NO. BLA‑90‑7034 RECORDED UNDER RECORDING NO. 9201159011);
TOGETHER WITH THE FOLLOWING DESCRIBED EASEMENTS:
PERPETUAL NON-EXCLUSIVE EASEMENTS FOR INGRESS AND EGRESS TO AND FROM
106TH AVENUE NE PURSUANT TO (I) AN ACCESS EASEMENT BETWEEN STERLING REALTY
ORGANIZATION CO AND THREE BELLEVUE CENTER LLC DATED NOVEMBER 20, 1998 AND
RECORDED NOVEMBER 23, 1998 UNDER RECORDING NUMBER 9811230275 (II) GRANT OF CROSS
EASEMENT DATED NOVEMBER 19, 1958, RECORDED NOVEMBER 21, 1958 UNDER RECORDING
NO. 4968207, AS AMENDED BY CORRECTION DEED DATED DECEMBER 31, 1958, RECORDED
JANUARY 5, 1959 UNDER RECORDING NO. 4982132;
PERPETUAL NON-EXCLUSIVE EASEMENT FOR INGRESS AND EGRESS AND SIGNAGE AS SET FORTH
IN THE RECIPROCAL EASEMENT AGREEMENT BY AND AMONG STERLING REALTY ORGANIZATION
CO., EOP NORTHWEST PROPERTIES, L.L.C. AND THREE BELLEVUE CENTER LLC DATED
NOVEMBER 20, 1998, RECORDED NOVEMBER 23, 1998 UNDER RECORDING NUMBER 9811230277;
PERPETUAL NON-EXCLUSIVE EASEMENT FOR THE INSTALLATION, MAINTENANCE AND REMOVAL
OF A STORM WATER DRAINAGE LINE AND THE USE OF DRAINAGE FACILITIES OVER AND
ACROSS ADJOINING PROPERTY AS SET FORTH IN A DRAINAGE EASEMENT BY AND BETWEEN
STERLING REALTY ORGANIZATION CO. AND THREE BELLEVUE CENTER LLC DATED
NOVEMBER 20, 1998, RECORDED NOVEMBER 23, 1998 UNDER RECORDING NUMBER 9811230278;
SITUATED IN THE CITY OF BELLEVUE, COUNTY OF KING, STATE OF WASHINGTON.





692500.09/WLA
371593-00023/6-13-12/ao/ao
EXHIBIT A-1


KEY CENTER
[Kilroy Realty, L.P.]
[Concur Technologies, Inc.]




--------------------------------------------------------------------------------




EXHIBIT B
KEY CENTER
WORK LETTER
This Work Letter shall set forth the terms and conditions relating to the
construction of the Premises. This Work Letter is essentially organized
chronologically and addresses the issues of the construction of the Premises, in
sequence, as such issues will arise during the actual construction of the
Premises. All references in this Work Letter to Articles or Sections of "this
Lease" shall mean the relevant portions of Articles 1 through 30 of the Office
Lease to which this Work Letter is attached as Exhibit B and of which this Work
Letter forms a part, and all references in this Work Letter to Sections of "this
Work Letter" shall mean the relevant portion of Sections 1 through 6 of this
Work Letter.
SECTION 1
 


DELIVERY OF THE PREMISES
Tenant acknowledges that Tenant has thoroughly examined the Premises. Following
the vacation and surrender of the Premises to Landlord by the current occupants
of the Premises (which is currently anticipated to be seven (7) days following
the full execution and delivery of this Lease by Landlord and Tenant with
respect to the Seventh Floor Premises, January 1, 2013 with respect to the
Eighth Floor Premises, February 1, 2013 with respect to the Ninth Floor Premises
and the Tenth Floor Premises, and March 1, 2013 with respect to the Eleventh
Floor Premise and the Twelfth Floor Premises), Landlord shall deliver the
Premises and Tenant shall accept the Premises from Landlord in their then
existing, "as-is" condition as of the date of such delivery, except as otherwise
set forth herein; provided, however, Landlord shall cause all unused
computer/data wiring and cabling, and furniture, fixtures, equipment and
personal property (including tenant fixturing and equipment within data center
or server rooms) to be removed from the Premises and shall use commercially
reasonable and diligent efforts to cause the vacating tenants to comply with all
of their respective lease obligations with respect to the delivery and repair
conditions to be satisfied prior to vacating. The parties acknowledge, however,
that such "delivery" shall be delivery of the applicable portion of the Premises
free of tenancies so that Landlord may then commence construction of the
Improvements pursuant to this Work Letter.
SECTION 2
 


IMPROVEMENTS

692500.09/WLA
371593-00023/6-13-12/ao/ao
EXHIBIT B


KEY CENTER
[Kilroy Realty, L.P.]
[Concur Technologies, Inc.]




--------------------------------------------------------------------------------




2.1    Improvement Allowance.
2.1.1    Initial Improvement Allowance. Tenant shall be entitled to a one-time
improvement allowance (the "Improvement Allowance") in the amount of Six
Million, One Hundred Thirty-Seven Thousand One Hundred and No/100 Dollars
($6,137,100.00) (i.e., $50.00 per rentable square foot of the Premises) for the
costs relating to the initial design (including, without limitation, engineering
costs), permitting and construction of the improvements, which are permanently
affixed to the Premises (the "Improvements").
2.1.2    Additional Allowance. In addition to the initial Improvement Allowance
set forth in Section 2.1.1, above, Tenant shall be entitled to a one-time
additional allowance in an amount not to exceed One Million Two Hundred
Twenty-Seven Thousand Four Hundred Twenty and No/100 Dollars ($1,227,420.00)
(i.e., Ten and No/100 Dollar ($10.00) per rentable square foot of the Premises)
(the “Additional Allowance”) to be used solely for costs of Improvement
Allowance Items (but in no event shall any such Additional Allowance be used for
Tenant's furniture, fixtures, equipment or other items of personal property).
Tenant shall only have the right to utilize such Additional Allowance in the
event that Tenant provides written notice of Tenant’s election prior to the
Lease Commencement Date. Such notice shall specify the amount that Tenant
desires to utilize and shall be delivered to Landlord. In the event Tenant
exercises its right to use all or any portion of the Additional Allowance, the
monthly installments of Base Rent for the Premises (as otherwise set forth in
Section 4 of the Summary of Basic Lease Information) shall be increased by an
amount equal to the “Additional Monthly Base Rent," as that term is defined
below. The “Additional Monthly Base Rent” shall be an amount equal to the
missing component of an annuity, which annuity shall have (i) such actual amount
of the Additional Allowance utilized by Tenant (expressed as a total amount up
to $10.00 per rentable square foot) as the present value amount, (ii) one
hundred twenty (120) as the number of payments with respect to any Additional
Allowance, and (iii) 0.667%, which is equal to eight percent (8%) divided by
twelve (12) months per year, as the monthly interest factor. In the event Tenant
uses all or any portion of the Additional Allowance, then all references in this
Work Letter to the "Improvement Allowance" shall be deemed to include the
Additional Allowance requested by Tenant. Tenant acknowledges and hereby agrees
to pay to Landlord the full amount of the Additional Allowance requested by
Tenant and disbursed by Landlord as provided herein (including interest, as
provided herein above), and accordingly, hereby further agrees that in no event
shall any provision of this Lease relating to any abatement, reduction,
cessation or other modification of the Rent payable by Tenant to Landlord
(including, without limitation, Section 3.2, Section 6.4, Article 11 and Article
13 of this Lease) be deemed to affect, modify, reduce or otherwise apply with
respect to Tenant's obligation to pay the Additional Allowance to Landlord, and
which obligation shall continue to survive any early termination of this Lease
until the full amount of the Additional Allowance requested by Tenant and
disbursed by Landlord (including interest as provided herein) has been paid to
Landlord.
2.1.3    Total Improvement Allowance. In no event shall Landlord be obligated to
make disbursements pursuant to this Work Letter in the event that Tenant fails
to timely pay any portion of the "Over Allowance Amount," as defined in and
pursuant to the terms of Section 4.3.1, nor shall Landlord be obligated to pay a
total amount pursuant to this Work Letter which exceeds the Improvement
Allowance. Landlord shall not be obligated to disburse any monies from the

692500.09/WLA
371593-00023/6-13-12/ao/ao
EXHIBIT B


KEY CENTER
[Kilroy Realty, L.P.]
[Concur Technologies, Inc.]




--------------------------------------------------------------------------------




Improvement Allowance following the date that is ninety (90) days after the
Lease Commencement Date; provided, however, if following the Lease Commencement
Date, there is any unused amount of the Improvement Allowance (which for
purposes hereof, shall not include any of the Additional Allowance) not
exceeding $10.00 per rentable square foot of the Premises, then Tenant shall
have the right to utilize such unused amount toward the cost of Lines (as that
term is defined in Section 29.32 of the Lease) in the Premises, or towards the
cost of additional Improvements to be constructed in the Premises (pursuant to
the terms of this Work Letter) or to be constructed in the Expansion Space for a
period of twenty-four (24) months following the Lease Commencement Date.
2.2    Disbursement of the Improvement Allowance. Except as otherwise set forth
in this Work Letter, the Improvement Allowance shall be disbursed by Landlord
(each of which disbursements shall be made pursuant to Landlord's disbursement
process, including, without limitation, Landlord's receipt of invoices for all
costs and fees described herein) for all costs related to the construction of
the Improvements (including, without limitation, design, engineering, permitting
and construction costs) and for the following items and costs (collectively, the
"Improvement Allowance Items"):
2.2.1    Payment of the fees of the "Architect" and the "Engineers," as those
terms are defined in Section 3.1 of this Work Letter, and payment of the fees
incurred by, and the cost of documents and materials supplied by, Landlord's
third-party consultants in connection with the preparation and review of the
"Construction Drawings," as that term is defined in Section 3.1 of this Work
Letter, and the reimbursement of the actual, out-of-pocket fees paid by Tenant
to a third-party project manager or other third-party consultants retained by
Tenant (such third-party project manager or other third-party consultants are
collectively, “Tenant’s Consultants”) to monitor and supervise the Improvements
on Tenant's behalf; provided, however, in no event shall more than two percent
(2%) of the hard construction costs of the Improvements be utilized in
connection with Tenant’s Consultants;
2.2.2    The cost of any changes in the Base Building when such changes are
required by the Construction Drawings;
2.2.3    The cost of any changes to the Construction Drawings or Improvements
required by all applicable building codes (the "Code");
2.2.4    The "Landlord Supervision Fee", as that term is defined in
Section 4.3.2 of this Work Letter; and
2.2.5    The HVAC Activation/Override System and the Water Sensors.
2.3    Building Standards. Landlord has established or may establish
specifications for certain Building standard components to be used in the
construction of the Improvements in the Premises, provided that Landlord may not
require Tenant to comply with new Building standards once the Final Working
Drawings have been agreed upon. A copy of Landlord’s current Building standards,
identified as Minimum Building Standard Tenant Improvement Specifications
(together with eight (8) related attachments) was delivered to Tenant via email
on June 8, 2012. The quality of Improvements shall be equal to or of greater
quality than the quality of such Building standards,

692500.09/WLA
371593-00023/6-13-12/ao/ao
EXHIBIT B


KEY CENTER
[Kilroy Realty, L.P.]
[Concur Technologies, Inc.]




--------------------------------------------------------------------------------




provided that Landlord may, at Landlord’s option (subject to the terms of the
first sentence of this Section 2.3), require the Improvements to comply with
certain Building standards. Removal requirements for Improvements are addressed
in Article 8 of this Lease.
SECTION 3
 


CONSTRUCTION DRAWINGS
3.1    Selection of Architect/Construction Drawings. Tenant shall retain JPC
Architects as the architect/space planner (the "Architect") to prepare the
"Construction Drawings," as that term is defined in this Section 3.1. Tenant
shall retain the engineering consultants designated by Tenant and reasonably
approved by Landlord (the "Engineers") to prepare all plans and engineering
working drawings relating to the structural, mechanical, electrical, plumbing
and HVAC work of the Improvements. All such Engineers shall be retained by
Tenant within twenty (20) business days following the full execution and
delivery of this Lease. The plans and drawings to be prepared by Architect and
the Engineers hereunder shall be known collectively as the "Construction
Drawings." All Construction Drawings shall comply with the drawing format and
specifications as determined by Landlord(and Landlord hereby approves drawings
done in Autocad), and shall be subject to Landlord's approval as more
particularly set forth in Sections 3.2, 3.3 and 3.4, below. Tenant and Architect
shall verify, in the field, the dimensions and conditions as shown on the
relevant portions of the base Building plans, and Tenant and Architect shall be
solely responsible for the same, and Landlord shall have no responsibility in
connection therewith (but Landlord shall provide the Architect with reasonable
access to the Premises and such plans as are in Landlord’s possession and
control and are required by the Architect in connection with the design and
construction of the Improvements). Landlord's review of the Construction
Drawings as set forth in this Section 3, shall be for its sole purpose and shall
not imply Landlord's review of the same, or obligate Landlord to review the
same, for quality, design, Code compliance or other like matters. Accordingly,
notwithstanding that any Construction Drawings are reviewed by Landlord or its
space planner, architect, engineers and consultants, and notwithstanding any
advice or assistance which may be rendered to Tenant by Landlord or Landlord's
space planner, architect, engineers, and consultants, Landlord shall have no
liability whatsoever in connection therewith and shall not be responsible for
any omissions or errors contained in the Construction Drawings, and Tenant's
waiver and indemnity set forth in this Lease shall specifically apply to the
Construction Drawings.
3.2    Space Planning. Within three (3) business days following Tenant’s
execution of this Lease, Tenant and the Architect shall submit to Landlord the
conceptual space plan, a test layout example of a single floor, providing a
floor plan and reflected ceiling plan with rendering views and general comments
to show the initial design intent of the Improvements in the Premises
(collectively, the "Conceptual Space Plan"), and shall deliver four (4) hard
copies signed by Tenant to Landlord for Landlord's approval. Concurrently with
Tenant's delivery of such hard copies, Tenant shall send to Landlord via
electronic mail one (1) .pdf electronic copy of such Conceptual Space Plan.
Landlord shall review and approve (or disapprove) the same within two (2)
business

692500.09/WLA
371593-00023/6-13-12/ao/ao
EXHIBIT B


KEY CENTER
[Kilroy Realty, L.P.]
[Concur Technologies, Inc.]




--------------------------------------------------------------------------------




days after receipt thereof from Tenant, and such approval shall not be
unreasonably withheld.
3.3    Final Space Plan. On or before the date set forth in Schedule 1, attached
hereto, Tenant and the Architect shall prepare the final space plan for
Improvements in the Premises (collectively, the "Final Space Plan"), which Final
Space Plan shall include a layout and designation of all offices, rooms and
other partitioning, their intended use, and anticipated equipment to be
contained therein, along with other illustrations and renderings reasonably
required by Landlord, and shall deliver four (4) hard copies signed by Tenant to
Landlord for Landlord's approval (such approval not to be unreasonably withheld,
conditioned or delayed) and concurrently with Tenant's delivery of such hard
copies, Tenant shall send to Landlord via electronic mail one (1) .pdf
electronic copy of such Final Space Plan. Within five (5) business days after
Landlord's receipt of the Final Space Plan for the Premises, Landlord shall
provide written notice to Tenant either approving the Final Space Plan or
advising Tenant, with reasonable specificity, if the same is unsatisfactory or
incomplete in any respect. If Tenant is so advised, Tenant shall promptly cause
the Final Space Plan to be revised to correct any deficiencies or other matters
Landlord may reasonably require and resubmit the same to Landlord. In the event
that Landlord fails to respond to Tenant regarding the Final Space Plan within
the applicable time period set forth in this Section 3.3 above, Tenant shall
have the right to send a written "reminder notice" to Landlord, which
conspicuously indicates that Landlord's continued failure to respond may result
in the deemed approval of the Final Space Plan. If Landlord fails to respond to
Tenant regarding the Final Space Plan within three (3) business days after
receipt of the reminder notice identified in this Section 3.3, then the Final
Space Plan shall be deemed to have been approved by Landlord.
3.4    Final Working Drawings. On or before the date set forth in Schedule 1,
Tenant, the Architect and the Engineers shall complete the architectural and
engineering drawings for the Premises, and the final architectural working
drawings in a form which is complete to allow subcontractors to bid on the work
and to obtain all applicable permits (collectively, the "Final Working
Drawings") and shall submit four (4) hard copies signed by Tenant of the Final
Working Drawings to Landlord for Landlord's approval (such approval not to be
unreasonably withheld, conditioned or delayed) and concurrently with Tenant's
delivery of such hard copies, Tenant shall send to Landlord via electronic mail
one (1) .pdf electronic copy of such Final Working Drawings. Within ten (10)
business days after Landlord's receipt of the Final Working Drawings for the
Premises, Landlord shall provide written notice to Tenant either approving the
Final Working Drawings or advising Tenant, with reasonable specificity, if the
same is unsatisfactory or incomplete in any respect. If Tenant is so advised,
Tenant shall promptly revise the Final Working Drawings in accordance with such
review and any disapproval of Landlord in connection therewith and resubmit the
same to Landlord. In the event that Landlord fails to respond to Tenant
regarding the Final Working Drawings within the applicable time period set forth
in this Section 3.4 above, Tenant shall have the right to send a written
"reminder notice" to Landlord, which conspicuously indicates that Landlord's
continued failure to respond may result in the deemed approval of the Final
Working Drawings. If Landlord fails to respond to Tenant regarding the Final
Working Drawings within three (3) business days after receipt of the reminder
notice identified in this Section 3.4, then the Final Working Drawings shall be
deemed to have been approved by Landlord.
3.5    Concurrent Submittal of Final Working Drawings to the City; Permits.
Concurrently

692500.09/WLA
371593-00023/6-13-12/ao/ao
EXHIBIT B


KEY CENTER
[Kilroy Realty, L.P.]
[Concur Technologies, Inc.]




--------------------------------------------------------------------------------




with the delivery of the Final Working Drawings to Landlord for approval as set
forth in Section 2.4, above, Tenant shall also cause the Architect to submit the
Final Working Drawings to the appropriate municipal authorities for all
applicable building and other permits necessary to allow "Contractor," as that
term is defined in Section 4.1, below, to commence and fully complete the
construction of the Improvements (the "Permits"), and, in connection therewith,
Tenant shall coordinate with Landlord in order to allow Landlord, at its option,
to take part in all phases of the permitting process and shall supply Landlord,
as soon as possible, with all plan check numbers and dates of submittal and
obtain the Permits on or before the date set forth in Schedule 1. Landlord shall
be responsible for obtaining a certificate of occupancy for the Premises, and in
connection therewith, Landlord and Tenant shall cooperate with each other in
executing permit applications and performing other ministerial acts reasonably
necessary to enable Landlord’s Contractor to obtain such certificate of
occupancy. The Final Working Drawings shall be approved by Landlord (once
approved, the Final Working Drawings shall be referred to herein as the
"Approved Working Drawings") prior to the commencement of the construction of
the Improvements. No changes, modifications or alterations in the Approved
Working Drawings may be made without the prior written consent of Landlord,
which consent may not be unreasonably withheld. Landlord may withhold its
consent, in its sole discretion, to any change in the Approved Working Drawings
if such change would directly or indirectly delay the "Substantial Completion"
of the Premises as that term is defined in Section 5.1 of this Work Letter;
provided, however, in the event that Landlord so withholds its consent, Landlord
shall use commercially reasonable efforts to identify the delay that such change
is then-anticipated to cause, including the then-estimated length of such delay,
and in the event that Tenant thereafter notifies Landlord in writing that Tenant
accepts the all of the delay actually caused by such change (even if such delay
is longer than the originally estimated length of such delay) (a “Change Order
Delay”), then Landlord’s consent to the original proposed change in the Approved
Working Drawings shall not be unreasonably withheld.
3.6    Time Deadlines. Tenant and Landlord shall each use its best, good faith,
efforts and all due diligence to cooperate with the Architect, the Engineers,
and each other to complete all phases of the Construction Drawings and the
permitting process and to receive the Permits, and with Contractor for approval
of the "Cost Proposal," as that term is defined in Section 4.2 of this Work
Letter, as soon as possible after the execution of the Lease, and, in that
regard, shall meet on a scheduled basis to be mutually determined, to discuss
the progress in connection with the same. The applicable dates for approval of
items, plans and drawings as described in this Section 3, Section 4, below, and
in this Work Letter are set forth and further elaborated upon in Schedule 1 (the
"Time Deadlines"), attached hereto. Tenant and Landlord each agrees to comply
with the Time Deadlines.
3.7    Electronic Approvals. Notwithstanding any provision to the contrary
contained in the Lease or this Work Letter, Landlord may, in Landlord's sole and
absolute discretion, transmit or otherwise deliver any of the approvals required
under this Work Letter via electronic mail to Tenant's representative identified
in Section 6.3 of this Work Letter, or by any of the other means identified in
Section 29.18 of this Lease.
SECTION 4
 


692500.09/WLA
371593-00023/6-13-12/ao/ao
EXHIBIT B


KEY CENTER
[Kilroy Realty, L.P.]
[Concur Technologies, Inc.]




--------------------------------------------------------------------------------





CONSTRUCTION OF THE IMPROVEMENTS
4.1    Contractor. Landlord shall select the contractor to construct the
Improvements (“Contractor”) from the following list of contractors that has been
approved by both Landlord and Tenant: Turner Construction, BN Builders, Foushee
and GLY Construction. Notwithstanding the foregoing, Landlord shall not enter
into a contract with the Contractor without Tenant's prior written consent as to
such Contractor's Cost Proposal (as defined in Section 4.2 below), including the
final schedule and budget to be incorporated therein.
4.2    Cost Proposal. After the Conceptual Space Plan is signed by Landlord and
Tenant, Landlord shall, within fifteen (15) days thereafter, provide Tenant with
an initial cost proposal based on General Conditions + Fee and Preconstruction
Services (the "Initial Cost Proposal"). Tenant shall approve and deliver the
Initial Cost Proposal to Landlord within five (5) business days of the receipt
of the same, and upon receipt of the same by Landlord, Landlord shall be
released by Tenant to engage with Contractor for preconstruction services, so
that Landlord can prepare a final cost pricing proposal after the Approved
Working Drawings are signed by Landlord and Tenant. In connection therewith,
Landlord shall provide Tenant with a cost proposal in accordance with the
Approved Working Drawings, which cost proposal shall include, as nearly as
possible, the cost of all Improvement Allowance Items to be incurred in
connection with the design and construction of the Improvements (the "Cost
Proposal"). Tenant shall approve and deliver the Cost Proposal to Landlord
within five (5) business days of the receipt of the same, and upon receipt of
the same by Landlord, Landlord shall be released by Tenant to purchase the items
set forth in the Cost Proposal and to commence the construction relating to such
items. The date by which Tenant must approve and deliver the Cost Proposal to
Landlord shall be known hereafter as the "Cost Proposal Delivery Date".
4.3    Construction of Improvements by Contractor under the Supervision of
Landlord.
4.3.1    Over-Allowance Amount. The difference between (i) the amount of the
Cost Proposal and (ii) the amount of the Improvement Allowance shall be referred
to herein as the “Over-Allowance Amount.” The Over-Allowance Amount shall be
delivered by Tenant to Landlord as follows: (A) twenty-five percent (25%) of the
Over-Allowance Amount shall be delivered to Landlord within seven (7) days after
the Cost Proposal Delivery Date, (B) another twenty-five percent (25%) of the
Over-Allowance Amount shall be delivered to Landlord on or before January 1,
2013, (C) another twenty-five percent (25%) of the Over-Allowance Amount shall
be delivered to Landlord on or before February 1, 2013, and (D) the remaining
twenty-five percent (25%) of the Over-Allowance Amount shall be delivered to
Landlord on or before March 1, 2013. The Over-Allowance Amount shall be
disbursed by Landlord along with any then remaining portion of the Improvement
Allowance to be paid by Landlord, and such disbursement shall be pursuant to the
same conditions and procedure as the Improvement Allowance. In the event that,
after the Cost Proposal Delivery Date, any revisions, changes, or substitutions
shall be made to the Construction Drawings or the Improvements, any additional
costs which arise in connection with such revisions, changes or substitutions or
any other additional costs shall be paid by Tenant to Landlord immediately upon
Landlord's request as an addition to the Over-Allowance Amount. In addition,

692500.09/WLA
371593-00023/6-13-12/ao/ao
EXHIBIT B


KEY CENTER
[Kilroy Realty, L.P.]
[Concur Technologies, Inc.]




--------------------------------------------------------------------------------




if after the Final Working Drawings are approved, or any amendment thereof or
supplement thereto shall require alterations in the Base Building (as contrasted
with the Improvements), and if Landlord in its sole and exclusive discretion
agrees to any such alterations, and notifies Tenant of the need and cost for
such alterations, then Tenant shall pay the cost of such required changes the
Over‑Allowance Amount. Tenant shall pay all direct architectural and/or
engineering fees in connection therewith. In the event that Tenant fails to
deliver any portion of the Over-Allowance Amount as provided in this
Section 4.3.1, then Landlord may, at its option, cease work in the Premises
until such time as Landlord receives payment of the Over-Allowance Amount (and
such failure to deliver shall be treated as a Tenant delay in accordance with
the terms of Section 5.2 below).
4.3.2    Landlord's Retention of Contractor. Landlord shall independently retain
Contractor to construct the Improvements in accordance with the Approved Working
Drawings and the final, agreed-upon Cost Proposal and Landlord shall supervise
the construction by Contractor, and Tenant shall pay a construction supervision
and management fee (the "Landlord Supervision Fee") to Landlord in an amount
equal to the product of (i) three percent (3%) and (ii) an amount equal to costs
of Improvements (less applicable sales taxes and less Tenant's project
management fee for the Improvements, and less any fees paid to the Architect and
Engineers). Landlord shall construct the Improvements in a good and workmanlike
manner, in conformance with the Approved Working Drawings, and pursuant to a
valid building permit to be issued by the City of Bellevue.
4.3.3    Contractor's Warranties and Guaranties. Landlord hereby assigns to
Tenant all warranties and guaranties by Contractor relating to the Improvements,
and Tenant hereby waives all claims against Landlord relating to, or arising out
of the construction of, the Improvements. Landlord shall reasonably cooperate
with Tenant in Tenant's enforcement, if necessary, of any warranty or guarantee.
4.3.4    Tenant’s Covenants. Tenant hereby indemnifies Landlord for any loss,
claims, damages or delays arising from the actions of Architect on the Premises
or in the Building, unless arising from the negligence or willful misconduct of
Landlord, its employees or agents. In addition, within thirty (30) days after
the Substantial Completion of the Premises, Tenant shall have prepared and
delivered to the Building a copy of the “as built” plans and specifications
(including all working drawings) for the Improvements.


SECTION 5
 


COMPLETION OF THE IMPROVEMENTS;

LEASE COMMENCEMENT DATE
5.1    Substantial Completion of the Improvements. As set forth in Section
2.1.2.2 of this

692500.09/WLA
371593-00023/6-13-12/ao/ao
EXHIBIT B


KEY CENTER
[Kilroy Realty, L.P.]
[Concur Technologies, Inc.]




--------------------------------------------------------------------------------




Lease, the parties currently anticipate that the Substantial Completion of the
Premises shall occur in phases consisting of Seventh Floor Premises and Eighth
Floor Premises, the Ninth Floor Premises and Tenth Floor Premises, and the
Eleventh Floor Premises and Twelfth Floor Premises. For purposes of this Lease,
"Substantial Completion" (or as the context requires, “Substantially Complete”)
of the Improvements shall occur upon (i) the completion of construction of the
Improvements in the Premises (or particular phase thereof noted above) pursuant
to the Approved Working Drawings, with the exception of any punch list items and
any tenant fixtures, work-stations, built-in furniture, or equipment to be
installed by Tenant or under the supervision of Contractor, and (ii) obtainment
by Landlord of a certificate of occupancy or temporary certificate of occupancy
(or the legal equivalent of either), or other documentation or approval allowing
Tenant to legally occupy the Premises (or any particular phase thereof noted
above) (a “C of O”); provided, however, that to the extent that Landlord shall
be unable to obtain or is delayed in obtaining any C of O due to the design of
the Improvements, as set forth in the Approved Working Drawings, including,
without limitation, due to the failure of the Approved Working Drawings, or the
improvements set forth therein, to comply with applicable governmental laws,
rules, regulations or requirements (in any event, a "Tenant Caused C of O
Failure"), such delay shall be considered a "Tenant Delay," as that term is
defined in Section 5.2 of this Tenant Work Letter; and provided, further that it
shall not be considered a Tenant-Caused C of O Failure if and to the extent that
Landlord is unable to obtain or is delayed in obtaining a C of O due to any of
the following not being in compliance with applicable law as of the date of this
Lease: (A) the Base Building area located outside of the Premises, (B) the
Building systems located outside of the Premises, or (C) the Building systems to
which the Improvements will connect. Upon the Substantial Completion of the
Premises, Landlord and Tenant shall jointly conduct a walk-through of the
Improvements and based on such walk-through of the Premises, Tenant shall cause
the Architect to prepare such a punch list (the “Punch List”) of Improvement
items needing additional work (the “Punch List Items”); provided, however, the
Punch List shall be limited to items which are required by the Construction
Drawings, and Landlord shall use commercially reasonably efforts to cause the
same to be completed and/or corrected within the first thirty (30) days
following the preparation of the Punch List.
5.2    Delay of the Substantial Completion of the Premises. Except as provided
in this Section 5.2, the Lease Commencement Date shall occur as set forth in the
Lease and Section 5.1, above. If there shall be a delay or there are delays in
the Substantial Completion of the Improvements or in the occurrence of any of
the other conditions precedent to the Lease Commencement Date, as set forth in
the Lease, as a result of:
5.2.1    Tenant's failure to comply with the Time Deadlines;
5.2.2    Tenant's failure to approve any matter requiring Tenant's approval
within the reasonable time frame identified by Landlord at the time Landlord
requests Tenant’s approval of such matter;
5.2.3    A breach by Tenant of the terms of this Work Letter or the Lease;
5.2.4    Changes in any of the Construction Drawings after disapproval of the
same by Landlord based on the standards set forth in Sections 3.2, 3.3 or 3.4
(as applicable) above, or because the same do not comply with Code or other
applicable laws;

692500.09/WLA
371593-00023/6-13-12/ao/ao
EXHIBIT B


KEY CENTER
[Kilroy Realty, L.P.]
[Concur Technologies, Inc.]




--------------------------------------------------------------------------------




5.2.5    Tenant's request for materially significant changes in the Approved
Working Drawings and any Change Order Delay;
5.2.6    Tenant's requirement for materials, components, finishes or
improvements which are not available in a commercially reasonable time given the
anticipated date of Substantial Completion of the Improvements, as set forth in
the Lease, or which are different from, or not included in Landlord's Building
standards;
5.2.7    Changes required to be made to the Base Building after the approval of
the Approved Working Drawings and which are not identified in the Approved
Working Drawings;
5.2.8    Tenant's use of specialized or unusual improvements and/or delays in
obtaining Permits due directly thereto;
5.2.9    Any failure by Tenant to pay any portion of the Over‑Allowance Amount
within ten (10) days of the applicable date set forth in Section 4.3.1, above;
or
5.2.10    Any other acts or omissions of Tenant, or its agents, or employees;
(individually or collectively, a “Tenant Delay”) then, notwithstanding anything
to the contrary set forth in the Lease or this Work Letter and regardless of the
actual date of the Substantial Completion of the Improvements, the Lease
Commencement Date shall be deemed to be the date the Lease Commencement Date
would have occurred if no Tenant delay or delays, as set forth above, had
occurred. If Landlord believes that a Tenant Delay has occurred (other than any
Tenant Caused C of O Failure or Change Order Delay, for which no such notice
shall be required), Landlord shall notify Tenant in writing (the "Delay Notice")
of the action, inaction or circumstance that constitutes such Tenant Delay, and
if the applicable action, inaction or circumstance is not cured within three (3)
business day of Landlord’s delivery of the Delay Notice to Tenant, then a Tenant
Delay shall be deemed to have occurred commencing as of the date of Tenant’s
receipt of the Delay Notice and ending as of the date such delay ends.
SECTION 6
 


MISCELLANEOUS
6.1    Tenant's Entry Into the Premises Prior to Substantial Completion.
Provided that Tenant and its agents do not interfere with construction of the
Improvements and subject to Tenant obtaining all applicable permits, Landlord
and Contractor shall allow Tenant access to the Premises prior to the
Substantial Completion of the Improvements for the purpose of Tenant installing
overstandard equipment or fixtures (including Tenant's data and telephone
equipment, low voltage wiring, audio-visual equipment and security systems) in
the Premises. Prior to Tenant's entry into the Premises as permitted by the
terms of this Section 6.1, Tenant shall submit a schedule to Landlord and
Contractor, for their approval, which schedule shall detail the timing and
purpose of Tenant's

692500.09/WLA
371593-00023/6-13-12/ao/ao
EXHIBIT B


KEY CENTER
[Kilroy Realty, L.P.]
[Concur Technologies, Inc.]




--------------------------------------------------------------------------------




entry, and Tenant shall deliver to Landlord the policies or certificates
evidencing each that Tenant (or its agent) carries insurance as required under
the terms of Section 8.4 of this Lease and Tenant's insurance as required under
the terms of Section 10.4 of this Lease. Tenant shall hold Landlord harmless
from and indemnify, protect and defend Landlord against any loss or damage to
the Building or Premises and against injury to any persons caused by Tenant's
actions pursuant to this Section 6.1.
6.2    Freight Elevators. Landlord shall, consistent with its obligations to
other tenants of the Building, make the freight elevator reasonably available to
Tenant in connection with initial decorating, furnishing and moving into the
Premises. In connection with the construction of the Improvements in the
Premises, Landlord shall provide the non-exclusive use of the freight elevator
and loading dock, subject to reasonably prior scheduling by Landlord, during
both normal business hours and after-hours, for the loading of materials into
the Premises.
6.3    Tenant's Representative. Tenant has designated Al Kinisky as its sole
representative with respect to the matters set forth in this Work Letter (whose
e-mail address for the purposes of this Work Letter is AlK@concur.com), who,
until further notice to Landlord, shall have full authority and responsibility
to act on behalf of the Tenant as required in this Work Letter.
6.4    Landlord's Representatives. Landlord has designated Mr. John Gillespie as
"Project Manager" (whose e-mail address for the purposes of this Work Letter is
jgillespie@kilroyrealty.com), who shall each be responsible for the
implementation of all Improvements to be performed by Landlord in the Premises.
With regard to all matters involving such Improvements, Tenant shall communicate
with the Project Manager rather than with the Contractor. Landlord shall not be
responsible for any statement, representation or agreement made between Tenant
and the Contractor or any subcontractor. It is hereby expressly acknowledged by
Tenant that such Contractor is not Landlord's agent and has no authority
whatsoever to enter into agreements on Landlord’s behalf or otherwise bind
Landlord. The Project Manager will furnish Tenant with notices of substantial
completion, cost estimates for above standard Improvements, Landlord's approvals
or disapprovals of all documents to be prepared by Tenant pursuant to this Work
Letter and changes thereto.
6.5    Tenant's Agents. Tenant shall not use (and upon notice from Landlord
shall cease using) contractors, services, workmen, labor, materials or equipment
that, in Landlord's reasonable judgment, would disturb labor harmony with the
workforce or trades engaged in performing other work, labor or services in or
about the Building or the Common Areas.
6.6    Time is of the Essence. Time is of the essence under this Work Letter.
Unless otherwise indicated, all references herein to a "number of days" shall
mean and refer to calendar days. In all instances where Tenant is required to
approve or deliver an item, if no written notice of approval is given or the
item is not delivered within the stated time period, at Landlord's sole option,
at the end of such period the item shall automatically be deemed approved or
delivered by Tenant and the next succeeding time period shall commence.
6.7    Tenant's Lease Default. Notwithstanding any provision to the contrary
contained in the Lease or this Work Letter, if any default by Tenant under the
Lease or this Work Letter beyond

692500.09/WLA
371593-00023/6-13-12/ao/ao
EXHIBIT B


KEY CENTER
[Kilroy Realty, L.P.]
[Concur Technologies, Inc.]




--------------------------------------------------------------------------------




applicable notice and cure periods (including, without limitation, any failure
by Tenant to fund any portion of the Over-Allowance Amount) occurs at any time
on or before the Substantial Completion of the Improvements, then (i) in
addition to all other rights and remedies granted to Landlord pursuant to the
Lease, Landlord shall have the right to withhold payment of all or any portion
of the Improvement Allowance and/or Landlord may, without any liability
whatsoever, cause the cessation of construction of the Improvements (in which
case, Tenant shall be responsible for any delay in the Substantial Completion of
the Improvements and any costs occasioned thereby), and (ii) all other
obligations of Landlord under the terms of the Lease and this Work Letter shall
be forgiven until such time as such default is cured pursuant to the terms of
this Lease.
6.8    Open Book. Landlord shall manage the construction of the Tenant
Improvements in an open book fashion. In connection therewith, and commencing
upon the execution of this Lease, Landlord shall hold regular meetings at a
reasonable time, with Tenant, Tenant's architect and the Contractor regarding
the progress of the preparation of Construction Drawings and the construction of
the Tenant Improvements, which meetings shall be held at a location designated
by Landlord. In addition, Landlord shall keep accurate records of the
Improvement costs as they are incurred during construction. Tenant shall have
the right, during normal business hours, of reasonable access to such records,
and to all other Improvement construction-related records. Tenant shall have the
right, at its cost, to copy such records. Tenant shall cooperate in good faith
with Landlord in connection with such access in order to minimize interference
with Landlord’s operations and to prevent any delays in the construction of the
Improvements. Not later than sixty (60) days after the date of Landlord’s
completion of punchlist items, Landlord shall submit to Tenant an itemized,
detailed statement of actually incurred Improvement costs and the allocation of
such costs between Landlord and Tenant as provided in this Work Letter, and any
reconciling payments owed to Landlord or Tenant.



692500.09/WLA
371593-00023/6-13-12/ao/ao
EXHIBIT B


KEY CENTER
[Kilroy Realty, L.P.]
[Concur Technologies, Inc.]




--------------------------------------------------------------------------------




SCHEDULE 1 TO EXHIBIT B
TIME DEADLINES
Dates
 
Actions to be Performed
A. Three (3) business days after the full execution and delivery of this Lease
by Landlord and Tenant
 
Conceptual Space Plan to be completed by Tenant and delivered to Landlord
B. August 1, 2012
 
Final Space Plan to be completed by Tenant and delivered to Landlord.
C. October 12, 2012
 
Tenant to deliver Final Working Drawings to Landlord.
D. October 12, 2012
 
Tenant to submit all Permit application to the City of Bellevue.






692500.09/WLA
371593-00023/6-13-12/ao/ao
SCHEDULE 1 TO EXHIBIT B
-1-


KEY CENTER
[Kilroy Realty, L.P.]
[Concur Technologies, Inc.]




--------------------------------------------------------------------------------




EXHIBIT C
KEY CENTER
NOTICE OF LEASE TERM DATES


To:    _______________________
_______________________
_______________________
_______________________
Re:
Office Lease dated ____________, 20__ between ____________________, a
_____________________ ("Landlord"), and _______________________, a
_______________________ ("Tenant") concerning Suite ______ on floor(s)
__________ of the office building located at ____________________________,
_______________, Washington.

Gentlemen:
In accordance with the Office Lease (the "Lease"), we wish to advise you and/or
confirm as follows:
1.
The Lease Term shall commence on or has commenced on ______________ for a term
of __________________ ending on __________________.

2.
Rent commenced to accrue on __________________, in the amount of
________________.

3.
If the Lease Commencement Date is other than the first day of the month, the
first billing will contain a pro rata adjustment. Each billing thereafter, shall
be for the full amount of the monthly installment as provided for in the Lease.

4.
Your rent checks should be made payable to __________________ at
___________________.

5.
Subject to Section 1.2 of the Lease, the rentable and usable square feet of the
Premises are ________________ and ______________, respectively and Tenant's
Share is ________%.

6.
Tenant's Share as adjusted based upon the exact number of usable square feet
within the Premises is ________%.


692500.09/WLA
371593-00023/6-13-12/ao/ao
EXHIBIT C


KEY CENTER
[Kilroy Realty, L.P.]
[Concur Technologies, Inc.]




--------------------------------------------------------------------------------




 
"Landlord":
                               ,
a                             


By:                              
Its:                           
Agreed to and Accepted
as of ____________, 20__.
"Tenant":
                               
a                             
By:                                     
Its:                                
 








692500.09/WLA
371593-00023/6-13-12/ao/ao
EXHIBIT C


KEY CENTER
[Kilroy Realty, L.P.]
[Concur Technologies, Inc.]




--------------------------------------------------------------------------------




EXHIBIT D
KEY CENTER
RULES AND REGULATIONS


Tenant shall faithfully observe and comply with the following Rules and
Regulations. Landlord shall not be responsible to Tenant for the nonperformance
of any of said Rules and Regulations by or otherwise with respect to the acts or
omissions of any other tenants or occupants of the Project. In the event of any
conflict between the Rules and Regulations and the other provisions of this
Lease, the latter shall control.
1.Tenant shall not alter any lock or install any new or additional locks or
bolts on any doors or windows of the Premises without obtaining Landlord's prior
written consent. Tenant shall bear the cost of any lock changes or repairs
required by Tenant. Two keys will be furnished by Landlord for the Premises, and
any additional keys required by Tenant must be obtained from Landlord at a
reasonable cost to be established by Landlord. Upon the termination of this
Lease, Tenant shall restore to Landlord all keys of stores, offices, and toilet
rooms, either furnished to, or otherwise procured by, Tenant and in the event of
the loss of keys so furnished, Tenant shall pay to Landlord the cost of
replacing same or of changing the lock or locks opened by such lost key if
Landlord shall deem it necessary to make such changes.
2.All doors opening to public corridors shall be kept closed at all times except
for normal ingress and egress to the Premises.
3.Landlord reserves the right to close and keep locked all entrance and exit
doors of the Building during such hours as are customary for comparable
buildings in the Bellevue, Washington area. Tenant, its employees and agents
must be sure that the doors to the Building are securely closed and locked when
leaving the Premises if it is after the normal hours of business for the
Building. Any tenant, its employees, agents or any other persons entering or
leaving the Building at any time when it is so locked, or any time when it is
considered to be after normal business hours for the Building, may be required
to sign the Building register. Access to the Building may be refused unless the
person seeking access has proper identification or has a previously arranged
pass for access to the Building. Landlord will furnish passes to persons for
whom Tenant requests same in writing. Tenant shall be responsible for all
persons for whom Tenant requests passes and shall be liable to Landlord for all
acts of such persons. The Landlord and his agents shall in no case be liable for
damages for any error with regard to the admission to or exclusion from the
Building of any person. In case of invasion, mob, riot, public excitement, or
other commotion, Landlord reserves the right to prevent access to the Building
or the Project during the continuance thereof by any means it deems appropriate
for the safety and protection of life and property.
4.No furniture, freight or equipment of any kind shall be brought into the
Building without prior notice to Landlord. All moving activity into or out of
the Building shall be scheduled with Landlord and done only at such time and in
such manner as Landlord designates. Landlord

692500.09/WLA
371593-00023/6-13-12/ao/ao
EXHIBIT D


KEY CENTER
[Kilroy Realty, L.P.]
[Concur Technologies, Inc.]




--------------------------------------------------------------------------------




shall have the right to prescribe the weight, size and position of all safes and
other heavy property brought into the Building and also the times and manner of
moving the same in and out of the Building. Safes and other heavy objects shall,
if considered necessary by Landlord, stand on supports of such thickness as is
necessary to properly distribute the weight. Landlord will not be responsible
for loss of or damage to any such safe or property in any case. Any damage to
any part of the Building, its contents, occupants or visitors by moving or
maintaining any such safe or other property shall be the sole responsibility and
expense of Tenant.
5.No furniture, packages, supplies, equipment or merchandise will be received in
the Building or carried up or down in the elevators, except between such hours,
in such specific elevator and by such personnel as shall be designated by
Landlord.
6.The requirements of Tenant will be attended to only upon application at the
management office for the Project or at such office location designated by
Landlord. Employees of Landlord shall not perform any work or do anything
outside their regular duties unless under special instructions from Landlord.
7.No sign, advertisement, notice or handbill shall be exhibited, distributed,
painted or affixed by Tenant on any part of the Premises or the Building without
the prior written consent of the Landlord. Tenant shall not disturb, solicit,
peddle, or canvass any occupant of the Project and shall cooperate with Landlord
and its agents of Landlord to prevent same.
8.The toilet rooms, urinals, wash bowls and other apparatus shall not be used
for any purpose other than that for which they were constructed, and no foreign
substance of any kind whatsoever shall be thrown therein. The expense of any
breakage, stoppage or damage resulting from the violation of this rule shall be
borne by the tenant who, or whose servants, employees, agents, visitors or
licensees shall have caused same.
9.Tenant shall not overload the floor of the Premises.
10.Except for vending machines intended for the sole use of Tenant's employees
and invitees, no vending machine or machines other than fractional horsepower
office machines shall be installed, maintained or operated upon the Premises
without the written consent of Landlord.
11.Except to the extent permitted under Section 29 of the Lease, Tenant shall
not use or keep in or on the Premises, the Building, or the Project any
kerosene, gasoline, explosive material, corrosive material, material capable of
emitting toxic fumes, or other inflammable or combustible fluid chemical,
substitute or material. Tenant shall provide material safety data sheets for any
Hazardous Material used or kept on the Premises.
12.Tenant shall not without the prior written consent of Landlord use any method
of heating or air conditioning other than that supplied by Landlord.
13.Tenant shall not use, keep or permit to be used or kept, any foul or noxious
gas or substance in or on the Premises, or permit or allow the Premises to be
occupied or used in a manner offensive or objectionable to Landlord or other
occupants of the Project by reason of noise, odors,

692500.09/WLA
371593-00023/6-13-12/ao/ao
EXHIBIT D


KEY CENTER
[Kilroy Realty, L.P.]
[Concur Technologies, Inc.]




--------------------------------------------------------------------------------




or vibrations, or interfere with other tenants or those having business therein,
whether by the use of any musical instrument, radio, phonograph, or in any other
way. Tenant shall not throw anything out of doors, windows or skylights or down
passageways.
14.Tenant shall not bring into or keep within the Project, the Building or the
Premises any firearms, animals, birds, aquariums, or, except in areas designated
by Landlord, bicycles or other vehicles.
15.No cooking shall be done or permitted on the Premises, nor shall the Premises
be used for the storage of merchandise beyond normal storage incidental to the
Permitted Use, for lodging or for any illegal purposes. Notwithstanding the
foregoing, Underwriters' laboratory-approved equipment and microwave ovens may
be used in the Premises for heating food and brewing coffee, tea, hot chocolate
and similar beverages for employees and visitors, provided that such use is in
accordance with all applicable federal, state, county and city laws, codes,
ordinances, rules and regulations.
16.The Premises shall not be used for manufacturing or for the storage of
merchandise except as such storage may be incidental to the use of the Premises
provided for in the Summary. Tenant shall not occupy or permit any portion of
the Premises to be occupied as an office for a messenger-type operation or
dispatch office, or for the manufacture or sale of liquor, narcotics, or tobacco
in any form, or as a medical office, or as a barber or manicure shop, or as an
employment bureau without the express prior written consent of Landlord. Tenant
shall not advertise for day laborers giving an address at the Premises.
17.Landlord reserves the right to exclude or expel from the Project any person
who, in the judgment of Landlord, is intoxicated or under the influence of
liquor or drugs, or who shall in any manner do any act in violation of any of
these Rules and Regulations.
18.Tenant, its employees and agents shall not loiter in or on the entrances,
corridors, sidewalks, lobbies, courts, halls, stairways, elevators, vestibules
or any Common Areas for the purpose of smoking tobacco products or for any other
purpose, nor in any way obstruct such areas, and shall use them only as a means
of ingress and egress for the Premises. Furthermore, in no event shall Tenant,
its employees or agents smoke tobacco products within the Building or within
seventy-five feet (75') of any entrance into the Building or into any other
Project building.
19.Tenant shall not waste electricity, water or air conditioning and agrees to
cooperate fully with Landlord to ensure the most effective operation of the
Building's heating and air conditioning system, and shall refrain from
attempting to adjust any controls. Tenant shall participate in recycling
programs undertaken by Landlord.
20.Tenant shall store all its trash and garbage within the interior of the
Premises. No material shall be placed in the trash boxes or receptacles if such
material is of such nature that it may not be disposed of in the ordinary and
customary manner of removing and disposing of trash and garbage in Bellevue,
Washington without violation of any law or ordinance governing such disposal.
All trash, garbage and refuse disposal shall be made only through entry-ways and
elevators provided for such purposes at such times as Landlord shall designate.
If the Premises is or becomes

692500.09/WLA
371593-00023/6-13-12/ao/ao
EXHIBIT D


KEY CENTER
[Kilroy Realty, L.P.]
[Concur Technologies, Inc.]




--------------------------------------------------------------------------------




infested with vermin as a result of the use or any misuse or neglect of the
Premises by Tenant, its agents, servants, employees, contractors, visitors or
licensees, Tenant shall forthwith, at Tenant's expense, cause the Premises to be
exterminated from time to time to the satisfaction of Landlord and shall employ
such licensed exterminators as shall be approved in writing in advance by
Landlord.
21.Tenant shall comply with all safety, fire protection and evacuation
procedures and regulations established by Landlord or any governmental agency.
22.Any persons employed by Tenant to do janitorial work shall be subject to the
prior written approval of Landlord, and while in the Building and outside of the
Premises, shall be subject to and under the control and direction of the
Building manager (but not as an agent or servant of such manager or of
Landlord), and Tenant shall be responsible for all acts of such persons.
23.No awnings or other projection shall be attached to the outside walls of the
Building without the prior written consent of Landlord, and no curtains, blinds,
shades or screens shall be attached to or hung in, or used in connection with,
any window or door of the Premises other than Landlord standard drapes All
electrical ceiling fixtures hung in the Premises or spaces along the perimeter
of the Building must be fluorescent and/or of a quality, type, design and a warm
white bulb color approved in advance in writing by Landlord. Neither the
interior nor exterior of any windows shall be coated or otherwise sunscreened
without the prior written consent of Landlord. Tenant shall be responsible for
any damage to the window film on the exterior windows of the Premises and shall
promptly repair any such damage at Tenant's sole cost and expense. Prior to
leaving the Premises for the day, Tenant shall use reasonable efforts to
extinguish all lights. Tenant shall abide by Landlord's regulations concerning
the opening and closing of window coverings which are attached to the windows in
the Premises, if any, which have a view of any interior portion of the Building
or Building Common Areas.
24.The sashes, sash doors, skylights, windows, and doors that reflect or admit
light and air into the halls, passageways or other public places in the Building
shall not be covered or obstructed by Tenant, nor shall any bottles, parcels or
other articles be placed on the windowsills.
25.Tenant must comply with requests by the Landlord concerning the informing of
their employees of items of importance to the Landlord.
26.Tenant must comply with applicable "NO-SMOKING" ordinances and all related,
similar or successor ordinances, rules, regulations or codes. If Tenant is
required under the ordinance to adopt a written smoking policy, a copy of said
policy shall be on file in the office of the Building. In addition, no smoking
of any substance shall be permitted within the Project except in specifically
designated outdoor areas. Within such designated outdoor areas, all remnants of
consumed cigarettes and related paraphernalia shall be deposited in ash trays
and/or waste receptacles. No cigarettes shall be extinguished and/or left on the
ground or any other surface of the Project. Cigarettes shall be extinguished
only in ashtrays. Furthermore, in no event shall Tenant, its employees or agents
smoke tobacco products or other substances (x) within any interior areas of the
Project, or (y) within two hundred feet (200') of the main entrance of the
Building, or (z) within seventy-five feet (75') of any other entryways into the
Building.

692500.09/WLA
371593-00023/6-13-12/ao/ao
EXHIBIT D


KEY CENTER
[Kilroy Realty, L.P.]
[Concur Technologies, Inc.]




--------------------------------------------------------------------------------




27.Tenant hereby acknowledges that Landlord shall have no obligation to provide
guard service or other security measures for the benefit of the Premises, the
Building or the Project. Tenant hereby assumes all responsibility for the
protection of Tenant and its agents, employees, contractors, invitees and
guests, and the property thereof, from acts of third parties, including keeping
doors locked and other means of entry to the Premises closed, whether or not
Landlord, at its option, elects to provide security protection for the Project
or any portion thereof. Tenant further assumes the risk that any safety and
security devices, services and programs which Landlord elects, in its sole
discretion, to provide may not be effective, or may malfunction or be
circumvented by an unauthorized third party, and Tenant shall, in addition to
its other insurance obligations under this Lease, obtain its own insurance
coverage to the extent Tenant desires protection against losses related to such
occurrences. Tenant shall cooperate in any reasonable safety or security program
developed by Landlord or required by law.
28.All over-sized office equipment of any electrical or mechanical nature shall
be placed by Tenant in the Premises in settings approved by Landlord, to absorb
or prevent any vibration, noise and annoyance.
29.Tenant shall not use in any space or in the public halls of the Building, any
hand trucks except those equipped with rubber tires and rubber side guards.
30.No auction, liquidation, fire sale, going-out-of-business or bankruptcy sale
shall be conducted in the Premises without the prior written consent of
Landlord.
31.No tenant shall use or permit the use of any portion of the Premises for
living quarters, sleeping apartments or lodging rooms.
32.Tenant shall not purchase janitorial or maintenance or other similar services
from any company or persons not approved by Landlord (which approval shall not
be unreasonably withheld). Landlord shall approve a sufficient number of sources
of such services to provide Tenant with a reasonable selection, but only in such
instances and to such extent as Landlord in its judgment shall consider
consistent with the security and proper operation of the Building.
33.Tenant shall install and maintain, at Tenant's sole cost and expense, an
adequate, visibly marked and properly operational fire extinguisher next to any
duplicating or photocopying machines or similar heat producing equipment, which
may or may not contain combustible material, in the Premises.
Landlord reserves the right at any time to change or rescind any one or more of
these Rules and Regulations, or to make such other and further reasonable Rules
and Regulations as in Landlord's judgment may from time to time be necessary for
the management, safety, care and cleanliness of the Premises, Building, the
Common Areas and the Project, and for the preservation of good order therein, as
well as for the convenience of other occupants and tenants therein. Landlord may
waive any one or more of these Rules and Regulations for the benefit of any
particular tenants, but no such waiver by Landlord shall be construed as a
waiver of such Rules and Regulations in favor of any other tenant, nor prevent
Landlord from thereafter enforcing any such Rules or Regulations against any or
all tenants of the Project. Tenant shall be deemed to

692500.09/WLA
371593-00023/6-13-12/ao/ao
EXHIBIT D


KEY CENTER
[Kilroy Realty, L.P.]
[Concur Technologies, Inc.]




--------------------------------------------------------------------------------




have read these Rules and Regulations and to have agreed to abide by them as a
condition of its occupancy of the Premises.







692500.09/WLA
371593-00023/6-13-12/ao/ao
EXHIBIT D


KEY CENTER
[Kilroy Realty, L.P.]
[Concur Technologies, Inc.]




--------------------------------------------------------------------------------




EXHIBIT E
KEY CENTER
FORM OF TENANT'S ESTOPPEL CERTIFICATE
The undersigned as Tenant under that certain Office Lease (the "Lease") made and
entered into as of ___________, 20_   by and between _______________ as
Landlord, and the undersigned as Tenant, for Premises on the ______________
floor(s) of the office building located at ______________, _______________,
Washington ____________, certifies as follows:
1.Attached hereto as Exhibit A is a true and correct copy of the Lease and all
amendments and modifications thereto. The documents contained in Exhibit A
represent the entire agreement between the parties as to the Premises.
2.The undersigned currently occupies the Premises described in the Lease, the
Lease Term commenced on __________, and the Lease Term expires on ___________,
and the undersigned has no option to terminate or cancel the Lease or to
purchase all or any part of the Premises, the Building and/or the Project.
3.Base Rent became payable on ____________.
4.The Lease is in full force and effect and has not been modified, supplemented
or amended in any way except as provided in Exhibit A.
5.Tenant has not transferred, assigned, or sublet any portion of the Premises
nor entered into any license or concession agreements with respect thereto
except as follows:






6.All monthly installments of Base Rent, all Additional Rent and all monthly
installments of estimated Additional Rent have been paid when due through
___________. The current monthly installment of Base Rent is
$_____________________.
7.To Tenant's knowledge, all conditions of the Lease to be performed by Landlord
necessary to the enforceability of the Lease have been satisfied and Landlord is
not in default thereunder. In addition, the undersigned has not delivered any
notice to Landlord regarding a default by Landlord thereunder. No default or
event that with the passing of time or the giving of notice, or both, would
constitute a default (referred to herein collectively as a "default") on the
part of the undersigned exists under the Lease in the performance of the terms,
covenants, and conditions of the Lease required to be performed on the part of
the undersigned.
8.No rental has been paid more than thirty (30) days in advance and no security
has

692500.09/WLA
371593-00023/6-13-12/ao/ao
EXHIBIT E


KEY CENTER
[Kilroy Realty, L.P.]
[Concur Technologies, Inc.]




--------------------------------------------------------------------------------




been deposited with Landlord except as provided in the Lease.
9.As of the date hereof, there are no existing defenses or offsets, or, to the
undersigned's knowledge, claims or any basis for a claim, that the undersigned
has against Landlord.
10.Tenant hereby represents and warrants that Tenant is a duly formed and
existing entity qualified to do business in Washington and that Tenant has full
right and authority to execute and deliver this Estoppel Certificate and that
each person signing on behalf of Tenant is authorized to do so.
11.There are no actions pending against the undersigned under the bankruptcy or
similar laws of the United States or any state.
12.Other than in compliance with all applicable laws and incidental to the
ordinary course of the use of the Premises, the undersigned has not used or
stored any hazardous substances in the Premises.
13.To the undersigned's knowledge, all improvement work to be performed by
Landlord under the Lease has been completed in accordance with the Lease and has
been accepted by the undersigned and all reimbursements and allowances due to
the undersigned under the Lease in connection with any improvement work have
been paid in full, except as follows:
__________________________________________________________________.
The undersigned acknowledges that this Estoppel Certificate may be delivered to
Landlord or to a prospective mortgagee or prospective purchaser, and
acknowledges that said prospective mortgagee or prospective purchaser will be
relying upon the statements contained herein in making the loan or acquiring the
property of which the Premises is a part and that receipt by it of this
certificate is a condition of making such loan or acquiring such property.
Executed at ______________ on the ____ day of ___________, 20_  .
 
"Tenant":
                           ,
a                         
By:                               
Its:                            
By:                               
Its:                            








692500.09/WLA
371593-00023/6-13-12/ao/ao
EXHIBIT E


KEY CENTER
[Kilroy Realty, L.P.]
[Concur Technologies, Inc.]




--------------------------------------------------------------------------------




EXHIBIT F
KEY CENTER
RECORDING REQUESTED BY
AND WHEN RECORDED RETURN TO:
ALLEN MATKINS LECK GAMBLE
MALLORY & NATSIS LLP
1901 Avenue of the Stars, 18th Floor
Los Angeles, California 90067
Attention: Anton N. Natsis, Esq.
                                                
RECOGNITION OF COVENANTS,
CONDITIONS, AND RESTRICTIONS
This Recognition of Covenants, Conditions, and Restrictions (this "Agreement")
is entered into as of the __ day of ________, 20__, by and between
__________________ ("Landlord"), and ________________ ("Tenant"), with reference
to the following facts:
A.Landlord and Tenant entered into that certain Office Lease Agreement dated
_____, 200__ (the "Lease"). Pursuant to the Lease, Landlord leased to Tenant and
Tenant leased from Landlord space (the "Premises") located in an office building
on certain real property described in Exhibit A attached hereto and incorporated
herein by this reference (the "Property").
B.The Premises is located in an office building located on real property which
is part of an area owned by Landlord containing approximately ___ (__) acres of
real property located in the City of ____________, Washington (the "Project"),
as more particularly described in Exhibit B attached hereto and incorporated
herein by this reference.
C.Landlord, as declarant, has previously recorded, or proposes to record
concurrently with the recordation of this Agreement, a Declaration of Covenants,
Conditions, and Restrictions (the "Declaration"), dated ________________, 20__,
in connection with the Project.
D.Tenant is agreeing to recognize and be bound by the terms of the Declaration,
and the parties hereto desire to set forth their agreements concerning the same.
NOW, THEREFORE, in consideration of (a) the foregoing recitals and the mutual
agreements hereinafter set forth, and (b) for other good and valuable
consideration, the receipt and sufficiency of which are hereby acknowledged, the
parties hereto agree as follows,
1.Tenant's Recognition of Declaration. Notwithstanding that the Lease has been
executed prior to the recordation of the Declaration, Tenant agrees to recognize
and by bound by all of the terms and conditions of the Declaration.
2.Miscellaneous.

692500.09/WLA
371593-00023/6-13-12/ao/ao
EXHIBIT F


KEY CENTER
[Kilroy Realty, L.P.]
[Concur Technologies, Inc.]




--------------------------------------------------------------------------------




2.1    This Agreement shall be binding upon and inure to the benefit of the
parties hereto and their respective heirs, estates, personal representatives,
successors, and assigns.
2.2    This Agreement is made in, and shall be governed, enforced and construed
under the laws of, the State of Washington.
2.3    This Agreement constitutes the entire understanding and agreements of the
parties with respect to the subject matter hereof, and shall supersede and
replace all prior understandings and agreements, whether verbal or in writing.
The parties confirm and acknowledge that there are no other promises, covenants,
understandings, agreements, representations, or warranties with respect to the
subject matter of this Agreement except as expressly set forth herein.
2.4    This Agreement is not to be modified, terminated, or amended in any
respect, except pursuant to any instrument in writing duly executed by both of
the parties hereto.
2.5    In the event that either party hereto shall bring any legal action or
other proceeding with respect to the breach, interpretation, or enforcement of
this Agreement, or with respect to any dispute relating to any transaction
covered by this Agreement, the losing party in such action or proceeding shall
reimburse the prevailing party therein for all reasonable costs of litigation,
including reasonable attorneys' fees, in such amount as may be determined by the
court or other tribunal having jurisdiction, including matters on appeal.
2.6    All captions and heading herein are for convenience and ease of reference
only, and shall not be used or referred to in any way in connection with the
interpretation or enforcement of this Agreement.
2.7    If any provision of this Agreement, as applied to any party or to any
circumstance, shall be adjudged by a court of competent jurisdictions to be void
or unenforceable for any reason, the same shall not affect any other provision
of this Agreement, the application of such provision under circumstances
different from those adjudged by the court, or the validity or enforceability of
this Agreement as a whole.
2.8    Time is of the essence of this Agreement.
2.9    The Parties agree to execute any further documents, and take any further
actions, as may be reasonable and appropriate in order to carry out the purpose
and intent of this Agreement.
2.10    As used herein, the masculine, feminine or neuter gender, and the
singular and plural numbers, shall each be deemed to include the others whenever
and whatever the context so indicates.

692500.09/WLA
371593-00023/6-13-12/ao/ao
EXHIBIT F


KEY CENTER
[Kilroy Realty, L.P.]
[Concur Technologies, Inc.]




--------------------------------------------------------------------------------




SIGNATURE PAGE OF RECOGNITION OF
COVENANTS, CONDITIONS AND RESTRICTIONS
IN WITNESS WHEREOF, the parties hereto have duly executed this Agreement as of
the day and year first above written.
"Landlord":
_________________________,
a ________________________
By:                        
Its:                    


"Tenant":
,
a                     
By:                        
Its:                    
By:                        
    Its:                    







692500.09/WLA
371593-00023/6-13-12/ao/ao
EXHIBIT F


KEY CENTER
[Kilroy Realty, L.P.]
[Concur Technologies, Inc.]




--------------------------------------------------------------------------------




EXHIBIT G
KEY CENTER




INTENTIONALLY OMITTED







692500.09/WLA
371593-00023/6-13-12/ao/ao
EXHIBIT G


KEY CENTER
[Kilroy Realty, L.P.]
[Concur Technologies, Inc.]




--------------------------------------------------------------------------------




EXHIBIT H
KEY CENTER
MARKET RENT DETERMINATION FACTORS
When determining Market Rent, the following rules and instructions shall be
followed.
1.    RELEVANT FACTORS. The "Market Rent," as used in this Lease, shall be
derived from an analysis (as such derivation and analysis are set forth in this
Exhibit H) of the "Net Equivalent Lease Rates," of the "Comparable Transactions"
(as that term is defined below). The Market Rent, as used in this Lease, shall
be equal to the annual rent per rentable square foot, at which tenants, are,
pursuant to transactions consummated within twelve (12) months prior to the
commencement of the Option Term (or the twelve (12) month period prior to the
commencement of Tenant's lease of any First Offer Space), provided that timing
adjustments shall be made to reflect any changes in the Market Rent following
the date of any particular Comparable Transaction up to the date of the
commencement of the applicable Option Term, leasing non-sublease, non-encumbered
space comparable in location and quality to the Premises containing a square
footage comparable to that of the Premises (or, if determining First Offer Rent,
consisting of a space comparable in size to the First Offer Space being leased
by Tenant) for a term of five (5) years, in an arm's-length transaction, which
comparable space is located in "Comparable Buildings" (transactions satisfying
the foregoing criteria shall be known as the "Comparable Transactions”). The
terms of the Comparable Transactions shall be calculated as a "Net Equivalent
Lease Rate" pursuant to the terms of this Exhibit H, and shall take into
consideration only the following terms and concessions: (i) the rental rate and
escalations for the Comparable Transactions, (ii) the amount of parking rent per
parking permit paid in the Comparable Transactions, if any, (iii) operating
expense and tax protection granted in such Comparable Transactions such as a
base year or expense stop (although for each such Comparable Transaction the
base rent shall be adjusted to a triple net base rent using reasonable estimates
of operating expenses and taxes for each such Comparable Transaction);
(iv) rental abatement concessions, if any, being granted such tenants in
connection with such comparable space, (v) any "Renewal Allowance," as defined
herein below, to be provided to Tenant in connection with the Option Term as
compared to the improvements or allowances provided or to be provided in the
Comparable Transactions, taking into account the contributory value of the
existing improvements in the Premises (or in the First Offer Space, as
applicable), such value to be based upon the age, design, quality of finishes,
and layout of the existing improvements, and (vi) all other monetary concessions
(including the value of any signage), if any, being granted such tenants in
connection with such Comparable Transactions. Notwithstanding any contrary
provision hereof, in determining the Market Rent for the Option Term (but not
for any First Offer Term), no consideration shall be given to any period of
rental abatement, if any, granted to tenants in Comparable Transactions in
connection with the design, permitting and construction of improvements, or any
commission paid or not paid in connection with such Comparable Transaction. The
Market Rent shall include adjustment of the stated size of the Premises (or the
First Offer Space, as applicable) based upon the standards of measurement
utilized in the Comparable Transactions; provided, however, the size of the
Premises shall, notwithstanding the foregoing, be at least equal to the greater
of: (i) the square footages set forth in this Lease, and

692500.09/WLA
371593-00023/6-13-12/ao/ao
EXHIBIT H


KEY CENTER
[Kilroy Realty, L.P.]
[Concur Technologies, Inc.]




--------------------------------------------------------------------------------




(ii) the square footage of the Premises determined pursuant to the standards of
space measurement used in the Comparable Transactions.
2.    TENANT SECURITY. The Market Rent shall additionally include a
determination as to whether, and if so to what extent, Tenant must provide
Landlord with financial security, such as an enhanced security deposit, a letter
of credit or guaranty, for Tenant’s Rent obligations during the Option Term (or
the First Offer Term, as applicable). Such determination shall be made by
reviewing the extent of financial security then generally being imposed in
Comparable Transactions from tenants of comparable financial condition and
credit history to the then existing financial condition and credit history of
Tenant (with appropriate adjustments to account for differences in the
then-existing financial condition of Tenant and such other tenants, and giving
reasonable consideration to Tenant’s prior performance history during the Lease
Term).
3.    RENEWAL IMPROVEMENT ALLOWANCE. Notwithstanding anything to the contrary
set forth in this Exhibit H, once the Market Rent for the Option Term (or the
First Offer Term, as applicable) is determined as a Net Equivalent Lease Rate,
if, in connection with such determination, it is deemed that Tenant is entitled
to an improvement or comparable allowance for the improvement of the Premises
(or the First Offer Term, as applicable) (the total dollar value of such
allowance shall be referred to herein as the "Renewal Allowance"), Landlord
shall pay the Renewal Allowance to Tenant pursuant to a commercially reasonable
disbursement procedure determined by Landlord and the terms of Article 8 of this
Lease, and, as set forth in Section 5, below, of this Exhibit H, the rental rate
component of the Market Rent shall be increased to be a rental rate which takes
into consideration that Tenant will receive payment of such Renewal Allowance
and, accordingly, such payment with interest shall be factored into the base
rent component of the Market Rent.
4.    COMPARABLE BUILDINGS. For purposes of this Lease, the term "Comparable
Buildings" shall mean first-class multi-tenant occupancy office buildings which
are comparable to the Building in terms of age (based upon the date of
completion of construction or major renovation), quality of construction, level
of services and amenities (including, but not limited to, the type (e.g.,
surface, covered, subterranean) and amount of parking), size and appearance, and
are located in the "Comparable Area," which is the downtown Central Business
District of Bellevue, Washington.
5.    METHODOLOGY FOR REVIEWING AND COMPARING THE COMPARABLE TRANSACTIONS. In
order to analyze the Comparable Transactions based on the factors to be
considered in calculating Market Rent, and given that the Comparable
Transactions may vary in terms of length of term, rental rate, concessions,
etc., the following steps shall be taken into consideration to "adjust" the
objective data from each of the Comparable Transactions. By taking this
approach, a "Net Equivalent Lease Rate" for each of the Comparable Transactions
shall be determined using the following steps to adjust the Comparable
Transactions, which will allow for an "apples to apples" comparison of the
Comparable Transactions.
5.1.    The contractual rent payments for each of the Comparable Transactions
should be arrayed monthly or annually over the lease term. All Comparable
Transactions should be adjusted to simulate a net rent structure, wherein the
tenant is responsible for the payment of all property operating expenses in a
manner consistent with this Lease. This results in the estimate of

692500.09/WLA
371593-00023/6-13-12/ao/ao
EXHIBIT H


KEY CENTER
[Kilroy Realty, L.P.]
[Concur Technologies, Inc.]




--------------------------------------------------------------------------------




Net Equivalent Rent received by each landlord for each Comparable Transaction
being expressed as a periodic net rent payment.
5.2    Any free rent or similar inducements received over time should be
deducted in the time period in which they occur, resulting in the net cash flow
arrayed over the lease term.
5.3    The resultant net cash flow from the lease should be then discounted
(using an 8% annual discount rate) to the lease commencement date, resulting in
a net present value estimate.
5.4    From the net present value, up front inducements (improvements allowances
and other concessions) and leasing commissions should be deducted. These items
should be deducted directly, on a "dollar for dollar" basis, without discounting
since they are typically incurred at lease commencement, while rent (which is
discounted) is a future receipt.
5.5    The net present value should then amortized back over the lease term as a
level monthly or annual net rent payment using the same annual discount rate of
8.0% used in the present value analysis. This calculation will result in a
hypothetical level or even payment over the option period, termed the "Net
Equivalent Lease Rate" (or constant equivalent in general financial terms).
6.    USE OF NET EQUIVALENT LEASE RATES FOR COMPARABLE TRANSACTIONS. The Net
Equivalent Lease Rates for the Comparable Transactions shall then be used to
reconcile, in a manner usual and customary for a real estate appraisal process,
to a conclusion of Market Rent which shall be stated as a "NNN" lease rate
applicable to each year of the Option Term.
An example of the application of using the process set forth on this Exhibit H
to arrive at the Market Rent is attached hereto as Schedule 1.







692500.09/WLA
371593-00023/6-13-12/ao/ao
EXHIBIT H


KEY CENTER
[Kilroy Realty, L.P.]
[Concur Technologies, Inc.]




--------------------------------------------------------------------------------




SCHEDULE 1 TO EXHIBIT H
KEY CENTER
DETERMINATION OF MARKET RENT – EXAMPLE
As an example of the determination of the Market Rent, assume that there is a
10,000 rentable square foot Comparable Transaction with a five (5) year term,
Base Rent of $75.00 per rentable square foot with One Dollar ($1) annual
increases, an improvement allowance of $25.00 per rentable square foot, three
(3) months of free rent, and Operating Expenses and Tax Expenses of $12.00 per
rentable square foot. Based on the foregoing, the Net Equivalent Lease Rate
analysis would be as follows.
1.    The contractual rent payments for each of the Comparable Transactions
should be arrayed monthly over the lease term. See Column 2 in the attached
spreadsheet.
2.    From this figure, the initial lease year operating expenses (from gross
leases) should be deducted, leaving a net lease rate over the lease term. See
Column 3 in the attached spreadsheet.
3.    This results in the net rent received by each landlord under the
Comparable Transactions being expressly as a monthly net rent payment. See
Column 4 in the attached spreadsheet.
4.    Any free rent or similar inducements received over time should be deducted
in the time period in which they occur, resulting in the net cash flow arrayed
over the lease term. See the amounts set forth in months 1, 2 and 3 of Column 2
in the attached spreadsheet.
5.    The resultant net cash flow from the lease should be then discounted
(using an eight percent (8%) annual discount rate) to the lease commencement
date, resulting in a net present value estimate. The net present value of the
amounts set forth in Column 4 of the attached spreadsheet is $2,479,851.66.
6.    From the net present value, up-front inducements (improvement allowances
and other concessions) should be deducted. These items should be deducted
directly, on a "dollar for dollar" basis, without discounting, since they are
typically incurred at lease commencement, while rent (which is discounted) is a
future receipt. The net present value amount set forth in number 5, above, less
the improvement allowance, is $2,229,851.66.
7.    The net present value should then amortized back over the lease term as a
level monthly net rent payment using the same annual discount rate of eight
percent (8%) used in the present value analysis. This calculation will result in
a hypothetical level or even payment over the option period, termed the "Net
Equivalent Lease Rate" (or constant equivalent in general financial terms). The
net present value amount set forth in number 6, above, amortized back over the
term at eight percent (8%) results in a net monthly rent payment of $45,213.35.
8.    The net monthly rent payment set forth in number 7 above must then be
converted to a rentable square foot number by dividing the amount by the
rentable square footage of the space

692500.09/WLA
371593-00023/6-13-12/ao/ao
SCHEDULE 1 TO EXHIBIT H


KEY CENTER
[Kilroy Realty, L.P.]
[Concur Technologies, Inc.]




--------------------------------------------------------------------------------




(i.e., 10,000 rentable square feet). This results in a net monthly rent payment
per rentable square foot of $4.52.
9.    The net monthly rent payment per rentable square foot must then be
multiplied by the rentable square footage of the Premises (for purposes of this
example, assume the rentable square footage of the Premises is ___________
rentable square feet), resulting in a net monthly rent payment for the Premises
during the applicable Term of ___________________________ Dollars
($_____________________).





692500.09/WLA
371593-00023/6-13-12/ao/ao
SCHEDULE 1 TO EXHIBIT H


KEY CENTER
[Kilroy Realty, L.P.]
[Concur Technologies, Inc.]




--------------------------------------------------------------------------------




SCHEDULE 2 TO EXHIBIT H
KEY CENTER
DETERMINATION OF MARKET RENT – EXAMPLE
 
 
 
 
Premises (RSF)
 
10,000


Initial Annual Rental Rate per RSF
 
$
75.00


Annual Escalation
 
$
12.00


Abatement (months)
 
3


Improvement Allowance per rsf
$
25.00


 
 
 
 
Period
Monthly
Base Rent
Monthly
Operating Expenses
Monthly
Net Rent Payment
 
 
 
 
1
$ -
$10,000.00
$(10,000.00)
2
$ -
$10,000.00
$(10,000.00)
3
$ -
$10,000.00
$(10,000.00)
4
$62,500.00
$10,000.00
$52,500.00
5
$62,500.00
$10,000.00
$52,500.00
6
$62,500.00
$10,000.00
$52,500.00
7
$62,500.00
$10,000.00
$52,500.00
8
$62,500.00
$10,000.00
$52,500.00
9
$62,500.00
$10,000.00
$52,500.00
10
$62,500.00
$10,000.00
$52,500.00
11
$62,500.00
$10,000.00
$52,500.00
12
$62,500.00
$10,000.00
$52,500.00
13
$63,333.33
$10,000.00
$53,333.33
14
$63,333.33
$10,000.00
$53,333.33
15
$63,333.33
$10,000.00
$53,333.33
16
$63,333.33
$10,000.00
$53,333.33
17
$63,333.33
$10,000.00
$53,333.33
18
$63,333.33
$10,000.00
$53,333.33
19
$63,333.33
$10,000.00
$53,333.33
20
$63,333.33
$10,000.00
$53,333.33
21
$63,333.33
$10,000.00
$53,333.33
22
$63,333.33
$10,000.00
$53,333.33
23
$63,333.33
$10,000.00
$53,333.33
24
$63,333.33
$10,000.00
$53,333.33
25
$64,166.67
$10,000.00
$54,166.67
26
$64,166.67
$10,000.00
$54,166.67
27
$64,166.67
$10,000.00
$54,166.67
28
$64,166.67
$10,000.00
$54,166.67


692500.09/WLA
371593-00023/6-13-12/ao/ao
SCHEDULE 2 TO EXHIBIT H


KEY CENTER
[Kilroy Realty, L.P.]
[Concur Technologies, Inc.]




--------------------------------------------------------------------------------




29
$64,166.67
$10,000.00
$54,166.67
30
$64,166.67
$10,000.00
$54,166.67
31
$64,166.67
$10,000.00
$54,166.67
32
$64,166.67
$10,000.00
$54,166.67
33
$64,166.67
$10,000.00
$54,166.67
34
$64,166.67
$10,000.00
$54,166.67
35
$64,166.67
$10,000.00
$54,166.67
36
$64,166.67
$10,000.00
$54,166.67
37
$65,000.00
$10,000.00
$55,000.00
38
$65,000.00
$10,000.00
$55,000.00
39
$65,000.00
$10,000.00
$55,000.00
40
$65,000.00
$10,000.00
$55,000.00
41
$65,000.00
$10,000.00
$55,000.00
42
$65,000.00
$10,000.00
$55,000.00
43
$65,000.00
$10,000.00
$55,000.00
44
$65,000.00
$10,000.00
$55,000.00
45
$65,000.00
$10,000.00
$55,000.00
46
$65,000.00
$10,000.00
$55,000.00
47
$65,000.00
$10,000.00
$55,000.00
48
$65,000.00
$10,000.00
$55,000.00
49
$65,833.33
$10,000.00
$55,833.33
50
$65,833.33
$10,000.00
$55,833.33
51
$65,833.33
$10,000.00
$55,833.33
52
$65,833.33
$10,000.00
$55,833.33
53
$65,833.33
$10,000.00
$55,833.33
54
$65,833.33
$10,000.00
$55,833.33
55
$65,833.33
$10,000.00
$55,833.33
56
$65,833.33
$10,000.00
$55,833.33
57
$65,833.33
$10,000.00
$55,833.33
58
$65,833.33
$10,000.00
$55,833.33
59
$65,833.33
$10,000.00
$55,833.33
60
$65,833.33
$10,000.00
$55,833.33
 
 
 
 
Net Present Value @ 8%
 
$
2,479,851.66


Up-front inducements (Improvements & Other)
$
250,000.00


Net Present Value net of inducements
 
$
2,229,851.66


Monthly Amortization @ 8%
 
$
45,213.35


Net Monthly Rent Payment pre rentable square foot
$
4.52


Rentable Square Footage of Premises
 
________________
Net Monthly Rent Payment for the Premises during the applicable Term
_________________








692500.09/WLA
371593-00023/6-13-12/ao/ao
SCHEDULE 2 TO EXHIBIT H


KEY CENTER
[Kilroy Realty, L.P.]
[Concur Technologies, Inc.]




--------------------------------------------------------------------------------




EXHIBIT I
FORM OF LETTER OF CREDIT
(Letterhead of a money center bank
acceptable to the Landlord)


FAX NO. [(___) ___-____]
SWIFT: [Insert No., if any]
[Insert Bank Name And Address]
 
DATE OF ISSUE:             
BENEFICIARY:
[Insert Beneficiary Name And Address]
APPLICANT:
[Insert Applicant Name And Address]
 
LETTER OF CREDIT NO.       
EXPIRATION DATE:
 
       AT OUR COUNTERS
AMOUNT AVAILABLE:
USD[Insert Dollar Amount]
(U.S. DOLLARS [Insert Dollar Amount])

LADIES AND GENTLEMEN:
WE HEREBY ESTABLISH OUR IRREVOCABLE STANDBY LETTER OF CREDIT NO. ___________ IN
YOUR FAVOR FOR THE ACCOUNT OF [Insert Tenant's Name], A [Insert Entity Type], UP
TO THE AGGREGATE AMOUNT OF USD[Insert Dollar Amount] ([Insert Dollar Amount]
U.S. DOLLARS) EFFECTIVE IMMEDIATELY AND EXPIRING ON ___(Expiration Date)___
AVAILABLE BY PAYMENT UPON PRESENTATION OF YOUR DRAFT AT SIGHT DRAWN ON [Insert
Bank Name] WHEN ACCOMPANIED BY THE FOLLOWING DOCUMENT(S):
1.    THE ORIGINAL OF THIS IRREVOCABLE STANDBY LETTER OF CREDIT AND
AMENDMENT(S), IF ANY.
2.    BENEFICIARY'S SIGNED STATEMENT STATING THE FOLLOWING:
"THE UNDERSIGNED HEREBY CERTIFIES THAT THE LANDLORD, EITHER (A) UNDER THE LEASE
(DEFINED BELOW), OR (B) AS A RESULT OF THE TERMINATION OF SUCH LEASE, HAS THE
RIGHT TO DRAW DOWN THE AMOUNT OF USD          IN ACCORDANCE WITH THE TERMS OF
THAT CERTAIN OFFICE LEASE DATED [Insert Lease Date], AS AMENDED (COLLECTIVELY,
THE "LEASE"), AND SUCH AMOUNT REMAINS UNPAID AT THE TIME OF THIS DRAWING."
OR
"THE UNDERSIGNED HEREBY CERTIFIES THAT WE HAVE RECEIVED A WRITTEN NOTICE OF
[Insert Bank Name]'S ELECTION NOT TO EXTEND ITS

692500.09/WLA
371593-00023/6-13-12/ao/ao
EXHIBIT I


KEY CENTER
[Kilroy Realty, L.P.]
[Concur Technologies, Inc.]




--------------------------------------------------------------------------------




STANDBY LETTER OF CREDIT NO. ___________ AND HAVE NOT RECEIVED A REPLACEMENT
LETTER OF CREDIT WITHIN AT LEAST THIRTY (30) DAYS PRIOR TO THE PRESENT
EXPIRATION DATE."
OR
"THE UNDERSIGNED HEREBY CERTIFIES THAT BENEFICIARY IS ENTITLED TO DRAW DOWN THE
FULL AMOUNT OF LETTER OF CREDIT NO. ___________ AS THE RESULT OF THE FILING OF A
VOLUNTARY PETITION UNDER THE U.S. BANKRUPTCY CODE OR A STATE BANKRUPTCY CODE BY
THE TENANT UNDER THAT CERTAIN OFFICE LEASE DATED [Insert Lease Date], AS AMENDED
(COLLECTIVELY, THE "LEASE"), WHICH FILING HAS NOT BEEN DISMISSED AT THE TIME OF
THIS DRAWING."
OR
"THE UNDERSIGNED HEREBY CERTIFIES THAT BENEFICIARY IS ENTITLED TO DRAW DOWN THE
FULL AMOUNT OF LETTER OF CREDIT NO. ___________ AS THE RESULT OF AN INVOLUNTARY
PETITION HAVING BEEN FILED UNDER THE U.S. BANKRUPTCY CODE OR A STATE BANKRUPTCY
CODE AGAINST THE TENANT UNDER THAT CERTAIN OFFICE LEASE DATED [Insert Lease
Date], AS AMENDED (COLLECTIVELY, THE "LEASE"), WHICH FILING HAS NOT BEEN
DISMISSED AT THE TIME OF THIS DRAWING."
SPECIAL CONDITIONS:
PARTIAL DRAWINGS AND MULTIPLE PRESENTATIONS MAY BE MADE UNDER THIS STANDBY
LETTER OF CREDIT, PROVIDED, HOWEVER, THAT EACH SUCH DEMAND THAT IS PAID BY US
SHALL REDUCE THE AMOUNT AVAILABLE UNDER THIS STANDBY LETTER OF CREDIT.
ALL INFORMATION REQUIRED WHETHER INDICATED BY BLANKS, BRACKETS OR OTHERWISE,
MUST BE COMPLETED AT THE TIME OF DRAWING. [Please Provide The Required Forms For
Review, And Attach As Schedules To The Letter Of Credit.]
ALL SIGNATURES MUST BE MANUALLY COMPLETED IN ORIGINALS.
ALL BANKING CHARGES ARE FOR THE APPLICANT'S ACCOUNT.
IT IS A CONDITION OF THIS STANDBY LETTER OF CREDIT THAT IT SHALL BE DEEMED
AUTOMATICALLY EXTENDED WITHOUT AMENDMENT FOR A PERIOD OF ONE (1) YEAR FROM THE
PRESENT OR ANY FUTURE EXPIRATION DATE, UNLESS AT LEAST THIRTY (30) DAYS PRIOR TO
ANY EXPIRATION DATE WE NOTIFY YOU IN WRITING BY OVERNIGHT COURIER SERVICE THAT
WE ELECT NOT TO EXTEND THIS CREDIT

692500.09/WLA
371593-00023/6-13-12/ao/ao
EXHIBIT I


KEY CENTER
[Kilroy Realty, L.P.]
[Concur Technologies, Inc.]




--------------------------------------------------------------------------------




FOR ANY SUCH ADDITIONAL PERIOD. SAID NOTICE WILL BE SENT TO THE ADDRESS
INDICATED ABOVE, UNLESS A CHANGE OF ADDRESS IS OTHERWISE NOTIFIED BY YOU TO US
IN WRITING BY RECEIPTED MAIL OR OVERNIGHT COURIER SERVICE. ANY NOTICE TO US WILL
BE DEEMED EFFECTIVE ONLY UPON ACTUAL RECEIPT BY US AT OUR DESIGNATED OFFICE. IN
NO EVENT, AND WITHOUT FURTHER NOTICE FROM OURSELVES, SHALL THE EXPIRATION DATE
BE EXTENDED BEYOND A FINAL EXPIRATION DATE OF ___(Expiration Date)___.
THIS LETTER OF CREDIT IS TRANSFERABLE IN FULL AND NOT IN PART. ANY TRANSFER MADE
HEREUNDER MUST CONFORM STRICTLY TO THE TERMS HEREOF AND TO THE CONDITIONS OF
RULE 6.03 OF THE INTERNATIONAL STANDBY PRACTICES FIXED BY THE INTERNATIONAL
CHAMBER OF COMMERCE, PUBLICATION NO. 590 (ISP98) (PROVIDED, HOWEVER, ANY
REFERENCE THEREIN TO AN “ORIGINAL” LETTER OF CREDIT SHALL ALSO INCLUDE ANY
CERTIFIED TRUE COPY PROVIDED TO BENEFICIARY UNDER THE SECOND TO LAST PARAGRAPH
OF THIS LETTER OF CREDIT). SHOULD YOU WISH TO EFFECT A TRANSFER UNDER THIS
CREDIT, SUCH TRANSFER WILL BE SUBJECT TO THE RETURN TO US OF THE ORIGINAL CREDIT
INSTRUMENT, ACCOMPANIED BY OUR FORM OF TRANSFER, PROPERLY COMPLETED AND SIGNED
BY AN AUTHORIZED SIGNATORY OF YOUR FIRM, BEARING YOUR BANKER’S STAMP AND
SIGNATURE AUTHENTICATION AND PAYMENT OF OUR TRANSFER FEE BY THE BENEFICIARY.
SUCH TRANSFER FORM IS AVAILABLE UPON REQUEST.
ALL DRAFTS REQUIRED UNDER THIS STANDBY LETTER OF CREDIT MUST BE MARKED: ''DRAWN
UNDER [Insert Bank Name] STANDBY LETTER OF CREDIT NO. ___________."
WE HEREBY AGREE WITH YOU THAT IF DRAFTS ARE PRESENTED TO [Insert Bank Name]
UNDER THIS LETTER OF CREDIT AT OR PRIOR TO [Insert Time – (e.g., 11:00 AM)], ON
A BUSINESS DAY, AND PROVIDED THAT SUCH DRAFTS PRESENTED CONFORM TO THE TERMS AND
CONDITIONS OF THIS LETTER OF CREDIT, PAYMENT SHALL BE INITIATED BY US IN
IMMEDIATELY AVAILABLE FUNDS BY OUR CLOSE OF BUSINESS ON THE SUCCEEDING BUSINESS
DAY. IF DRAFTS ARE PRESENTED TO [Insert Bank Name] UNDER THIS LETTER OF CREDIT
AFTER [Insert Time – (e.g., 11:00 AM)], ON A BUSINESS DAY, AND PROVIDED THAT
SUCH DRAFTS CONFORM WITH THE TERMS AND CONDITIONS OF THIS LETTER OF CREDIT,
PAYMENT SHALL BE INITIATED BY US IN IMMEDIATELY AVAILABLE FUNDS BY OUR CLOSE OF
BUSINESS ON THE SECOND SUCCEEDING BUSINESS DAY. AS USED IN THIS LETTER OF
CREDIT, "BUSINESS DAY" SHALL MEAN ANY DAY OTHER THAN A SATURDAY, SUNDAY OR A DAY
ON WHICH BANKING INSTITUTIONS IN THE STATE OF WASHINGTON ARE AUTHORIZED OR
REQUIRED BY LAW TO CLOSE. IF THE EXPIRATION DATE FOR THIS LETTER OF CREDIT SHALL
EVER FALL ON A DAY WHICH IS NOT A BUSINESS DAY THEN SUCH EXPIRATION DATE SHALL
AUTOMATICALLY BE EXTENDED TO THE DATE WHICH IS THE NEXT BUSINESS DAY.
PRESENTATION OF A DRAWING UNDER THIS LETTER OF CREDIT MAY BE MADE ON

692500.09/WLA
371593-00023/6-13-12/ao/ao
EXHIBIT I


KEY CENTER
[Kilroy Realty, L.P.]
[Concur Technologies, Inc.]




--------------------------------------------------------------------------------




OR PRIOR TO THE EXPIRATION DATE HEREOF BY HAND DELIVERY, COURIER SERVICE,
OVERNIGHT MAIL, OR FACSIMILE. PRESENTATION BY FACSIMILE TRANSMISSION SHALL BE BY
TRANSMISSION OF THE ABOVE REQUIRED SIGHT DRAFT DRAWN ON US TOGETHER WITH THIS
LETTER OF CREDIT TO OUR FACSIMILE NUMBER, [Insert Fax Number – (___) ___-____],
ATTENTION: [Insert Appropriate Recipient], WITH TELEPHONIC CONFIRMATION OF OUR
RECEIPT OF SUCH FACSIMILE TRANSMISSION AT OUR TELEPHONE NUMBER [Insert Telephone
Number – (___) ___-____] OR TO SUCH OTHER FACSIMILE OR TELEPHONE NUMBERS, AS TO
WHICH YOU HAVE RECEIVED WRITTEN NOTICE FROM US AS BEING THE APPLICABLE SUCH
NUMBER, PROVIDED THAT BENEFICIARY’S FAILURE TO MAKE SUCH TELEPHONE CONFIRMATION
SHALL NOT INVALIDATE ANY FACSIMILE PRESENTATION. WE AGREE TO NOTIFY YOU IN
WRITING, BY OVERNIGHT COURIER SERVICE, OF ANY CHANGE IN SUCH DIRECTION. ANY
FACSIMILE PRESENTATION PURSUANT TO THIS PARAGRAPH SHALL ALSO STATE THEREON THAT
THE ORIGINAL OF SUCH SIGHT DRAFT AND LETTER OF CREDIT ARE BEING REMITTED, FOR
DELIVERY ON THE NEXT BUSINESS DAY, TO [Insert Bank Name] AT THE APPLICABLE
ADDRESS FOR PRESENTMENT PURSUANT TO THE PARAGRAPH FOLLOWING THIS ONE.
WE HEREBY ENGAGE WITH YOU THAT ALL DOCUMENT(S) DRAWN UNDER AND IN COMPLIANCE
WITH THE TERMS OF THIS STANDBY LETTER OF CREDIT WILL BE DULY HONORED IF DRAWN
AND PRESENTED FOR PAYMENT AT OUR OFFICE LOCATED AT [Insert Bank Name], [Insert
Bank Address], ATTN: [Insert Appropriate Recipient], ON OR BEFORE THE EXPIRATION
DATE OF THIS CREDIT, ___(Expiration Date)___.
IN THE EVENT THAT THE ORIGINAL OF THIS STANDBY LETTER OF CREDIT IS LOST, STOLEN,
MUTILATED, OR OTHERWISE DESTROYED, WE HEREBY AGREE TO ISSUE A CERTIFIED TRUE
COPY HEREOF UPON RECEIPT OF AN EXECUTED INDEMNITY AGREEMENT BY YOUR AUTHORIZED
OFFICER AND NOTARIZED BY A NOTARY PUBLIC. SUCH AGREEMENT FORM IS AVAILABLE UPON
REQUEST.
THIS STANDBY LETTER OF CREDIT IS SUBJECT TO THE "INTERNATIONAL STANDBY
PRACTICES" (ISP 98) INTERNATIONAL CHAMBER OF COMMERCE (PUBLICATION NO. 590).
Very truly yours,
(Name of Issuing Bank)
By:                     





692500.09/WLA
371593-00023/6-13-12/ao/ao
EXHIBIT I


KEY CENTER
[Kilroy Realty, L.P.]
[Concur Technologies, Inc.]




--------------------------------------------------------------------------------




EXHIBIT J-1
BUILDING ENTRY SIGNAGE LOCATIONS
[concur3.jpg]

692500.09/WLA
371593-00023/6-13-12/ao/ao
EXHIBIT J-1


KEY CENTER
[Kilroy Realty, L.P.]
[Concur Technologies, Inc.]




--------------------------------------------------------------------------------




EXHIBIT J-2
BUILDING FAÇADE SIGNAGE LOCATIONS
[concur4.jpg]



692500.09/WLA
371593-00023/6-13-12/ao/ao
EXHIBIT J-2


KEY CENTER
[Kilroy Realty, L.P.]
[Concur Technologies, Inc.]




--------------------------------------------------------------------------------




EXHIBIT K
SUPERIOR RIGHT HOLDERS




2nd Floor
- Tenant: Key Bank NA (Lease Expiration Date: July 31, 2015):
(i) Renewal Options:     Three (3) 5 year Renewal Options
(ii) Right of Availability:     Full floor only. Tenant may provide notice to
Landlord of space needs and Landlord shall respond with notice of the
availability of the full floor. This Right is not applicable if either: a)
Tenant does not occupy a minimum of 60,000 NRSF in the Building, or b) the
commencement date of such new lease would occur within the last 3 years of
Tenant's lease term, or any subsequent renewal terms. Right is currently not
applicable, as Tenant occupies less than 60,000 NRSF in the Building.


3rd Floor
- Tenant: Key Bank NA (Lease Expiration Date: July 31, 2015):
(i) Renewal Options:     Three (3) 5 year Renewal Options
(ii) Right of Availability: Full floor only. Tenant may provide notice to
Landlord of space needs and Landlord shall respond with notice of the
availability of the full floor. This Right is not applicable if either: a)
Tenant does not occupy a minimum of 60,000 NRSF in the Building, or b) the
commencement date of such new lease would occur within the last 3 years of
Tenant's lease term, or any subsequent renewal terms. Right is currently not
applicable, as Tenant occupies less than 60,000 NRSF in the Building.


4th Floor
- Tenant: Key Bank NA (Lease Expiration Date: July 31, 2015):
(i) Renewal Options:     Three (3) 5 year Renewal Options
(ii) Right Of First Offer:    Full floor only. Landlord shall provide Tenant
notice when space becomes available. This Right is not applicable if either: a)
Tenant does not occupy a minimum of 60,000 NRSF in the Building, or b) the
commencement date of such new lease would occur within the last 3 years of
Tenant's lease term, or any subsequent renewal terms. Right is currently not
applicable, as Tenant occupies less than 60,000 NRSF in the Building.




5th Floor
- Tenant: Key Bank NA (Lease Expiration Date: July 31, 2015):
(i) Right Of First Offer:    Full floor only. Landlord shall provide Tenant
notice when space becomes available. This Right is not applicable if either: a)
Tenant does not occupy a minimum of 60,000 NRSF in the Building, or b) the
commencement date of such new lease would occur within the last 3 years of
Tenant's lease term, or any subsequent renewal terms. Right is currently not
applicable, as Tenant occupies less than 60,000 NRSF in the Building.


6th Floor
- Tenant: Symetra Financial Corp. (Lease Expiration Date: July 31, 2015):

692500.09/WLA
371593-00023/6-13-12/ao/ao
EXHIBIT K


KEY CENTER
[Kilroy Realty, L.P.]
[Concur Technologies, Inc.]




--------------------------------------------------------------------------------




(i) Renewal Options:     Three (3) 5 year Renewal Options
- Tenant: Key Bank NA (Lease Expiration Date: July 31, 2015):
(ii) Right of Availability:     Full floor only. Tenant may provide notice to
Landlord of space needs and Landlord shall respond with notice of the
availability of the full floor. This Right is not applicable if either: a)
Tenant does not occupy a minimum of 60,000 NRSF in the Building, or b) the
commencement date of such new lease would occur within the last 3 years of
Tenant's lease term, or any subsequent renewal terms. Right is currently not
applicable, as Tenant occupies less than 60,000 NRSF in the Building.


7th Floor
- Tenant: United Guaranty Corp., solely with respect to Suite 700 (Lease
Expiration Date: Feb. 29, 2016):
(i) Renewal Option:     One (1) 5 year Renewal Option
    
- Tenant: Key Bank NA (Lease Expiration Date: July 31, 2015):
(i) Right of Availability:    Full floor only. Tenant may provide notice to
Landlord of space needs and Landlord shall respond with notice of the
availability of the full floor. This Right is not applicable if either: a)
Tenant does not occupy a minimum of 60,000 NRSF in the Building, or b) the
commencement date of such new lease would occur within the last 3 years of
Tenant's lease term, or any subsequent renewal terms. Right is currently not
applicable, as Tenant occupies less than 60,000 NRSF in the Building.


14th Floor
- Tenant: Factory Mutual Insurance Co. (Lease Expiration Date: Sept. 30, 2015):
(i) Renewal Option:     One (1) 5 year Renewal Option



692500.09/WLA
371593-00023/6-13-12/ao/ao
EXHIBIT K


KEY CENTER
[Kilroy Realty, L.P.]
[Concur Technologies, Inc.]




--------------------------------------------------------------------------------




Table of Contents
 
 
 
Page
ARTICLE 1
PREMISES, BUILDING, PROJECT, AND COMMON AREAS
 
7
ARTICLE 2
LEASE TERM; OPTION TERM
 
14
ARTICLE 3
BASE RENT
 
21
ARTICLE 4
ADDITIONAL RENT
 
22
ARTICLE 5
USE OF PREMISES
 
30
ARTICLE 6
SERVICES AND UTILITIES
 
31
ARTICLE 7
REPAIRS
 
35
ARTICLE 8
ADDITIONS AND ALTERATIONS
 
37
ARTICLE 9
COVENANT AGAINST LIENS
 
40
ARTICLE 10
INSURANCE
 
40
ARTICLE 11
DAMAGE AND DESTRUCTION
 
45
ARTICLE 12
NONWAIVER
 
47
ARTICLE 13
CONDEMNATION
 
48
ARTICLE 14
ASSIGNMENT AND SUBLETTING
 
48
ARTICLE 15
SURRENDER OF PREMISES; OWNERSHIP AND REMOVAL OF TRADE FIXTURES
 
54
ARTICLE 16
HOLDING OVER
 
55
ARTICLE 17
ESTOPPEL CERTIFICATES
 
55
ARTICLE 18
SUBORDINATION
 
56
ARTICLE 19
DEFAULTS; REMEDIES
 
57
ARTICLE 20
COVENANT OF QUIET ENJOYMENT
 
60
ARTICLE 21
SECURITY DEPOSIT
 
60
ARTICLE 22
SUBSTITUTION OF OTHER PREMISES
 
61
ARTICLE 23
SIGNS
 
61


692500.09/WLA
371593-00023/6-13-12/ao/ao




KEY CENTER
[Kilroy Realty, L.P.]
[Concur Technologies, Inc.]




--------------------------------------------------------------------------------




ARTICLE 24
COMPLIANCE WITH LAW
 
63
ARTICLE 25
LATE CHARGES
 
64
ARTICLE 26
LANDLORD'S RIGHT TO CURE DEFAULT PAYMENTS BY TENANT
 
64
ARTICLE 27
ENTRY BY LANDLORD
 
65
ARTICLE 28
TENANT PARKING
 
66
ARTICLE 29
MISCELLANEOUS PROVISIONS
 
67
ARTICLE 30
LETTER OF CREDIT
 
77




692500.09/WLA
371593-00023/6-13-12/ao/ao




KEY CENTER
[Kilroy Realty, L.P.]
[Concur Technologies, Inc.]




--------------------------------------------------------------------------------




Index
 
 
 
Page(s)


 
Abatement Event


34


 
Additional Notice
 
34


 
Additional Rent
 
22


 
Advocate Arbitrators
 
19


 
Alterations
 
37


 
Applicable Laws
 
63


 
Arbitration Agreement
 
19


 
Bank Prime Loan
 
64


 
Base Building
 
38


 
Base Rent
 
21


 
Base Rent Abatement
 
21


 
Base Rent Abatement Period
 
21


 
Briefs
 
19


 
Brokers
 
72


 
BS/BS Exception
 
36


 
Building
 
7


 
Building Common Areas,
 
8


 
Building Hours
 
31


 
Building Structure
 
36


 
Building Systems
 
36


 
CC&Rs
 
31


 
Comparable Buildings
 
2


 
Comparable Transactions
 
1


 
Contemplated Effective Date
 
51


 
Contemplated Transfer Space
 
51


 
Control,
 
54


 
Cosmetic Alterations
 
37


 
Cost Pools
 
27


 
Damage Termination Date
 
46


 
Damage Termination Notice
 
46


 
Direct Expenses
 
22


 
Eligibility Period
 
34


 
Environmental Laws
 
75


 
Estimate
 
28


 
Estimate Statement
 
28


 
Estimated Direct Expenses
 
28


 
Excess
 
28


 
Exercise Notice
 
18


 
Expansion Space
 
8


 
Expense Year
 
22




692500.09/WLA
371593-00023/6-13-12/ao/ao




KEY CENTER
[Kilroy Realty, L.P.]
[Concur Technologies, Inc.]




--------------------------------------------------------------------------------




 
First Offer Rent
 
12


 
First Offer Term
 
9, 12


 
First Rebuttals
 
19


 
Force Majeure
 
69


 
Hazardous Material(s)
 
74


 
Holidays
 
31


 
HVAC
 
31


 
Initial Leases
 
11


 
Initial Notice
 
34


 
Intention to Transfer Notice
 
51


 
Interest Rate
 
64


 
Landlord
 
2


 
Landlord Parties
 
40


 
Landlord Repair Notice
 
45


 
Landlord Response Date
 
18


 
Landlord Response Notice
 
18


 
Landlord's Initial Statement
 
20


 
Landlord's Option Rent Calculation
 
18


 
Landlord's Rebuttal Statement
 
20


 
L‑C
 
78


 
L‑C Amount
 
78


 
Lease
 
2


 
Lease Commencement Date
 
14


 
Lease Expiration Date
 
14


 
Lease Term
 
14


 
Lease Year
 
14


 
Lines
 
74


 
Market Rent,
 
1


 
Net Worth
 
54


 
Neutral Arbitrator
 
19


 
Nine Month Period
 
52


 
Nondisturbance Agreement
 
56


 
Notices
 
70


 
Operating Expenses
 
23


 
Option Rent
 
18


 
Option Term
 
17


 
Other Improvements
 
76


 
Outside Agreement Date
 
18


 
Permitted Transferee Assignee
 
54


 
Permitted Use
 
4


 
Premises
 
7


 
Project
 
7




692500.09/WLA
371593-00023/6-13-12/ao/ao




KEY CENTER
[Kilroy Realty, L.P.]
[Concur Technologies, Inc.]




--------------------------------------------------------------------------------




 
Project Common Areas,
 
8


 
Renovations
 
73


 
Rent.
 
22


 
Reserved Parking Right
 
66


 
Right of First Offer
 
10


 
Ruling
 
20


 
Second Rebuttals
 
20


 
Statement
 
27


 
Subject Space
 
49


 
Summary
 
2


 
Tax Expenses
 
26


 
TCCs
 
7


 
Tenant
 
2


 
Tenant's Initial Statement
 
20


 
Tenant's Option Rent Calculation
 
18


 
Tenant's Rebuttal Statement
 
20


 
Tenant's Share
 
27


 
Third Party Contractor
 
44


 
Transfer
 
52


 
Transfer Notice
 
49


 
Transfer Premium
 
51


 
Transferee
 
49


 
Transfers
 
49


 
Work Letter
 
7










692500.09/WLA
371593-00023/6-13-12/ao/ao




KEY CENTER
[Kilroy Realty, L.P.]
[Concur Technologies, Inc.]


